Exhibit 10.3

 
 
Execution Version


Published CUSIP
Numbers:
Credit Facility                                        57187EAA2
Revolving
Commitment                                                      57187EAB0
Term Loan A                                                      57187EAC8






CREDIT AGREEMENT
Dated as of December 1, 2014
among


MARSHALL BROADCASTING GROUP, INC.,
as the Borrower,




BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and L/C Issuer




UBS SECURITIES LLC,
as Syndication Agent


RBC CAPITAL MARKETS,
as Documentation Agent


and
The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
UBS SECURITIES LLC
RBC CAPITAL MARKETS
as Joint Lead Arrangers and Joint Bookrunners
__________________________________



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Section
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
59
1.03
Accounting Terms; Calculation of Financial Covenants and other Financial Ratios
and Terms
60
1.04
Rounding
61
1.05
Timing of Payment or Performance
61
1.06
Times of Day
61
1.07
Letter of Credit Amounts
61
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
61
2.01
The Loans
61
2.02
Borrowings, Conversions and Continuations of Loans
62
2.03
Letters of Credit
64
2.04
Intentionally Left Blank
74
2.05
Prepayments
74
2.06
Termination or Reduction of Commitments
81
2.07
Repayment of Loans
82
2.08
Interest
83
2.09
Fees
84
2.1
Computation of Interest and Fees
84
2.11
Evidence of Debt
85
2.12
Payments Generally; Administrative Agent's Clawback
86
2.13
Sharing of Payments by Lenders
88
2.14
Incremental Credit Extensions
89
2.15
Extensions of Term Loans and Revolving Credit Commitments
92
2.16
Defaulting Lenders
95
2.17
Cash Collateral
97
2.18
Designation of Subsidiaries
99
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
100
3.01
Taxes
100
3.02
Illegality
105
3.03
Inability to Determine Rates
105
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
106
3.05
Compensation for Losses
107
3.06
Mitigation Obligations; Replacement of Lenders
108
3.07
Survival
109
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
109
4.01
Conditions of Initial Credit Extension
109
4.02
Conditions to all Credit Extensions
112
ARTICLE V REPRESENTATIONS AND WARRANTIES
113
5.01
Existence, Qualification and Power; Compliance with Laws
113
5.02
Authorization; No Contravention
114
5.03
Governmental Authorization; Other Consents
114
5.04
Binding Effect
114
5.05
Financial Statements; No Material Adverse Effect
115
5.06
Litigation
115
5.07
Ownership of Property; Liens
115
5.08
Environmental Compliance
116
5.09
Taxes
116
5.1
ERISA Compliance
117
5.11
Subsidiaries; Equity Interests; Nexstar Entities
117
5.12
Margin Regulations; Investment Company Act
117
5.13
Disclosure
118
5.14
Intellectual Property; Licenses, Etc
118
5.15
Solvency
118
5.16
Security Documents
118
5.17
Use of Proceeds
119
5.18
Intentionally Omitted
119
5.19
Insurance
119
5.2
Labor Matters
119
5.21
OFAC; Anti Money Laundering and Economic Sanctions Laws
119
5.22
FCC Licenses
120
5.23
Nexstar/Marshall Agreements
121
5.24
Cross Collateralization, Cross Default and Cross Guaranties of the Nexstar and
Marshall Entities
121
ARTICLE VI AFFIRMATIVE COVENANTS
121
6.01
Financial Statements
121
6.02
Certificates; Other Information
123
6.03
Notices
125
6.04
Preservation of Existence, Etc
126
6.05
Maintenance of Properties
126
6.06
Maintenance of Insurance
127
6.07
Compliance with Laws
127
6.08
Books and Records
127
6.09
Inspection Rights
127
6.1
Maintenance of First Lien Priority
128
6.11
Covenant to Guarantee the Obligations and Give Security
128
6.12
Use of Proceeds
132
6.13
Compliance with Environmental Laws
133
6.14
Further Assurances; Post Closing Conditions
133
6.15
Designation as Senior Debt
134
6.16
Payment of Taxes
134
6.17
CCA Acquisition
134
ARTICLE VII NEGATIVE COVENANTS
135
7.01
Liens
135
7.02
Indebtedness
138
7.03
Investments
144
7.04
Fundamental Changes
148
7.05
Dispositions
149
7.06
Prepayments, Etc. of Indebtedness; Amendments
152
7.07
Use of Proceeds
153
7.08
Transactions with Affiliates
153
7.09
Restricted Payments
155
7.1
Intentionally Left Blank
156
7.11
Change in Nature of Business
156
7.12
Burdensome Agreements
157
7.13
Amendments and Other Documents
158
7.14
Sanctions
159
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
160
8.01
Events of Default
160
8.02
Remedies Upon Event of Default
163
8.03
Exclusion of Immaterial Subsidiaries
164
8.04
Application of Funds
164
ARTICLE IX ADMINISTRATIVE AGENT
165
9.01
Appointment and Authority
165
9.02
Rights as a Lender
166
9.03
Exculpatory Provisions
166
9.04
Reliance by Agents
167
9.05
Delegation of Duties
168
9.06
Resignation of Administrative Agent; L/C Issuer and Collateral Agent
168
9.07
Non Reliance on Administrative Agent and Other Lenders
170
9.08
No Other Duties, Etc
170
9.09
Administrative Agent May File Proofs of Claim
170
9.1
Collateral and Guarantee Matters
171
9.11
Cash Management Obligations and Secured Hedge Agreements
172
ARTICLE X MISCELLANEOUS
172
10.01
Amendments, Etc
172
10.02
Notices; Effectiveness; Electronic Communications
175
10.03
No Waiver; Cumulative Remedies; Enforcement
178
10.04
Expenses; Indemnity; Damage Waiver
178
10.05
Payments Set Aside
181
10.06
Successors and Assigns
181
10.07
Treatment of Certain Information; Confidentiality
187
10.08
Right of Setoff
188
10.09
Interest Rate Limitation
189
10.1
Counterparts; Integration; Effectiveness
189
10.11
Survival of Representations and Warranties
189
10.12
Severability
189
10.13
Replacement of Lenders
190
10.14
Governing Law; Jurisdiction; Etc
191
10.15
Waiver of Jury Trial
192
10.16
No Advisory or Fiduciary Responsibility
192
10.17
Electronic Execution of Assignments and Certain Other Documents
193
10.18
Termination
193
10.19
USA PATRIOT Act
194
10.2
Intentionally Omitted
194
10.21
Pro Rata Nature of Loans, Nexstar Loans and Mission Loans; Administrative Agent
Right to Adjust
194
10.22
Intentionally Omitted
195
10.23
Intercreditor Arrangements
196
10.24
Keepwell
197
10.25
Time of the Essence
197
10.26
ENTIRE AGREEMENT
197


--------------------------------------------------------------------------------






SCHEDULES
1.01(a)
Nexstar/Marshall Agreements
1.01(b)
Stations
1.01(c)
Description of Permitted Revolver Reallocation
1.01(d)
Immaterial Subsidiaries
1.01(e)
Unrestricted Subsidiaries
2.01
Commitments and Applicable Percentages
5.06
Litigation
5.07
Real Properties (including Mortgaged Properties)
5.11
Subsidiaries; Equity Interests; Loan Parties
5.22
FCC Licenses and Television Stations
5.22(c)
FCC Disclosure
7.01(b)
Existing Liens
7.02(s)
Surviving Indebtedness
7.03(g)
Existing Investments
7.08
Transactions with Affiliates
10.02
Administrative Agent's Office, Certain Addresses for Notices

EXHIBITS
A
Form of Loan Notice
B
Intentionally Left Blank
C 2
Form of Revolving Credit Note
C 3
Form of Term A Note
D
Form of Compliance Certificate
E
Form of Assignment and Assumption
F
Form of Discounted Prepayment Option Notice
G
Form of Lender Participation Notice
H
Form of Discounted Voluntary Prepayment Notice
I 1
Form of U.S. Tax Compliance Certificate
I 2
Form of U.S. Tax Compliance Certificate
I 3
Form of U.S. Tax Compliance Certificate
I 4
Form of U.S. Tax Compliance Certificate
J
Representations Related to the Nexstar Entities
K
Intentionally Left Blank
L
Form of Intercreditor Agreement Among Lenders

 

--------------------------------------------------------------------------------






CREDIT AGREEMENT


This CREDIT AGREEMENT ("Agreement") is entered into as of December 1, 2014,
among Marshall Broadcasting Group, Inc., a Texas corporation (the "Borrower"),
each lender from time to time party hereto (collectively, the "Lenders" and
individually, a "Lender"), and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and L/C Issuer.
PRELIMINARY STATEMENTS:
1.            The Borrower intends to acquire substantially all of the assets
used or held for use in the operation of (a) television station KLJB-TV located
in Davenport, Iowa owned by Grant Company, Inc. and subsidiaries thereof (the
"Grant Acquisition") and (b) television station KMSS-TV located in Shreveport,
Louisiana and television station KPEJ-TV located in Odessa, Texas owned by
Communications Corporation of America and subsidiaries thereof (the "CCA
Acquisition").  To effectuate the Grant Acquisition and the CCA Acquisition, the
Borrower will consummate the transactions pursuant to the Acquisition Documents
(as this and other capitalized terms used in these Preliminary Statements are
defined in Section 1.01).
2.            The Borrower requested on the Closing Date that simultaneously
with the consummation of the Grant Acquisition, that the Lenders extend credit
to the Borrower in the form of (a) Term A Loans in an initial aggregate
principal amount equal to $60,000,000, and (b) Revolving Credit Commitments in
an initial aggregate principal amount of up to $2,000,000; provided that
concurrently therewith, an aggregate amount of $43,000,000 of the Term A Loans
will be deposited directly in an interest bearing account subject to a control
agreement at the Administrative Agent to be used to consummate the CCA
Acquisition after the Closing Date.
3.            The proceeds of the Term A Loans, together with cash of the
Borrower, will be used to finance the Grant Acquisition and the CCA Acquisition
and the fees, costs, and expenses payable in connection with the transactions. 
The proceeds of Revolving Credit Loans made after the Closing Date will be used
for working capital and other general corporate purposes of the Borrower and its
Subsidiaries, including Capital Expenditures, Investments, Restricted Payments
and the financing of Permitted Acquisitions.
4.            Additionally, the Nexstar Entities guaranty the Obligations;
provided that such guaranty will be for a term of no more than five years from
the Closing Date.
5.            The applicable Lenders have indicated their willingness to lend,
and the L/C Issuers have indicated their willingness to issue Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I                          
DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
            "Acceptable Discount" has the meaning specified in
Section 2.05(e)(iii).
            "Acceptance Date" has the meaning specified in Section 2.05(e)(ii).
            "Acquisition Agreements" means the Grant Acquisition Agreement and
the CCA Acquisition Agreement.
            "Acquisition Documents" means the Grant Acquisition Documents and
the CCA Acquisition Documents.
"Act" has the meaning specified in Section 10.19.
"Additional Lender" has the meaning specified in Section 2.14(c).
            "Administrative Agent" means Bank of America (and its subsidiaries
and Affiliates), in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent appointed in accordance with
Section 9.06.
            "Administrative Agent Fee Letter" means the letter agreement, dated
December 1, 2014, among the Borrower, the Nexstar Borrower, the Nexstar Parent
Guarantors, the Mission Borrower and the Administrative Agent.
            "Administrative Agent's Office" means the Administrative Agent's
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
            "Administrative Questionnaire" means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
            "Affiliate" means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
            "Affiliate Transaction" has the meaning specified in Section 7.08.
            "Agents" means, collectively, the Administrative Agent and the
Collateral Agent.
            "Aggregate Available Revolving Credit Commitment" means the sum of
the Available Revolving Credit Commitments of all Revolving Credit Lenders.
            "Aggregate Commitments" means the Commitments of all the Lenders.
            "Agreement" means this Credit Agreement.
            "Anti‑Money Laundering Laws" means any and all laws, judgments,
orders, executive orders, decrees, ordinances, rules, regulations, statutes,
case law or treaties applicable to a Marshall Entity, a Nexstar Entity, or any
of their Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the "Bank Secrecy Act," 31 U.S.C. §§
5311‑5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951‑1959).
            "Applicable Discount" has the meaning specified in
Section 2.05(e)(iii).
            "Applicable Percentage" means (a)  in respect of the Term A
Facility, with respect to any Term A Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term A Facility represented by (i) on or
prior to the Closing Date, such Term A Lender's Term A Commitment at such time,
and (ii) thereafter, the principal amount of such Term A Lender's Term A Loans
at such time, (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender's Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.16 and (c) in respect of each Incremental
Facility under this Agreement, with respect to any Lender under each such
Incremental Facility at any time, the percentage (carried out to the ninth
decimal place) of the aggregate Commitments (or Loans, in the case of
Incremental Term Loans) in respect of such Incremental Facility represented by
such Lender's Commitment (or Loans, in the case of Incremental Term Loans) at
such time.  If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligations of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
            "Applicable Rate" means
(a)
in respect of the Revolving Credit Facility, (i) from the Closing Date through
and including the date that a Compliance Certificate is received by the
Administrative Agent pursuant to Section 6.02(a) of the Nexstar Credit Agreement
for the first fiscal quarter ending after the Closing Date, 1.25% per annum for
Base Rate Loans and 2.25% per annum for Eurodollar Rate Loans, and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Total Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

Applicable Rate
     
Pricing Level
Consolidated Total Net Leverage Ratio
Eurodollar Rate
Loans and Letter of Credit Fees
Base Rate Loans
       
1
< 3.50:1.00
1.75%
0.75%
2
>3.50:1.00 but <  4.50:1.00
2.00%
1.00%
3
>4.50:1.00 but  < 5.50:1.00
2.25%
1.25%
4
>5.50:1.00
2.50%
1.50%
       

(b)
in respect of the Term A Facility, (i) from the Closing Date through and
including the date that a Compliance Certificate is received by the
Administrative Agent pursuant to Section 6.02(a) of the Nexstar Credit Agreement
for the first fiscal quarter ending after the Closing Date, 1.250% per annum for
Base Rate Loans and 2.250% per annum for Eurodollar Rate Loans, and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Total Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

Applicable Rate
     
Pricing Level
Consolidated Total Net Leverage Ratio
Eurodollar Rate
Loans
Base Rate Loans
       
1
< 3.50:1.00
1.75%
0.75%
2
>3.50:1.00 but <  4.50:1.00
2.00%
1.00%
3
>4.50:1.00 but  < 5.50:1.00
2.25%
1.25%
4
>5.50:1.00
2.50%
1.50%
       

            Any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated Total Net Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, (i) upon the request of the Required Term A Lenders, Pricing
Level 4 shall apply in respect of the Term A Facility, in each case as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered, and (ii) upon the
request of the Required Revolving Credit Lenders, Pricing Level 4 shall apply in
respect of the Revolving Credit Facility, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the date on which
such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
            Further, notwithstanding the foregoing, the Applicable Rate in
respect of any tranche of Extended Revolving Credit Commitments or any Extended
Term Loans or Revolving Credit Loans made pursuant to any Extended Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Extension Offer.
            "Applicable Revolving Credit Percentage" means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender's Applicable
Percentage in respect of the Revolving Credit Facility at such time.
            "Applicable Term A Percentage" means with respect to any Term A
Lender at any time, such Term A Lender's Applicable Percentage in respect of the
Term A Facility at such time.
            "Appropriate Lender" means, at any time, (a) with respect to
Commitments of any Class, Lenders that have Commitments with respect to such
Class, (b) with respect to Loans of any Class, the Lenders of such Class and (c)
with respect to any Letter of Credit, (i) the relevant L/C Issuer and (ii) if
any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders.
            "Approved Fund" means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
"Arrangers" means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (b) UBS Securities LLC and (c) RBC Capital Markets in their
capacities as joint lead arrangers and joint bookrunners.
            "Asset Swap" has the meaning specified in Section 7.05(m).
            "Assignment and Assumption" means an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.06(b)), and acknowledged by the
Administrative Agent, substantially in the form of Exhibit E or any other form
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent and the Borrower.
            "Attorney Costs" means and includes all reasonable fees, expenses
and disbursements of any law firm or other external legal counsel.
            "Attributable Indebtedness" means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
"Auction Manager" means (a) the Administrative Agent (or its designated
Affiliate) or (b) any other financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Voluntary Prepayment pursuant to
Section 2.05(e); provided that the Borrower shall not designate the
Administrative Agent or any Affiliate of the Administrative Agent as the Auction
Manager without the written consent of the Administrative Agent or such
Affiliate, as applicable (it being understood that the Administrative Agent
shall not, nor shall any Affiliate of the Administrative Agent, be under any
obligation to agree to act as the Auction Manager); provided, further, that no
Nexstar Entity, Mission Entity or Marshall Entity, or any Affiliate of any
Nexstar Entity, Mission Entity or Marshall Entity, may act as the Auction
Manager.
            "Audited Financial Statements" means the audited consolidated
balance sheet of the Borrower and its Subsidiaries for the fiscal year
ending December 31, 2015, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
            "Auto-Renewal Letter of Credit" has the meaning specified in Section
2.03(b)(iii).
            "Availability Period" means in respect of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligations of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02.
            "Available Amount" means, at any time (the "Available Amount
Reference Time"), an amount (which shall not be less than zero) equal to the sum
of:
(a)
$50,000,000; plus

(b)
the cumulative amount of Excess Cash Flow of the Borrower and its Restricted
Subsidiaries, the Nexstar Borrower and the Nexstar Restricted Subsidiaries and
the Mission Entities for all fiscal years completed after the Nexstar Closing
Date (commencing with the first full fiscal year ending after the Nexstar
Closing Date) and prior to the Available Amount Reference Time, minus the
portion of such Excess Cash Flow that has been (or is required to be) applied
after the Nexstar Closing Date and prior to the Available Amount Reference Time
to (i) the prepayment of Term Loans in accordance with Section 2.05(b)(i),
(ii) the prepayment of Nexstar Term Loans in accordance with Section 2.05(b)(i)
of the Nexstar Credit Agreement and (iii) the prepayment of Mission Term Loans
in accordance with Section 2.05(b)(i) of the Mission Credit Agreement; plus

(c)
the amount of any capital contributions or Net Cash Proceeds from any Permitted
Equity Issuance (or issuance of debt securities that have been converted into or
exchanged for Qualified Equity Interests) (other than (i) any Specified Equity
Contribution or (ii) any other capital contributions or equity or debt issuances
to the extent utilized in connection with other transactions permitted pursuant
to (x) Section 7.03, 7.06 or 7.09, (y) Section 7.03, 7.06 or 7.09 of the Nexstar
Credit Agreement or (z) Section 7.03, 7.06 or 7.09 of the Mission Credit
Agreement) received by the Nexstar Ultimate Parent, the Borrower and the Mission
Borrower during the period from and including the Business Day immediately
following the Nexstar Closing Date through and including the Available Amount
Reference Time, but only to the extent (A) such capital contributions or Net
Cash Proceeds received by the Nexstar Ultimate Parent have been contributed by
the Nexstar Ultimate Parent in cash to the Nexstar Borrower as common equity on
or prior to the Available Amount Reference Time, (B) such capital contributions
or Net Cash Proceeds received by the Borrower were received in cash as common
equity on or prior to the Available Amount Reference Time and (C) such capital
contributions or Net Cash Proceeds received by the Mission Borrower were
received in cash as common equity on or prior to the Available Amount Reference
Time; plus

(d)
the aggregate amount of Retained Declined Proceeds retained by the Borrower and
Nexstar Retained Declined Proceeds retained by the Nexstar Borrower and Mission
Retained Declined Proceeds retained by the Mission Borrower during the period
from the Business Day immediately following the Nexstar Closing Date through the
Available Amount Reference Time; plus

(e)
to the extent not (i) already included in the calculation of Consolidated Net
Income of the Nexstar Borrower and the Nexstar Restricted Subsidiaries or (ii)
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash dividends and other cash distributions received by any Marshall Entity
or the Nexstar Borrower or any Nexstar Restricted Subsidiary (without
duplication) or any Mission Entity (without duplication) during the period from
the Business Day immediately following the Nexstar Closing Date through the
Available Amount Reference Time from Investments made using the Available Amount
pursuant to Section 7.03(n), pursuant to Section 7.03(n) of the Nexstar Credit
Agreement or pursuant to Section 7.03(n) of the Mission Credit Agreement in an
aggregate amount not to exceed the amount by which the Available Amount was
reduced when making such Investments; plus

(f)
to the extent not (i) already included in the calculation of Consolidated Net
Income of the Nexstar Borrower and the Nexstar Restricted Subsidiaries, or (ii)
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, or (iii) used to prepay
Term Loans or otherwise applied in accordance with Section 2.05(b)(ii),
Section 2.05(b)(ii) of the Nexstar Credit Agreement or Section 2.05(b)(ii) of
the Mission Credit Agreement or (iv) constituting Retained Declined Proceeds,
Nexstar Retained Declined Proceeds or Mission Retained Declined Proceeds, the
aggregate amount of all Net Cash Proceeds received by the any Marshall Entity,
or the Nexstar Borrower or any Nexstar Restricted Subsidiary (without
duplication) or any Mission Entity (without duplication) during the period from
the Business Day immediately following the Nexstar Closing Date through the
Available Amount Reference Time in connection with the sale, transfer or other
disposition of Investments made using the Available Amount pursuant to
Section 7.03(n), Section 7.03(n) of the Nexstar Credit Agreement or
Section 7.03(n) of the Mission Credit Agreement in an aggregate amount not to
exceed the amount by which the Available Amount was reduced when making such
Investments; plus

(g)
in the event any Unrestricted Subsidiary has been re‑designated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary or the Nexstar Borrower or a Nexstar Restricted Subsidiary
or a Mission Entity, the fair market value of the Investments of the Borrower
and the Restricted Subsidiaries and the Nexstar Borrower and the Nexstar
Restricted Subsidiaries and the Mission Entities in such Unrestricted Subsidiary
at the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 2.18 or Section 2.18 of the Nexstar Credit
Agreement or Section 2.18 of the Mission Credit Agreement and were originally
made using the Available Amount pursuant to Section 7.03(n) or Section 7.03(n)
of the Nexstar Credit Agreement or Section 7.03(n) of the Mission Credit
Agreement in an aggregate amount not to exceed the amount by which the Available
Amount was reduced when making such Investments; minus

(h)
the aggregate amount of (i) any Investments made pursuant to Section 7.03(n) and
Section 7.03(n) of the Nexstar Credit Agreement and Section 7.03(n) of the
Mission Credit Agreement, (ii) any Restricted Payments made pursuant to
Section 7.09(j) and Section 7.09(j) of the Nexstar Credit Agreement and
Section 7.09(j) of the Mission Credit Agreement and (iii) any payments made
pursuant to Section 7.06(a)(iii) and Section 7.06(a)(iii) of the Nexstar Credit
Agreement (other than $11,279,000 in purchases of Nexstar Senior Second Lien
Notes prior to the Nexstar Third Amendment Closing Date) and
Section 7.06(a)(iii) of the Mission Credit Agreement, in each case, during the
period from the Business Day immediately following the Nexstar Closing Date
through the Available Amount Reference Time (and, for purposes of this
clause (h), without taking account of the intended usage of the Available Amount
at such Available Amount Reference Time).

            "Available Revolving Credit Commitment" means, at any time as to any
Lender, an amount equal to the excess, if any, of the amount of the Revolving
Credit Commitment of such Lender at such time, over the Revolving Credit
Exposure of such Revolving Credit Lender.
            "Bank of America" means Bank of America, N.A. and its successors.
            "Bankruptcy Code" means Title 11 of the United State Code, as
amended, or any similar federal or state law for the relief of debtors.
            "Base Rate" means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate," and (c) the Eurodollar Rate plus 1.00%.  The "prime
rate" is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
            "Base Rate Loan" means a Loan that bears interest at a rate based on
the Base Rate.
            "Borrower" has the meaning specified in the introductory paragraph
to this Agreement.
            "Borrower Honor Date" has the meaning specified in Section
2.03(c)(i).
            "Borrower Materials" has the meaning specified in Section 6.02.
            "Borrowing" means a Revolving Credit Borrowing or a Term Borrowing,
as the context may require.
            "Broadcast Licenses" means, with respect to the Marshall Entities,
all FCC Licenses granted, assigned or issued to a Marshall Entity to construct,
own or operate the Stations, together with all extensions, additions and
renewals thereto or thereof, together with all extensions, additions and
renewals thereto or thereof.
            "Business Day" means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state of New York or the state where the Administrative
Agent's Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.
            "Capital Expenditures" means, for any period, the aggregate of,
without duplication, all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries.
            "Capitalized Leases" means all leases that have been or should be,
in accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
            "Cash Collateral Account" means a blocked, non‑interest bearing
deposit account of one or more of the Loan Parties at Bank of America in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
            "Cash Collateralize" means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of one or more of the Administrative
Agent, any relevant L/C Issuer and the Revolving Credit Lenders, as collateral
for L/C Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the relevant L/C Issuer benefitting from such
collateral shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) such L/C Issuer. "Cash Collateral" shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
            "Cash Equivalents" means any of the following types of Investments,
to the extent owned by the Borrower or any of its Restricted Subsidiaries:
(a)
(i) Dollars or (ii) any other foreign currency held by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(b)
securities issued or directly and fully guaranteed or insured by the United
States or Canadian governments or, in each case, any agency or instrumentality
of thereof (provided that the full faith and credit of such country is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;

(c)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers' acceptances having maturities of not more than one year
from the date of acquisition thereof issued by any Lender or by any bank or
trust company (1) whose commercial paper is rated at least "A‑2" or the
equivalent thereof by S&P or at least "P‑2" or the equivalent thereof by Moody's
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(2) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100 million;

(d)
repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;

(e)
commercial paper issued by any Person organized under the Laws of any state of
the United States of America (other than any Nexstar Entity, Mission Entity,
Marshall Entity, other Loan Party or Subsidiary of a Loan Party, or any
Affiliate of any Nexstar Entity, Mission Entity, Marshall Entity or any other
Loan Party) and rated at the time of acquisition thereof at least "A‑2" or the
equivalent thereof by S&P or "P‑2" or the equivalent thereof by Moody's or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long‑term debt,
and in any case maturing within one year after the date of acquisition thereof;

(f)
readily marketable direct obligations issued by any state of the United States
of America, any province of Canada or any political subdivision thereof, in each
case, having one of the two highest rating categories obtainable from either
Moody's or S&P (or, if at the time, neither is issuing comparable ratings, then
a comparable rating of another Nationally Recognized Statistical Rating
Organization) with maturities of not more than two years from the date of
acquisition; and

(g)
interests in any investment company, money market or enhanced high yield fund
which invests 95% or more of its assets in instruments of the type specified in
clauses (a) through (f) above.

"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Cash Management Bank" means (a) Bank of America and its Affiliates, and
(b) each other Person that, at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender.
"Cash Management Obligations" means obligations owed by any Marshall Entity to
any Cash Management Bank in respect of any Cash Management Agreement and any
overdraft and related liabilities arising from treasury, depository, credit or
debit card, purchasing card or cash management services or any automated
clearing house transfers of funds.
"Casualty Event" means any event that gives rise to the receipt by any of the
Marshall Entities of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
"CCA Acquisition" has the meaning specified in the preliminary statements to
this Agreement.
"CCA Acquisition Agreement" means, collectively, (i) that certain Stock Purchase
Agreement, dated as of April 24, 2013, by and among Communications Corporation
of America, the parties listed on Schedule 1.1 thereto, the Nexstar Borrower,
the Mission Borrower and SPComCorp, LLC and (ii) that certain Asset Purchase
Agreement, dated as of April 24, 2013, by and among the Nexstar Borrower and the
Mission Borrower (the "CCA Asset Sale Agreement").
"CCA Acquisition Assumption Agreement" means that certain Assignment and
Assumption Agreement, dated as of June 4, 2014 whereby the Borrower assumed the
obligations of the Mission Borrower under the CCA Asset Sale Agreement.
"CCA Acquisition Documents" means the CCA Acquisition Agreement, the CCA
Acquisition Assumption Agreement and any other document ancillary thereto or
designated as "CCA Acquisition Documents" by the Administrative Agent and the
Borrower.
"CCA Asset Sale Agreement" has the meaning specified in clause (ii) of the
definition of CCA Acquisition Agreement.
            "CERCLA" means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980.
            "CERCLIS" means the Comprehensive Environmental Response,
Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency.
            "Change in Law" means the occurrence, after the date of this
Agreement, of any of the following:  (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
            "Change of Control" means an event or series of events by which:
(a)
100% of the voting and economic interest of the Borrower shall cease to be
subject to a Marshall Borrower Equity Pledge Agreement; or

(b)
the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(c)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger, consolidation or other business combination transaction), in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole to a Person other than
a Restricted Subsidiary; or

(d)
a "change of control" or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.

"Class" (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Extended Revolving Credit Commitments,
Incremental Revolving Commitments or Commitments in respect of any Incremental
Term Loans and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Term A Loans, Extended Term Loans or Incremental Term Loans.  Incremental
Term Loans and Extended Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.
            "Closing Date" means the date that all the conditions precedent in
Section 4.01 are satisfied in accordance with their terms or waived in
accordance with Section 10.01 and the Grant Acquisition is consummated.
            "Code" means the Internal Revenue Code of 1986.
            "Collateral" means all of the "Collateral," "Security Agreement
Collateral," "Pledged Collateral" and "Mortgaged Property" referred to in the
Security Documents and all of the other property that is or is intended under
the terms of the Security Documents to be subject to Liens for the benefit of
the Secured Parties.
            "Collateral Agent" means Bank of America, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent appointed in accordance with Section 9.06.
            "Collateral and Guarantee Requirement" means, at any time on and
after the Closing Date, the requirement that:
(a)
the Collateral Agent shall have received each Security Document required to be
delivered on the Closing Date pursuant to Section 4.01 and Section 4(h) of the
Nexstar Fifth Amendment, or to be delivered after the Closing Date pursuant to
Section 6.11 or Section 6.14, and Section 6.11 or Section 6.14 of the Nexstar
Credit Agreement, duly executed by each Nexstar Entity and Marshall Entity that
is a party thereto;

(b)
all Obligations shall have been unconditionally guaranteed by each Guarantor;

(c)
the Obligations and the Guaranties shall have been secured pursuant to the
Pledge Agreements by a first‑priority security interest in all the Equity
Interests of (i) Borrower, (ii) the Nexstar Intermediate Parent, (iii) the
Nexstar Borrower and each other Nexstar Entity (other than the Nexstar Ultimate
Parent) and (iv) each of the Restricted Subsidiaries of the Borrower held
directly by the Borrower or any Guarantor, other than Equity Interests of any JV
Entity if and for so long as the terms of any Contractual Obligation existing on
the Closing Date prohibit the creation of any other Lien on such Equity
Interests (or with respect to any JV Entity acquired after the Closing Date, as
of the date of such acquisition; provided such Contractual Obligation was not
entered into in connection with or anticipation of such acquisition) (limited,
in the case of Equity Interests of any Foreign Subsidiary, to 65% of the issued
and outstanding Equity Interests of each such Foreign Subsidiary);

(d)
except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest in the United States (other than in the case of
mortgages, to the extent such security interest may be perfected by delivering
certificated securities, filing personal property financing statements or making
any necessary filings with the United States Patent and Trademark Office or
United States Copyright Office) in, and mortgages on, substantially all tangible
and intangible assets of the Borrower and each other Guarantor (including,
without limitation, accounts receivable, inventory, equipment, investment
property, intellectual property, other general intangibles (including contract
rights), intercompany notes, owned real property, and proceeds of the
foregoing), in each case, with the priority required by the Security Documents;
provided that security interests in real property shall be limited to the
Material Real Properties;

(e)
none of the Collateral shall be subject to any Liens other than Liens permitted
by Section 7.01; and

(f)
the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 or Section 6.14, as the case may be, or Section 6.11 or
Section 6.14 of the Nexstar Credit Agreement, as the case may be, duly executed,
acknowledged and delivered by the record owner of, or appropriate party with
respect to, such Material Real Property, (ii) a Mortgage Policy insuring the
Lien of each such Mortgage in an amount not to exceed the fair market value of
each such Material Real Property (as reasonably determined by the Borrower),
(iii) a completed Life of Loan Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Nexstar Entity or Marshall
Entity relating thereto) and if any improvements on any Mortgaged Property are
located in an area designated as a "special flood hazard area," evidence of such
flood insurance as may be required under Section 6.11(c)(v) and
Section 6.11(c)(v) of the Nexstar Credit Agreement, (iv) such other documents
and items as may be required under Section 6.11 or Section 6.14, as the case may
be, or Section 6.11 or Section 6.14 of the Nexstar Credit Agreement, as the case
may be, and (v) such existing surveys, existing abstracts, existing appraisals,
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Material Real Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the
Marshall Entities and the Nexstar Entities on such date) where it reasonably
determines, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Security
Documents.
(a) With respect to leases of real property entered into by any Loan Party or
any Restricted Subsidiary thereof on or after the Closing Date, such Loan Party
or Restricted Subsidiary, as applicable, shall not be required to take any
action with respect to creation or perfection of security interests with respect
to such leases, (b) Liens and the Guarantees required to be granted from time to
time pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed in writing between
the Administrative Agent and the Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any Non‑Material
Real Property or Real Property that is located in a jurisdiction other than the
United States and any leasehold interests in real property, (ii) motor vehicles
and other assets subject to certificates of title to the extent a Lien thereon
cannot be perfected by the filing of a UCC financing Statement or equivalent,
(iii) investment property and letter of credit rights with a value of less than
$10,000,000 for each such property or right, (iv) any rights or interest in any
lease, contract, license or license agreement covering personal property or real
property and/or such assets subject thereto, so long as under the terms of such
lease, contract, license or license agreement, or applicable Law with respect
thereto, the grant of a security interest or Lien therein for the benefit of the
Secured Parties (1) is prohibited, (2) would give any other party to such lease,
contract, license or license agreement, instrument or indenture the right to
terminate its obligations thereunder, or (3) is permitted only with the consent
of another party (including, without limitation, any Governmental Authority) (or
would render such lease, contract, license or license agreement cancelled,
invalid or unenforceable) and such prohibition has not been or is not waived or
the consent of the other party to such lease, contract, license or license
agreement has not been or is not otherwise obtained; provided, that, this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under the UCC or other applicable Law or so as to limit, impair or
otherwise affect the unconditional continuing security interests in and Liens
for the benefit of the Secured Parties upon any rights or interests in or to
monies due or to become due under any such lease, contract, license or license
agreement (including any receivables), (v) any shares of any Foreign Subsidiary
other than 65% of all of the issued and outstanding Equity Interests in any
Foreign Subsidiary (other than an Immaterial Subsidiary) directly owned by a
Loan Party, and (vi) any application for registration of a trademark filed in
the United States Patent and Trademark Office on an intent to use basis to the
extent that the grant of a security interest in any such trademark application
would adversely affect the validity or enforceability or result in cancellation
or voiding of such trademark application, provided, however, that such trademark
applications shall be considered Collateral upon the filing of a Statement of
Use or an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office, (d) no control agreements shall be required;
provided that, upon the request of the Administrative Agent, a control agreement
shall be required with respect to (x) any Cash Collateral Account holding Cash
Collateral, and (y) any restricted funds held by the Administrative Agent in
connection with the CCA Acquisition and (e) no action shall be required with
respect to any intellectual property that is governed solely by the laws of one
or more jurisdictions other than the United States (nor shall any Loan Party be
required to reimburse the Administrative Agent, the Collateral Agent, any Lender
or any Secured Party for any costs or expenses incurred in connection with any
such action).
            "Commitment" means a Term A Commitment, a Revolving Credit
Commitment, an Extended Revolving Credit Commitment, Incremental Revolving
Commitment or a commitment in respect of any Incremental Term Loans or any
combination thereof, as the context may require.
            "Commitment Fee" has the meaning specified in Section 2.09(a).
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C §1 et seq.),
as amended from time to time, and any successor statute.
            "Communications Laws" means the Communications Act of 1934, and any
similar or successor federal statute, together with (i) all published rules,
regulations, policies, orders and decisions of the FCC promulgated thereunder,
and (ii) the action of the FCC (including action by staff acting on delegated
authority) granting its consent to the consummation of the Grant Acquisition and
the CCA Acquisition.
            "Compliance Certificate" means a certificate substantially in the
form of Exhibit D, or in any other form agreed to by the Borrower and the
Administrative Agent.
            "Connection Income Taxes" means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.
"Consolidated EBITDA" means, on any date "Consolidated EBITDA" determined under
the Nexstar Credit Agreement.
"Consolidated First Lien Leverage Ratio" means, on any date, the "Consolidated
First Lien Leverage Ratio" determined under the Nexstar Credit Agreement.
            "Consolidated First Lien Net Leverage Ratio" means, on any date, the
"Consolidated First Lien Net Leverage Ratio" determined under the Nexstar Credit
Agreement.
"Consolidated Fixed Charge Coverage Ratio" means, on any date, the "Consolidated
Fixed Charge Coverage Ratio" determined under the Nexstar Credit Agreement.
            "Consolidated Net Debt" means, on any date, the "Consolidated Net
Debt" determined under the Nexstar Credit Agreement.
            "Consolidated Net Income" means, on any date, the "Consolidated Net
Income" determined under the Nexstar Credit Agreement.
            "Consolidated Total Net Leverage Ratio" means, on any date, the
"Consolidated Total Net Leverage Ratio" determined under the Nexstar Credit
Agreement.
            "Consolidated Total Secured Debt Leverage Ratio" means, on any date,
the "Consolidated Total Secured Debt Leverage Ratio" determined under the
Nexstar Credit Agreement.
            "Contractual Obligation" means, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
            "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
            "Credit Extension" means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
            "Debtor Relief Laws" means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
            "Declined Proceeds" has the meaning specified in Section 2.05(b)(v).
            "Default" means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
            "Default Rate" means an interest rate equal to, with respect to any
overdue amount (other than overdue principal), (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans under the Term A Facility plus
(c) 2% per annum; provided, however, that with respect to overdue principal, the
Default Rate shall be an interest rate equal to the interest rate (including the
relevant Applicable Rate) otherwise applicable to such Loan plus 2% per annum,
in each case to the fullest extent permitted by applicable Law.
            "Defaulting Lender" means, subject to Section 2.16(b), any Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder or
(ii) pay to the Administrative Agent, any L/C Issuer or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the L/C Issuer
in writing that it does not intend to comply with its funding obligations
hereunder or under other agreements in which it commits to extend credit, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers and each
other Lender promptly following such determination.
            "Designated Jurisdiction" means any country or territory to the
extent that such country or territory itself is the subject of any
comprehensive, country- or territory-wide Sanction.
            "Designated Loan Proceeds" has the meaning specified in
Section 4.01(t).
            "Designated Non‑Cash Consideration" means the fair market value of
non‑cash consideration received by the Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(n), or by the Nexstar
Borrower or a Nexstar Restricted Subsidiary in connection with a disposition
pursuant to Section 7.05(n) of the Nexstar Credit Agreement or by the Mission
Borrower or a Mission Restricted Subsidiary in connection with a disposition
pursuant to Section 7.05(n) of the Mission Credit Agreement, as applicable, that
in each case is designated as Designated Non‑Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, the Nexstar Borrower or
the Mission Borrower, as applicable, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non‑cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).
            "Discount Range" has the meaning specified in Section 2.05(e)(ii).
            "Discounted Prepayment Option Notice" has the meaning specified in
Section 2.05(e)(ii).
            "Discounted Voluntary Prepayment" has the meaning specified in
Section 2.05(e)(i).
            "Discounted Voluntary Prepayment Notice" has the meaning specified
in Section 2.05(e)(v).
"Disinterested Director" means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member's holding Equity Interest of
the Borrower or any options, warrants or other rights in respect of such Equity
Interests.
            "Disposition" or "Dispose" means the sale, transfer, license, lease
or other disposition (including, pursuant to any Sale Leaseback or any issuance
or sale of Equity Interests or as a result of the entry into an agreement or
arrangement alienating, relinquishing, surrendering or otherwise transferring
the right to use all or a material portion of the spectrum associated with any
Broadcast License (including pursuant to an auction of such spectrum, conducted
by a Governmental Authority)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, including
but not limited to dispositions pursuant to any Station Sharing Arrangement or
other similar arrangement; provided that "Disposition" and "Dispose" shall not
be deemed to include any issuance by the Nexstar Ultimate Parent of any of its
respective Equity Interests to another Person.
            "Disqualified Equity Interests" means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations under the Loan Documents that are accrued and payable
and the termination of the Commitments and all outstanding Letters of Credit),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date of the Nexstar Term B-2 Loans.
            "Disqualified Lender" means such Persons that were specifically
disclosed in writing to the Nexstar Arrangers on July 18, 2012 as being
"Disqualified Lenders" under the Nexstar Credit Agreement and approved by the
Nexstar Arrangers.
            "Documentation Agent" means RBC Capital Markets in its capacity as
Documentation Agent under this Agreement.
            "Dollar" and "$" mean lawful money of the United States.
            "Domestic Subsidiary" means any Subsidiary that is organized under
the laws of any political subdivision of the United States.
            "EBITDA Percentage" means, as of the date of the consummation of any
sale, disposition or exchange of assets (or Equity Interests) by any of the
Nexstar Entities, Mission Entities or Marshall Entities, the ratio, expressed as
a percentage, obtained by dividing (a) the portion of Consolidated EBITDA
attributable to such assets (or Equity Interests) of such Person for the most
recent Test Period calculated on a Pro Forma Basis, such date by
(b) Consolidated EBITDA for such Test Period, calculated on a Pro Forma Basis.
            "ECF Percentage" has the meaning specified in Section 2.05(b)(i).
            "Eligible Assignee" means any Person that meets the requirements to
be an assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
            "Embargoed Person" means any party that is publicly identified on
the most current list of "Specially Designated Nationals and Blocked Persons"
published by OFAC.
            "Environmental Laws" means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, binding rules, judgments,
orders, decrees, permits, licenses, or governmental restrictions relating to
pollution, the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.
            "Environmental Liability" means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Loan Party or any of its
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
            "Environmental Permit" means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
            "Equity Interests" means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
            "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
            "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
            "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan, (b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at‑risk plan or a Multiemployer Plan is in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
            "Eurodollar Rate" means:
(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate ("LIBOR") or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg  screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
            provided further that if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
            "Eurodollar Rate Loan" means a Loan that bears interest at a rate
based on clause (a) of the definition of "Eurodollar Rate."
            "Event of Default" has the meaning specified in Section 8.01.
"Excess Cash Flow" means, as of any date, "Excess Cash Flow" as determined under
the Nexstar Credit Agreement
            "Excluded Subsidiary" means (a) any Immaterial Subsidiary, (b) any
Foreign Subsidiary and (c) any Unrestricted Subsidiary.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or the grant of such security interest, would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor's failure to constitute an "eligible contract participant" at such
time.  If a Swap Obligation arises under a master agreement governing more than
one ‎swap, such exclusion shall apply only to the portion of such Swap
Obligation ‎that is attributable to swaps for which such Guaranty or security
interest is ‎or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the ‎Commodity Futures Trading Commission (or
the application or official ‎interpretation of any thereof)‎.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
            "Existing Indebtedness" means Indebtedness for borrowed money of
each of the Borrower and its Restricted Subsidiaries outstanding immediately
prior to the Closing Date.
            "Extended Revolving Credit Commitment" has the meaning specified in
Section 2.15(a).
            "Extended Term Loans" has the meaning specified in Section 2.15(a).
            "Extending Revolving Credit Lender" has the meaning specified in
Section 2.15(a).
            "Extending Term Lender" has the meaning specified in
Section 2.15(a).
            "Extension" has the meaning specified in Section 2.15(a).
            "Extension/Incremental Condition" means, with respect to an
Extension or an incurrence of any Incremental Facility with a maturity date
later than December 1, 2019, (i) the terms and conditions relating to such
Extension and/or incurrence of such Incremental Facility include
(x) cross-default, cross-guarantees, and cross-collateralization by the Nexstar
Entities of this Agreement and (y) cross-default, cross-guarantees, and
cross-collateralization by the Marshall Entities of the Nexstar Credit
Agreement, in each case, in a manner substantially similar to that set forth in
the Mission Loan Documents, (ii) the provisions contemplated by the foregoing
clause (i) are permissible pursuant to the Communications Laws, and (iii) the
Administrative Agent has reasonably determined that the foregoing condition set
forth in clause (ii) has been satisfied.
            "Extension Offer" has the meaning specified in Section 2.15(a).
            "Facility" means the Term A Facility or the Revolving Credit
Facility, as the context may require, and "Facilities" means the Term A Facility
and the Revolving Credit Facility, taken together.
            "FASB ASC" means the Accounting Standards Codification of the
Financial Accounting Standards Board.
            "FATCA" means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the Code.
            "FCC" means the Federal Communications Commission or any
Governmental Authority substituted therefor.
            "FCC Licenses" means a License issued or granted by the FCC.
            "Federal Funds Rate" means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
            "Fee Letters" means, the Administrative Agent Fee Letter.
            "Financial Covenants" means the covenants set forth in Section 7.10
of the Nexstar Credit Agreement.
            "Flood Insurance Laws" means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
            "Foreign Lender" means (a) if the Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the Borrower is not a U.S. Person,
a Lender that is resident or organized under the Laws of a jurisdiction other
than that in which the Borrower is resident for tax purposes.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
            "Foreign Subsidiary" means any Subsidiary that is not a Domestic
Subsidiary.
            "FRB" means the Board of Governors of the Federal Reserve System of
the United States.
            "Fronting Exposure" means, at any time there is a Defaulting Lender,
with respect to an L/C Issuer, such Defaulting Lender's Applicable Revolving
Credit Percentage of the outstanding L/C Obligations owing to such L/C Issuer
other than L/C Obligations as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
            "Fronting Fee" has the meaning specified in Section 2.03(i).
            "Fund" means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.
            "GAAP" means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
            "Governmental Authority" means the government of the United States
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).
            "Grant Acquisition" has the meaning specified in the preliminary
statements to this Agreement.
            "Grant Acquisition Agreement" means collectively (i) that certain
Stock Purchase Agreement, dated as of November 6, 2013, by and among the Estate
of Milton Grant, Grant Company, Inc. and the Nexstar Borrower and (ii) that
certain Asset Purchase Agreement dated as of November 6, 2013, by and among the
Nexstar Borrower and the Mission Borrower (the "Grant Asset Sale Agreement").
            "Grant Acquisition Assumption Agreement" means that
certain Assignment and Assumption Agreement, dated as of June 4, 2014, whereby
the Borrower assumed the obligations of the Mission Borrower under the Grant
Asset Sale Agreement.
            "Grant Acquisition Documents" means the Grant Acquisition Agreement,
the Grant Acquisition Assumption Agreement and any other document ancillary
thereto or designated as "Grant Acquisition Documents" by the Administrative
Agent and the Borrower.
            "Grant Asset Sale Agreement" has the meaning specified in clause
(ii) of the definition of Grant Acquisition Agreement.
            "Guarantee Obligations" means, as to any Person, without duplication
(a) any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other monetary
obligation payable or performable by another Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other monetary obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance of such Indebtedness or other monetary
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other monetary obligation, or (iv) entered into for the purpose of assuring
in any other manner the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term "Guarantee Obligations" shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term "Guarantee" as a verb has a corresponding meaning.
            "Guaranties" means, collectively, (a) the Nexstar Guaranty
Agreements, (b) the Marshall Guaranty of Nexstar Obligations, (c) the Nexstar
Guaranty of Marshall Obligations, (d) the Marshall Guaranty Agreement, (e) each
guaranty supplement to each of the foregoing and (f) any other agreement
executed and delivered pursuant to Section 6.11 or Section 6.14 or otherwise
Guaranteeing any of the Obligations or Nexstar Obligations.
            "Guarantor" means each of (a) each Restricted Subsidiary that is a
Wholly‑Owned Subsidiary except Excluded Subsidiaries, (b) the Nexstar Ultimate
Parent, (c) the Nexstar Intermediate Parent, (d) the Nexstar Borrower, (e) each
entity acquired pursuant to Section 7.03(j) and Section 7.03(j) of the Nexstar
Credit Agreement (regardless of whether they are Wholly‑Owned) and (f) each
other Nexstar Entity (other than any Nexstar Excluded Subsidiary), including, as
of the Closing Date, those that are listed on Schedule 5.11 hereto.
            "Hazardous Materials" means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos‑containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
            "Hedge Bank" means any Person that (a) is a Lender or an Affiliate
of a Lender at the time it enters into a Secured Hedge Agreement and (b) Bank of
America and each of its Affiliates party to a Swap Contract with a Loan Party,
in each case in its capacity as a party to such Swap Contract.
            "Honor Date" means the date of any payment by an L/C Issuer under a
Letter of Credit.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
"Immaterial Subsidiary" means, as of any date of determination, each Subsidiary
of the Borrower, the Nexstar Borrower and the Mission Borrower that has been
designated by the Borrower in writing to the Administrative Agent after the
Closing Date as an "Immaterial Subsidiary" for purposes of this Agreement (and
not redesignated as a Material Subsidiary as provided below); provided that
(i) on such date, the total assets of such Subsidiary, such Nexstar Subsidiary
or such Mission Subsidiary, as applicable, is less than 2.5% of Total Assets of
the Nexstar Entities, the Mission Entities and the Marshall Entities (taken as a
whole) as of the last day of the most recent Test Period and the gross revenues
of such Subsidiary, Nexstar Subsidiary or Mission Subsidiary, as applicable, is
less than 2.5% of the consolidated gross revenues of the Nexstar Entities, the
Mission Entities and the Marshall Entities (taken as a whole) as of the last day
of the most recent Test Period, (ii) for purposes of this Agreement, at no time
shall (A) the total assets of all Immaterial Subsidiaries (other than
Unrestricted Subsidiaries) in the aggregate as of the last day of the most
recent Test Period equal or exceed 5% of the Total Assets of the Marshall
Entities, the Mission Entities and the Nexstar Entities (taken as a whole) as of
such date or (B) the gross revenues for such Test Period of all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) in the aggregate equal or
exceed 5% of the consolidated gross revenues of the Nexstar Entities, the
Mission Entities and the Marshall Entities (taken as a whole) for such period,
in each case determined in accordance with GAAP, (iii) at such time as any such
Subsidiary, such Nexstar Subsidiary or such Mission Subsidiary, as applicable,
(A) becomes a party to any Loan Document, (B) executes and delivers a Guaranty
(if applicable) or any Security Documents, or (C) Guarantees or provides any
other credit support for the Nexstar Senior 6⅞% Notes due 2020, any Subordinated
Debt, or any other public indebtedness of any Nexstar Entity, Mission Entity or
Marshall Entity, such Subsidiary, such Nexstar Subsidiary or such Mission
Subsidiary, as applicable, shall at all times thereafter cease to be an
Immaterial Subsidiary irrespective of the value of its assets or its revenues,
(iv) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clauses (i) and
(ii) above, (v) if the total assets or gross revenues of such Subsidiary, such
Nexstar Subsidiary or such Mission Subsidiary, as applicable, so designated by
the Borrower as an "Immaterial Subsidiary" (and not redesignated as a Material
Subsidiary) shall at any time exceed the limits set forth in clause (i) above,
then such Subsidiary, such Nexstar Subsidiary or such Mission Subsidiary, as
applicable, shall be deemed to be a Material Subsidiary and (vi) if the total
assets or gross revenues of all Subsidiaries, Nexstar Subsidiaries and Mission
Subsidiaries so designated by the Borrower as "Immaterial Subsidiaries" (and not
redesignated as Material Subsidiaries) shall at any time exceed the limits set
forth in clause (ii) above, then all such Subsidiaries, Nexstar Subsidiaries and
Mission Subsidiaries shall be deemed to be Material Subsidiaries unless and
until the Borrower shall redesignate one or more Immaterial Subsidiaries as
Material Subsidiaries, in each case in a written notice to the Administrative
Agent, and, as a result thereof, the total assets and gross revenues of all
Subsidiaries, Nexstar Subsidiaries and Mission Subsidiaries still designated as
"Immaterial Subsidiaries" in the aggregate do not exceed such limits; and
provided further that the Borrower may designate a Subsidiary, a Nexstar
Subsidiary or a Mission Subsidiary as an Immaterial Subsidiary at any time by
prior written notice to the Administrative Agent, subject to the terms set forth
in this definition.  Each Immaterial Subsidiary of the Borrower, the Nexstar
Borrower and the Mission Borrower as of the Closing Date is set forth on
Schedule 1.01(d) hereto.  Notwithstanding the foregoing or any other provision
in this Agreement or any other Loan Document to the contrary, no Subsidiary,
Nexstar Subsidiary or Mission Subsidiary shall be considered an "Immaterial
Subsidiary" if it does not receive similar treatment under all of the Indenture
Documentation.
"Incremental Facilities" has the meaning specified in Section 2.14(a).
"Incremental Facility Amendment" has the meaning specified in Section 2.14(c).
"Incremental Facility Closing Date" has the meaning specified in
Section 2.14(c).
"Incremental Revolving Commitments" has the meaning specified in
Section 2.14(a).
"Incremental Revolving Facilities" has the meaning specified in Section 2.14(a).
"Incremental Revolving Lender" has the meaning specified in Section 2.14(c).
"Incremental Term A Loans" has the meaning specified in Section 2.14(a).
"Incremental Term B Loans" has the meaning specified in Section 2.14(a).
"Incremental Term Loan Increases" has the meaning specified in Section 2.14(a).
"Incremental Term Loans" has the meaning specified in Section 2.14(a).
            "Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)
all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)
all reimbursement or payment obligations of such Person with respect to letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

(c)
net obligations of such Person under any Swap Contract;

(d)
all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business pursuant to ordinary terms and (ii) any purchase price adjustments and
earn‑out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after becoming due
and payable);

(e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)
all Attributable Indebtedness;

(g)
all obligations of such Person in respect of Disqualified Equity Interests; and

(h)
all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person's liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Marshall Entities exclude all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll over or extensions of terms) and made
in the ordinary course of business.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
            "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party or any Restricted Subsidiary of a Loan Party under
any Loan Document and (b) to the extent not otherwise described in clause (a),
Other Taxes.
            "Indemnitees" has the meaning specified in Section 10.04(b).
            "Indenture Documentation" means, any indenture, agreement, or other
instrument executed by the Borrower or any other Marshall Entity, Nexstar Entity
or Mission Entity, or any Subsidiary of any Loan Party in connection with the
issuance of any public Indebtedness.
            "Information" has the meaning specified in Section 10.07.
             "Intercreditor Agreement" means, any intercreditor agreement by and
among the Collateral Agent and the collateral agents or other representatives
for the holders of Indebtedness secured by Liens on the Collateral that are
intended to rank junior to the Liens securing the Obligations, the Nexstar
Obligations and the Mission Obligations and that are otherwise Liens permitted
pursuant to Section 7.01, providing that all proceeds of Collateral shall first
be applied to repay the Obligations and the Nexstar Obligations in full prior to
being applied to any obligations under the Indebtedness secured by such junior
Liens and that until the termination of the Commitments, the Nexstar Commitments
and the Mission Commitments and the repayment in full (or Cash Collateralization
of Letters of Credit and Nexstar Letters of Credit) of all Obligations, Nexstar
Obligations and Mission Obligations (other than contingent obligations not then
due and payable), the Collateral Agent shall have the sole right to exercise
remedies against the Collateral (subject to customary exceptions and the
expiration of any standstill provisions) and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.
            "Intercreditor Agreement Among Lenders" means any intercreditor
agreement by and among (a) the Collateral Agent, (b) the Administrative Agent,
(c) the Administrative Agent on behalf of the Lenders, (d) the Nexstar
Administrative Agent, (e) the Nexstar Administrative Agent on behalf of the
Nexstar Lenders, (f) the Mission Administrative Agent and (g) the Mission
Administrative Agent on behalf of the Mission Lenders, providing that, after the
exercise of any remedy under this Agreement or any of the Loan Documents, all
payments received by the Lenders with respect to the Loans and Obligations,
whether from Guaranties, Collateral, the exercise of remedies or otherwise, will
be paid pro rata to Lenders, the Mission Lenders and the Nexstar Lenders based
on each such lender's pro rata share of the Obligations, Mission Obligations and
Nexstar Obligations as a whole, and irrespective of whether any such proceeds
were from Collateral or Guaranties actually securing such obligations of such
lender and otherwise in form and substance reasonably satisfactory to the
Collateral Agent and substantially in the form of Exhibit L.
            "Interest Payment Date" means (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.
            "Interest Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all of the Appropriate Lenders; provided that:
(a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)
no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made.

            "Investment" means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person (including pursuant
to any Sale Leaseback) or (d) any Sharing Arrangement.  For purposes of covenant
compliance, the amount of any Investment shall be (i) the amount actually
invested, as determined at the time of each such Investment, without adjustment
for subsequent increases or decreases in the value of such Investment minus (ii)
the amount of dividends or distributions actually received in connection with
such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash or Cash
Equivalents (not in excess of the amount of Investments originally made).
"IP Rights" has the meaning specified in Section 5.14.
            "IRS" means the United States Internal Revenue Service.
            "ISP" means, with respect to any Letter of Credit, the
"International Standby Practices 1998" published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
            "Issuer Documents" means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of such L/C Issuer and relating to such Letter of Credit.
            "Joint Sales Agreement" means, with respect to a television
broadcast station, a joint sales agreement or other similar contractual
arrangement pursuant to which a Person, other than the Person holding the FCC
License of such television broadcast station or an affiliate of such Person,
obtains the right to (a) set the advertising rates for such television broadcast
station and/or (b) conduct or manage the sale of advertising availabilities on
such television broadcast station (whether all or a portion of such
availabilities).
            "JV Entity" means (a) any joint venture and (b) any non‑Wholly‑Owned
Subsidiary of the Borrower.
            "Laws" means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
            "L/C Advance" means, with respect to each Revolving Credit Lender,
such Lender's funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.  All L/C Advances shall be
denominated in Dollars.
            "L/C Borrowing" means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the
applicable Borrower Honor Date or refinanced as a Revolving Credit Borrowing. 
All L/C Borrowings shall be denominated in Dollars.
            "L/C Credit Extension" means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
            "L/C Issuer" means (a) Bank of America or any of its Subsidiaries or
Affiliates, and (b) any other Lender (or any of its Subsidiaries or Affiliates)
that becomes an L/C Issuer in accordance with Section 2.03(k) or
Section 10.06(f), in the case of each of clause (a) and (b) above, in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
            "L/C Obligations" means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.
            "Leasehold" of any Person means all of the right, title and interest
of such Person as lessee or licensee in, to and under leases or licenses of
land, improvements and/or fixtures.
            "Lender" has the meaning specified in the introductory paragraph to
this Agreement and, as the context requires, includes the L/C Issuers and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a "Lender."
            "Lender Participation Notice" has the meaning specified in
Section 2.05(e)(iii).
            "Lending Office" means, as to any Lender, the office or offices of
such Lender described as such in such Lender's Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate. 
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
            "Letter of Credit" means any standby letter of credit issued
hereunder providing for the payment of cash upon the honoring of a presentation
thereunder.
            "Letter of Credit Application" means an application and agreement
for the issuance or amendment of a Letter of Credit in the form from time to
time in use by the relevant L/C Issuer.
            "Letter of Credit Expiration Date" means the day that is five
Business Days prior to the scheduled Maturity Date then in effect for the
Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day).
            "Letter of Credit Fee" has the meaning specified in Section 2.03(h).
            "Letter of Credit Sublimit" means an amount equal to the lesser of
(a) $150,000 and (b) the aggregate amount of the Revolving Credit Commitments.
"License" means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.
            "Lien" means any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, deemed
trust, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing).
            "Lien Subordination Provisions" has the meaning specified in
Section 8.01(l).
            "Loan" means an extension of credit by a Lender to the Borrower
under Article II in the form of a Term Loan or a Revolving Credit Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).
"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes executed
and delivered pursuant to Section 4.01(b) or in connection with any reallocation
of the Revolving Credit Commitment under the Revolver Reallocation Letter,
(c) the Revolver Reallocation Letter, (d) the Guaranties, (e) the Security
Documents, (f) the Fee Letters, (g) each Intercreditor Agreement relating to the
Obligations, (h) each Intercreditor Agreement Among Lenders, (i) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17 of this Agreement, (j) all waivers, consents, agreements and
amendments executed in connection with the Revolver Reallocation Letter, (k)
each Issuer Document and (l) all other agreements executed and delivered by any
Loan Party in connection with this Agreement; it being understood that no
Secured Hedge Agreement shall be a Loan Document.
            "Loan Notice" means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
            "Loan Parties" means, collectively, the Borrower and each other
Guarantor.
            "Local Marketing Agreement" means, a local marketing arrangement,
time brokerage agreement or similar arrangement pursuant to which a Person,
subject to customary licensee preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time on such television
broadcast station constituting 15% or more of the air time per week of a
television broadcast station licensed to another Person.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
            "Majority Lenders" means, as of any date of determination, Lenders,
Nexstar Lenders and Mission Lenders holding more than 50% of the sum of the
(a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender's risk participation and funded participation in L/C Obligations being
deemed "held" by such Revolving Credit Lender for purposes of this definition),
(b) aggregate unused Revolving Credit Commitments, (c) Nexstar Total
Outstandings (with the aggregate amount of each Nexstar Revolving Credit
Lender's risk participation and funded participation in Nexstar L/C Obligations
and Nexstar Swing Line Loans being deemed "held" by such Nexstar Revolving
Credit Lender for purposes of this definition), (d) aggregate unused Nexstar
Revolving Credit Commitments, (e) Mission Total Outstandings and (f) aggregate
unused Mission Revolving Credit Commitments.  The (i) unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender, (ii) unused Nexstar Revolving Credit Commitment of, and
the portion of the Nexstar Total Outstandings held or deemed held by, any
Nexstar Defaulting Lender, and (iii) unused Mission Revolving Credit Commitment
of, and the portion of the Mission Total Outstandings held or deemed held by,
any Mission Defaulting Lender, in each case, shall be disregarded in determining
Majority Lenders at any time; provided that, (x) the amount of any participation
in any Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the relevant L/C Issuer in making such determination
and (y) the amount of any participation in any Nexstar Swing Line Loan and
Nexstar Unreimbursed Amounts that such Nexstar Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Nexstar Lender
shall be deemed to be held by the Nexstar Lender that is the Nexstar Swing Line
Lender or the relevant Nexstar L/C Issuer, as the case may be, in making such
determination.
            "Management Advances" means loans or advances made to, or Guarantees
with respect to loans or advances made to, directors, officers, employees or
consultants of the Borrower or any Restricted Subsidiary:
(a)
in respect of travel, entertainment or moving related expenses incurred in the
ordinary course of business;

(b)
in respect of moving related expenses incurred in connection with any closing or
consolidation of any facility or office; or

(c)
not exceeding $250,000 in the aggregate outstanding at any time.

            "Marshall Borrower Equity Pledge Agreements" means, collectively,
those certain Pledge Agreements to be executed by each of the Marshall Equity
Holders in form and substance satisfactory to the Borrower and the
Administrative Agent, and each supplement to each of the foregoing, and any
other agreement executed and delivered pursuant to Section 6.11 or Section 6.14
or otherwise pledging any of the Equity Interests of the Borrower to secure the
Obligations and the Nexstar Obligations.
"Marshall Entity" means the Borrower and any Person which is a direct or
indirect Restricted Subsidiary of the Borrower.
"Marshall Entity Pledge Agreement" means the Pledge and Security Agreement to be
executed by the Marshall Entities, in form and substance similar to the Mission
Entity Pledge Agreement with such changes agreed to by the Borrower and the
Administrative Agent, and each supplement to the foregoing and any other
agreement executed and delivered pursuant to Section 6.11 or Section 6.14 or
otherwise pledging any of the Equity Interests of any of the Subsidiaries of the
Borrower to secure the Obligations and the Nexstar Obligations.
            "Marshall Equity Holders" means Pluria W. Marshall, Jr., and each
other Person owning any Equity Interest in the Borrower.
            "Marshall Guaranty Agreement" means that certain Guaranty executed
by each of the Subsidiary Guarantors, in form and substance substantially
similar to the Nexstar Guaranty Agreement in existence immediately prior to the
Closing Date with such changes agreed to by the Borrower and the Administrative
Agent, whereby the Subsidiary Guarantors guarantee the Obligations.
            "Marshall Guaranty of Nexstar Obligations" means the Guaranty
(Nexstar Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Mission Guaranty of Nexstar Obligations with such
changes agreed to by the Borrower and the Administrative Agent whereby the
Marshall Entities guarantee the Nexstar Obligations.
            "Marshall Pledge Agreements" means, collectively, the Marshall
Borrower Equity Pledge Agreements and the Marshall Entity Pledge Agreement.
            "Marshall Security Agreement" means, collectively, that certain
Security Agreement to be executed by the Marshall Entities in form and substance
substantially similar to the Nexstar Security Agreement in existence immediately
prior to the Closing Date with such changes agreed to by the Borrower and the
Administrative Agent, each Security Agreement Supplement executed and delivered
pursuant to Section 6.11 or Section 6.14 or otherwise, and any other agreement
executed and delivered pursuant to Section 6.11 or Section 6.14 or otherwise
granting security interests in any assets or properties of the Marshall Entities
to secure the Obligations and the Nexstar Obligations.
"Master Agreement" has the meaning specified in the definition of "Swap
Contract."
            "Material Adverse Effect" means (a) a material adverse effect on the
business, operations, assets, properties, liabilities (actual or contingent) or
financial condition of the Marshall Entities taken as a whole, (b) a material
adverse effect on the ability of any Loan Party or other Restricted Subsidiary
of a Loan Party to perform its obligations under any Loan Document to which it
is a party, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party or other Restricted
Subsidiary of a Loan Party of any Loan Document to which it is a party.
            "Material Real Property" means any Real Property other than
Non‑Material Real Property.
            "Material Subsidiary" means each Subsidiary of the Borrower, the
Nexstar Borrower and the Mission Borrower that is not an Immaterial Subsidiary.
            "Maturity Date" means:
(a)
with respect to the Revolving Credit Facility, December 3, 2017, and

(b)
with respect to the Term A Loans, June 28, 2018,

            provided that if such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.
"Maximum Rate" has the meaning specified in Section 10.09.
"Minimum Extension Condition" has the meaning specified in Section 2.15(b).
"Minimum Tranche Amount" has the meaning specified in Section 2.15(b).
            "Mission Administrative Agent" means the "Administrative Agent" as
that term is defined in the Mission Credit Agreement.
            "Mission Aggregate Available Revolving Credit Commitment" means the
"Aggregate Available Revolving Credit Commitment" as that term is defined in the
Mission Credit Agreement.
            "Mission Aggregate Commitments" means the "Aggregate Commitments" as
that term is defined in the Mission Credit Agreement.
            "Mission Asset Swaps" means "Asset Swaps" as that term is defined in
the Mission Credit Agreement.
            "Mission Borrower" means the "Borrower" as that term is defined in
the Mission Credit Agreement.
            "Mission Borrower Equity Pledge Agreement" has the meaning ascribed
to such term in the Mission Credit Agreement.
            "Mission Broadcast Licenses" means "Broadcast Licenses" as that term
is defined in the Mission Credit Agreement.
            "Mission Commitments" means the "Commitments" as that term is
defined in the Mission Credit Agreement.
            "Mission Credit Agreement" means that Fourth Amended and Restated
Credit Agreement, dated as of December 3, 2012, among Mission Broadcasting,
Inc., as borrower, the financial institutions from time to time parties thereto,
Bank of America, as administrative agent, as the same may be further amended,
modified, restated, supplemented, renewed, extended, increased, rearranged
and/or substituted from time to time.
            "Mission Credit Extensions" means the "Credit Extensions" as that
term is defined in the Mission Credit Agreement.
            "Mission Defaulting Lender" means "Defaulting Lender" as that term
is defined in the Mission Credit Agreement.
            "Mission Discounted Voluntary Prepayments" means "Discounted
Voluntary Prepayments" as that term is defined in the Mission Credit Agreement.
                        "Mission Entity" means the Mission Borrower and any
Person which is a direct or indirect Restricted Subsidiary of the Mission
Borrower.
            "Mission Entity Pledge Agreement" has the meaning ascribed to such
term in the Mission Credit Agreement.
            "Mission Facility" means "Facility" as that term is defined in the
Mission Credit Agreement.
            "Mission Fifth Amendment" means "Fifth Amendment" as that term is
defined in the Mission Credit Agreement.
            "Mission Guaranty of Nexstar Obligations" means the Fourth Restated
Guaranty (Nexstar Obligations), dated as of the Closing Date whereby the Mission
Entities guarantee the Nexstar Obligations.
            "Mission Incremental Facilities" means "Incremental Facilities" as
that term is defined in the Mission Credit Agreement.
            "Mission Incremental Revolving Commitments" means "Incremental
Revolving Commitments" as that term is defined in the Mission Credit Agreement.
            "Mission Incremental Term Loans" means "Incremental Term Loans" as
that term is defined in the Mission Credit Agreement.
            "Mission Lender" means "Lender" as that term is defined in the
Mission Credit Agreement.
            "Mission Loan" means "Loan" as that term is defined in the Mission
Credit Agreement.
            "Mission Loan Documents" means "Loan Documents" as that term is
defined in the Mission Credit Agreement.
            "Mission Obligations" means the "Obligations" as that term is
defined in the Mission Credit Agreement.
            "Mission Restricted Subsidiaries" means "Restricted Subsidiaries" as
that term is defined in the Mission Credit Agreement.
            "Mission Retained Declined Proceeds" means "Retained Declined
Proceeds" as that term is defined in the Mission Credit Agreement.
            "Mission Revolving Credit Borrowings" means "Revolving Credit
Borrowings" as that term is defined in the Mission Credit Agreement.
            "Mission Revolving Credit Commitment" means "Revolving Credit
Commitment" as that term is defined in the Mission Credit Agreement.
            "Mission Revolving Credit Exposure" means "Revolving Credit
Exposure" as that term is defined in the Mission Credit Agreement.
            "Mission Revolving Credit Lender" means "Revolving Credit Lender" as
that term is defined in the Mission Credit Agreement.
            "Mission Revolving Credit Loans" means "Revolving Credit Loans" as
that term is defined in the Mission Credit Agreement.
            "Mission Station" means "Station" as that term is defined in the
Mission Credit Agreement.
            "Mission Subsidiaries" means "Subsidiaries" as that term is defined
in the Mission Credit Agreement.
            "Mission Term B‑2 Borrowings" means "Term B‑2 Borrowings" as that
term is defined in the Mission Credit Agreement.
            "Mission Term B‑2 Loans" means "Term B‑2 Loans" as that term is
defined in the Mission Credit Agreement.
            "Mission Term Lenders" means "Term Lenders" as that term is defined
in the Mission Credit Agreement.
            "Mission Term Loans" means "Term Loans" as that term is defined in
the Mission Credit Agreement.
            "Mission Total Outstandings" means "Total Outstandings" as that term
is defined in the Mission Credit Agreement.
            "Mission Total Revolving Credit Outstandings" means "Total Revolving
Credit Outstandings" as that term is defined in the Mission Credit Agreement.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
            "Mortgage" means, collectively, a deed of trust, trust deed, deed to
secure debt, mortgage, leasehold deed of trust, leasehold trust deed, leasehold
deed to secure debt, leasehold mortgage and other similar instruments creating
and evidencing Liens on one or more Real Properties made by the Loan Parties or
any Restricted Subsidiary of a Loan Party for the benefit of the Secured Parties
to secure all or any part of the Obligations or Nexstar Obligations, together
with the assignments of leases and rents referred to therein or executed in
connection therewith, including any Mortgage executed and delivered pursuant to
Section 6.11 and Section 6.14, or Section 6.11 and Section 6.14 of the Nexstar
Credit Agreement.  Each Mortgage shall be in substantially the same form and
substance as the Nexstar Prior Mortgages, with such changes as (a) are required
or advisable to comply with different state law or (b) may otherwise be
reasonably acceptable to the Borrower, the Administrative Agent and the
Collateral Agent (including, without limitation, such changes as may be
reasonably satisfactory to the Collateral Agent and the Administrative Agent and
their counsel to account for matters of Law, whether local or otherwise).
"Mortgage Policy" means a fully paid American Land Title Association Lender's
Extended Coverage title insurance policy with endorsements and in an amount
acceptable to the Administrative Agent and Collateral Agent, issued, coinsured
and reinsured by title insurers acceptable to the Administrative Agent and
Collateral Agent, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics' and materialmen's Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent and Collateral Agent may deem
necessary or desirable.
            "Mortgaged Properties" means collectively, all Material Real
Properties or Nexstar Material Real Properties, owned by any Nexstar Entity or
any Marshall Entity as applicable, that become subject to a Mortgage.
            "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
            "Nationally Recognized Statistical Rating Organization" means a
nationally recognized statistical rating organization within the meaning of
Rule 436 under the Securities Act.
            "Net Cash Proceeds" means:
(a)
with respect to any Disposition by the Borrower or any Restricted Subsidiary, or
any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of the Borrower or such Restricted
Subsidiary) over (ii) the sum of (A) the principal amount, premium or penalty,
if any of any Indebtedness that is secured by the applicable asset subject to
such Disposition or Casualty Event and that is required to be repaid (and timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out‑of‑pocket fees and expenses (including attorneys' fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) Taxes paid or reasonably estimated to be
actually payable as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated Taxes pursuant to subclause (C)
exceeds the amount of Taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds and (D) any reserve for adjustment in respect of (1) the sale price of
such asset or assets established in accordance with GAAP and (2) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post‑employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, it being understood that "Net Cash Proceeds"
shall include (i) any cash or Cash Equivalents received upon the Disposition of
any non‑cash consideration by the Borrower or such Restricted Subsidiary in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (D) or if such liabilities have not been satisfied
in cash and such reserve is not reversed within 365 days after such Disposition
or Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $1,000,000 and (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year for all Dispositions shall exceed $5,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and

(b)
with respect to the incurrence or issuance of any Indebtedness by any Marshall
Entity, the excess, if any, of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the investment
banking fees, underwriting discounts, commissions and other reasonable and
customary out‑of‑pocket expenses, incurred by such Marshall Entity in connection
with such incurrence or issuance; and

(c)
with respect to any Permitted Equity Issuance by any direct or indirect parent
of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

"Nexstar Administrative Agent" means the "Administrative Agent" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Aggregate Available Revolving Credit Commitment" means the
"Aggregate Available Revolving Credit Commitment" as that term is defined in the
Nexstar Credit Agreement.
            "Nexstar Aggregate Commitments" means the "Aggregate Commitments" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Arrangers" means "Arrangers" as that term is defined in the
Nexstar Credit Agreement.
            "Nexstar Asset Swaps" means "Asset Swaps" as that term is defined in
the Nexstar Credit Agreement.
"Nexstar Borrower" means the "Borrower" as that term is defined in the Nexstar
Credit Agreement.
            "Nexstar Broadcast Licenses" means "Broadcast Licenses" as that term
is defined in the Nexstar Credit Agreement.
"Nexstar Commitments" means the "Commitments" as that term is defined in the
Nexstar Credit Agreement.
"Nexstar Closing Date" means the "Closing Date" as that term is defined in the
Nexstar Credit Agreement.
"Nexstar Collateral" means the "Collateral" as that term is defined in the
Nexstar Credit Agreement.
"Nexstar Credit Agreement" means that Fifth Amended and Restated Credit
Agreement, dated as of December 3, 2012, among Nexstar Broadcasting, Inc., as
borrower, the Nexstar Ultimate Parent, the Nexstar Intermediate Parent, the
financial institutions from time to time parties thereto, Bank of America, as
administrative agent, as the same may be further amended, modified, restated,
supplemented, renewed, extended, increased, rearranged and/or substituted from
time to time.
"Nexstar Credit Extensions" means the "Credit Extensions" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Defaulting Lender" means "Defaulting Lender" as that term
is defined in the Nexstar Credit Agreement.
            "Nexstar Discounted Voluntary Prepayments" means "Discounted
Voluntary Prepayments" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Entity" means the Nexstar Ultimate Parent, the Nexstar
Intermediate Parent, the Nexstar Borrower and any Person which is a direct or
indirect Restricted Subsidiary of the Nexstar Ultimate Parent.
            "Nexstar Event of Default" means an "Event of Default" as that term
is defined in the Nexstar Credit Agreement.
            "Nexstar Excluded Subsidiary" means "Excluded Subsidiary" as that
term is defined in the Nexstar Credit Agreement.
            "Nexstar Facility" means "Facility" as that term is defined in the
Nexstar Credit Agreement.
            "Nexstar Fifth Amendment" means "Fifth Amendment" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Fifth Amendment Voluntary Prepayment means the voluntary
prepayment by the Nexstar Borrower of not less than $60,000,000 of Nexstar Term
A Loans made immediately prior to the effectiveness of the Nexstar Fifth
Amendment.
            "Nexstar Guaranty Agreements" means, collectively, (a) the Fourth
Restated Guaranty, dated as of the Closing Date, in form and substance
substantially similar to the Third Restated Guaranty in existence immediately
prior to the Closing Date with such changes agreed to by the Nexstar Borrower
and the Administrative Agent, executed and delivered by the Nexstar Parent
Guarantors, whereby the Nexstar Parent Guarantors guarantee the Nexstar
Obligations, and (b) each Guaranty, executed and delivered by the Nexstar
Subsidiary Guarantors, in form and substance substantially similar to the Second
Restated Pledge and Security Agreement in existence immediately prior to the
Closing Date with such changes agreed to by the Nexstar Borrower and the
Administrative Agent, whereby the Nexstar Subsidiary Guarantors guarantee the
Nexstar Obligations.
            "Nexstar Guaranty of Marshall Obligations" means the Guaranty
(Marshall Obligations), dated as of the Closing Date, in form and substance
substantially similar to the Nexstar  Guaranty of Mission Obligations in
existence immediately prior to the Closing Date with such changes agreed to by
the Nexstar Borrower and the Administrative Agent, executed and delivered by the
Nexstar Entities in favor of the Lenders, whereby the Nexstar Entities guarantee
the Obligations.
            "Nexstar Incremental Facilities" means "Incremental Facilities" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Incremental Revolving Commitments" means "Incremental
Revolving Commitments" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Incremental Term Loans" means "Incremental Term Loans" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Intermediate Parent" means Nexstar Finance Holdings, Inc.,
a Delaware corporation.
            "Nexstar L/C Issuer" means "L/C Issuer" as that term is defined in
the Nexstar Credit Agreement.
            "Nexstar L/C Obligations" means "L/C Obligations" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Lender" means "Lender" as that term is defined in the
Nexstar Credit Agreement.
            "Nexstar Letter of Credit" means a "Letter of Credit" as defined in
the Nexstar Credit Agreement.
            "Nexstar Loan" means "Loan" as that term is defined in the Nexstar
Credit Agreement.
            "Nexstar Loan Documents" means "Loan Documents" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Material Real Property" means "Material Real Property" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar/Marshall Agreements" means any and all agreements executed
between or among the Borrower and the Nexstar Borrower, or any Nexstar Entity
and any Marshall Entity, including, without limitation, those agreements listed
on Schedule 1.01(a).
            "Nexstar/Mission/Marshall Ratable Status" has the meaning specified
in Section 10.21(b).
            "Nexstar Obligations" means the "Obligations" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Parent Guarantors" means the Nexstar Intermediate Parent,
the Nexstar Ultimate Parent, and any other Person holding any portion of the
Equity Interests of the Nexstar Borrower.
"Nexstar Pledge Agreement" means the Fourth Restated Pledge and Security
Agreement to be executed by the Nexstar Entities, in form and substance
substantially similar to the Third Restated Pledge and Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Nexstar Borrower and the Administrative Agent, and each supplement to the
foregoing and any other agreement executed and delivered pursuant to
Section 6.11 or Section 6.14 of the Nexstar Credit Agreement pledging any of the
Equity Interests of any of the Nexstar Entities to secure the Nexstar
Obligations, the Mission Obligations and the Obligations.
            "Nexstar Prior Mortgages" means "Prior Mortgages" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Restricted Subsidiaries" means "Restricted Subsidiaries" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Retained Declined Proceeds" means "Retained Declined
Proceeds" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Revolving Credit Borrowings" means "Revolving Credit
Borrowings" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Revolving Credit Commitment" means "Revolving Credit
Commitment" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Revolving Credit Exposure" means "Revolving Credit
Exposure" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Revolving Credit Lender" means "Revolving Credit Lender" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Revolving Credit Loans" means "Revolving Credit Loans" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Required Term B‑2 Lenders" means "Required Term B‑2 Lenders
" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Security Agreement" means, collectively, that certain Fifth
Restated Security Agreement to be executed by the Nexstar Entities, in form and
substance substantially similar to the Fourth Restated Security Agreement in
existence immediately prior to the Closing Date with such changes agreed to by
the Nexstar Borrower and the Administrative Agent, each Security Agreement
Supplement executed and delivered pursuant to Section 6.11 or Section 6.14 of
the Nexstar Credit Agreement and any other agreement executed and delivered
pursuant to Section 6.11 or Section 6.14 of the Nexstar Credit Agreement or
otherwise granting security interests in any assets or properties of the Nexstar
Entities to secure the Nexstar Obligations, the Mission Obligations and the
Obligations.
            "Nexstar Senior Second Lien Notes" means the 8.875% Senior Secured
Second Lien Notes due 2017, issued by the Nexstar Borrower and the Mission
Borrower.
            "Nexstar Senior 6⅞% Notes due 2020" means the 6⅞% Senior Notes due
2020 issued by the Nexstar Borrower.
            "Nexstar Senior 6 7/8% Notes due 2020 Indenture Documentation" means
"Senior 6 7/8% Notes due 2020 Indenture Documentation" as that term is defined
in the Nexstar Credit Agreement.
            "Nexstar Station" means "Station" as that term is defined in the
Nexstar Credit Agreement.
            "Nexstar Subordinated Debt Documents" means "Subordinated Debt
Documents" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Subsidiaries" means "Subsidiaries" as that term is defined
in the Nexstar Credit Agreement.
            "Nexstar Subsidiary Guarantors" means "Subsidiary Guarantors" as
that term is defined in the Nexstar Credit Agreement.
            "Nexstar Swing Line Lender" means the "Swing Line Lender" as defined
in the Nexstar Credit Agreement
            "Nexstar Swing Line Loan" means a "Swing Line Loan" as defined in
the Nexstar Credit Agreement.
            "Nexstar Term A Borrowings" means "Term A Borrowings" as that term
is defined in the Nexstar Credit Agreement.
            "Nexstar Term A Lenders" means "Term A Lenders" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Term A Loans" means "Term A Loans" as that term is defined
in the Nexstar Credit Agreement.
            "Nexstar Term B‑2 Borrowings" means "Term B‑2 Borrowings" as that
term is defined in the Nexstar Credit Agreement.
            "Nexstar Term B‑2 Loans" means "Term B‑2 Loans" as that term is
defined in the Nexstar Credit Agreement.
            "Nexstar Term Lenders" means "Term Lenders" as that term is defined
in the Nexstar Credit Agreement.
            "Nexstar Term Loans" means "Term Loans" as that term is defined in
the Nexstar Credit Agreement.
            "Nexstar Third Amendment Closing Date" means "Third Amendment
Closing Date" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Total Outstandings" means "Total Outstandings" as that term
is defined in the Nexstar Credit Agreement.
            "Nexstar Total Revolving Credit Outstandings" means "Total Revolving
Credit Outstandings" as that term is defined in the Nexstar Credit Agreement.
            "Nexstar Total Term A Loan Outstandings" means "Total Term A Loan
Outstandings" as that term is defined in the Nexstar Credit Agreement.
"Nexstar Ultimate Parent" means Nexstar Broadcasting Group, Inc., a Delaware
corporation.
            "Nexstar Unreimbursed Amounts" means "Unreimbursed Amounts" as that
term is defined in the Nexstar Credit Agreement.
            "Non‑Consenting Lender" means any Lender that does not approve any
consent, waiver or amendment under this Agreement, any Loan Document, the
Nexstar Credit Agreement, any Nexstar Loan Document, the Mission Credit
Agreement or any Mission Loan Document that (a) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (b) has been approved by the Majority Lenders, the Required Revolving Credit
Lenders, the Required Term A Lenders, or the Nexstar Required Term B‑2 Lenders,
as applicable.
            "Non‑Loan Party" means (a) any Nexstar Subsidiary of the Nexstar
Ultimate Parent that is not a Loan Party, (b) any Mission Entity and (c) any
Subsidiary that is not a Loan Party.
            "Non‑Material Real Property" means, the leasehold Real Property of a
Marshall Entity and the fee owned Real Property of a Marshall Entity where the
book value is less than $10,000,000.
            "Nonrenewal Notice Date" has the meaning specified in
Section 2.03(b)(iii).
            "Note" means a Term A Note or a Revolving Credit Note, as the
context may require.
            "Notice of Reinvestment Election" has the meaning specified in
Section 2.05(b)(ii)(B).
            "NPL" means the National Priorities List under CERCLA.
            "Obligations" means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party or other Subsidiary arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party, or any Subsidiary of a Loan Party, or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) obligations of any Loan Party or
any other Subsidiary arising under any Secured Hedge Agreement, and (c) Cash
Management Obligations; provided that the "Obligations" shall exclude any
Excluded Swap Obligations.  Without limiting the generality of the foregoing,
the Obligations of the Loan Parties and the Subsidiaries of Loan Parties under
the Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
Guarantee Obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or any other Subsidiary under any
Loan Document and (ii) the obligation of any Loan Party or any other Subsidiary
to reimburse any amount in respect of any of the foregoing that any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.
            "OFAC" means the Office of Foreign Assets Control of the United
States Department of the Treasury.
            "Offered Loans" has the meaning specified in Section 2.05(e)(iii).
            "OID" has the meaning specified in Section 2.14(b)(vii).
            "Organization Documents" means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
            "Other Connection Taxes" means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
            "Other Taxes" means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).
            "Outstanding Amount" means (a) with respect to the Term Loans and
Revolving Credit Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans and Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing), as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) by the
Borrower.
            "Overnight Rate" means, for any day, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent or
the relevant L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation.
            "Participant" has the meaning specified in Section 10.06(d).
            "Participant Register" has the meaning specified in
Section 10.06(d).
            "PBGC" means the Pension Benefit Guaranty Corporation.
            "Pension Act" means the Pension Protection Act of 2006.
            "Pension Funding Rules" means the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and Multiemployer Plans and set forth in, with respect
to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
            "Pension Plan" means any employee pension benefit plan as such term
is defined in Section 3(2) of ERISA (other than a Multiemployer Plan) that is
maintained or is contributed to by the Borrower and any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
            "Permitted Acquisition" means any acquisition that is permitted
under the terms of Section 7.03(j).
            "Permitted Asset Swap" means any Asset Swap permitted to occur under
the terms of Section 7.05(m).
            "Permitted Encumbrances" has the meaning specified in the Mortgages.
            "Permitted Equity Issuance" means any sale or issuance of any
Qualified Equity Interests of the Borrower or any direct or indirect parent of
the Borrower, in each case to the extent permitted (or not prohibited)
hereunder.
"Permitted Refinancing" means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), and (f) such
modification, refinancing, refunding, renewal or extension is only incurred by
the Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.
            "Permitted Revolver Reallocation" has the meaning specified in the
Revolver Reallocation Letter.
            "Permitted Sale Leaseback" means any Sale Leaseback consummated by
the Borrower or any Restricted Subsidiary after the Closing Date; provided that
(a) no Default exists both before and after giving effect thereto, (b) any such
Sale Leaseback not between (i) a Loan Party and another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by the Borrower or such
Restricted Subsidiary, (c) all net proceeds and compensation received for each
such Sale Leaseback is 100% cash, (d) 100% of the Net Cash Proceeds of such Sale
Leaseback are used to prepay the Loans in accordance with the terms of
Section 2.05(b) (and except as provided in Section 2.05(b)), and (e) any
television stations owned by the Borrower, the Nexstar Borrower and the Mission
Borrower in the same market are sold concurrently by the Borrower, the Nexstar
Borrower and the Mission Borrower in connection with such Sale Leaseback and in
accordance with the terms of this Agreement, the Nexstar Credit Agreement and
the Mission Credit Agreement.
            "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
            "Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, maintained for employees of a Loan Party (or, solely with
respect to such a plan subject to Title IV of ERISA or Section 412 of the Code,
any ERISA Affiliate) or any such Plan to which a Loan Party (or, solely with
respect to such a plan subject to Title IV of ERISA or Section 412 of the Code,
any ERISA Affiliate) is required to contribute on behalf of any of its
employees.
            "Platform" has the meaning specified in Section 6.02.
            "Pledge Agreements" means, collectively, the Nexstar Pledge
Agreement and the Marshall Pledge Agreements.
            "Pro Forma Basis" and "Pro Forma Effect" mean, with respect to
compliance with any test hereunder for an applicable period of measurement, that
all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement (as of the last date in the case of a balance sheet item)
in such test: (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
(excluding Taxes, solely, for purposes of determining clause (iv) of the
definition of "Consolidated Fixed Charge Coverage Ratio" in the Nexstar Credit
Agreement) (A) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division used for operations
of the Borrower or any of its Subsidiaries, shall be excluded, and (B) in the
case of a Permitted Acquisition or Investment described in the definition of
"Specified Transaction," shall be included, (ii) any retirement of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (3) factually supportable.
            "Proposed Discounted Prepayment Amount" has the meaning specified in
Section 2.05(e)(ii).
            "Public Lender" has the meaning specified in Section 6.02.
"Qualified ECP Guarantor" means, in respect of any Swap Obligations, at any
time, each Loan Party, that has total assets exceeding $10,000,000 at the time
the relevant Guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
            "Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.
            "Qualifying Lenders" has the meaning specified in
Section 2.05(e)(iv).
            "Qualifying Loans" has the meaning specified in Section 2.05(e)(iv).
            "Real Property" means, with respect to any Person, all of the right,
title and interest of such Person in and to land, and the improvements and
fixtures located thereon, including Leaseholds.
            "Recipient" means the Administrative Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party or any Subsidiary of a Loan Party hereunder.
            "Refinancing Revolving Commitments" means Incremental Revolving
Commitments and Incremental Revolving Facilities that are designated by a
Responsible Officer of the Borrower as "Refinancing Revolving Commitments" in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent on or prior to the date of incurrence.
            "Refinancing Term Loans" means Incremental Term Loans and
Incremental Term Loan Increases that are designated by a Responsible Officer of
the Borrower as "Refinancing Term Loans" in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.
            "Register" has the meaning specified in Section 10.06(c).
            "Rejection Notice" has the meaning specified in Section 2.05(b)(v).
"Related Indemnified Person" means, with respect to any Indemnitee, (a) any
controlling person or controlled affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (c) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (c) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the Transaction.
            "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, counsel, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person's Affiliates.
            "Removal Effective Date" has the meaning specified in
Section 9.06(b).
            "Reportable Event" means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30‑day notice period has been
waived.
            "Request for Credit Extension" means (a) with respect to a
Borrowing, conversion or continuation of Term Loans or Revolving Credit Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
            "Required Revolving Credit Lenders" means, as of any date of
determination, Revolving Credit Lenders, Nexstar Revolving Credit Lenders and
Mission Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender's risk participation and funded participation in L/C
Obligations being deemed "held" by such Revolving Credit Lender for purposes of
this definition), (b) aggregate unused Revolving Credit Commitments, (c) Nexstar
Total Revolving Credit Outstandings (with the aggregate amount of each Nexstar
Revolving Credit Lender's risk participation and funded participation in Nexstar
L/C Obligations and Nexstar Swing Line Loans being deemed "held" by such Nexstar
Revolving Credit Lender for purposes of this definition), (d) aggregate unused
Nexstar Revolving Credit Commitments, (e) Mission Total Revolving Credit
Outstandings, and (f) aggregate unused Mission Revolving Credit Commitments. 
The (i) unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender,
(ii) unused Nexstar Revolving Credit Commitment of, and the portion of the
Nexstar Total Revolving Credit Outstandings held or deemed held by, any Nexstar
Defaulting Lender and (iii) unused Mission Revolving Credit Commitment of, and
the portion of the Mission Total Revolving Credit Outstandings held or deemed
held by, any Mission Defaulting Lender, in each case, shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that, (x)
the amount of any participation in any Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Lender shall be deemed to be held by the Lender that is the relevant L/C
Issuer in making such determination and (y) the amount of any participation in
any Nexstar Swing Line Loan and Nexstar Unreimbursed Amounts that such Nexstar
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Nexstar Lender shall be deemed to be held by the Nexstar
Lender that is the Nexstar Swing Line Lender or the relevant Nexstar L/C Issuer,
as the case may be, in making such determination.
            "Required Term A Lenders" means, as of any date of determination,
Term A Lenders and Nexstar Term A Lenders holding more than 50% of the sum of
the (a) Total Term A Loan Outstandings and (b) Nexstar Total Term A Loan
Outstandings.  The (i) portion of the Total Term A Loan Outstandings held or
deemed held by, any Defaulting Lender and (ii) portion of the Nexstar Total
Term A Loan Outstandings held or deemed held by, any Defaulting Lender, in each
case, shall be disregarded in determining Required Term A Lenders at any time.
            "Resignation Effective Date" has the meaning specified in
Section 9.06(a).
            "Responsible Officer" means the chief executive officer, president,
vice president, chief financial officer, treasurer, assistant treasurer or
controller of a specified Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent, or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
            "Restricted Payment" means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of any Marshall Entity, Nexstar Entity or Mission Entity or any of
their Restricted Subsidiaries, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any such Person's stockholders, partners or members (or the equivalent of any
thereof) in respect of such Equity Interest.
            "Restricted Subsidiary" means (a) any Subsidiary of the Borrower
that is not an Unrestricted Subsidiary, (b) when such term is used herein with
the designation of "Restricted Subsidiary of the Loan Parties" or "Loan Parties
and their Restricted Subsidiaries", or other similar designations, "Restricted
Subsidiary" means each Person that meets the qualifications set forth in
clause (a) preceding together with each Person meeting the qualification set
forth in clause (a) of the definition of "Restricted Subsidiary" in the Nexstar
Credit Agreement and the Mission Credit Agreement, and (c) when such term is
used herein with the designation of "Restricted Subsidiary of the Nexstar
Ultimate Parent", "Restricted Subsidiary" means each Person that meets the
qualifications set forth in clause (a) of the definition of "Restricted
Subsidiary" in the Nexstar Credit Agreement together with each Person that is a
Subsidiary of the Nexstar Ultimate Parent that is required to be a Guarantor and
pledge its assets in accordance with the terms of the Nexstar Credit Agreement.
            "Retained Declined Proceeds" has the meaning specified in Section
2.05(b)(v).
            "Revolver Reallocation Letter" means that certain letter among the
Borrower, the Revolving Credit Lenders, the Nexstar Revolving Credit Lenders and
the Mission Revolving Credit Lenders permitting under certain circumstances the
reallocation of the Revolving Credit Commitments, the Nexstar Revolving Credit
Commitments and the Mission Revolving Credit Commitments as described on
Schedule 1.01(c).
            "Revolving Credit Borrowing" means a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
            "Revolving Credit Commitment" means, as to each Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b) or Section 2.03, as applicable and (b) purchase
participations in L/C Obligations in respect of Letters of Credit, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 under the caption
"Revolving Credit Commitment" or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement and as such Revolving Credit Commitment may be adjusted in accordance
with the terms of the Revolver Reallocation Letter.  The aggregate Revolving
Credit Commitments of all Revolving Credit Lenders shall be $2,000,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement and the Revolver Reallocation Letter.
"Revolving Credit Exposure" means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender's participation in L/C
Obligations.
            "Revolving Credit Facility" means, at any time, the aggregate amount
of the Revolving Credit Lenders' Revolving Credit Commitments at such time.
            "Revolving Credit Lender" means, at any time, any Lender that has a
Revolving Credit Commitment or that holds Revolving Credit Loans at such time.
            "Revolving Credit Loan" has the meaning specified in
Section 2.01(b).
            "Revolving Credit Loans Nexstar/Mission/Marshall Ratable Status" has
the meaning specified in Section 10.21(b).
            "Revolving Credit Note" means a promissory note made by the Borrower
payable to any Revolving Credit Lender, or its registered assigns, evidencing
Revolving Credit Loans made by such Revolving Credit Lender, substantially in
the form of Exhibit C‑2.
            "S&P" means Standard & Poor's Financial Services LLC, a subsidiary
of McGraw Hill Financial Inc., and any successor thereto.
            "Sale Leaseback" means any transaction or series of related
transactions pursuant to which the Borrower or any of its Restricted
Subsidiaries (a) sells, transfers or otherwise disposes of any property, real or
personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed.
            "Sanction(s)" means any international economic sanction administered
or enforced by OFAC, the United Nations Security Council, the European Union,
Her Majesty's Treasury or other relevant sanctions authority.
            "SEC" means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
            "Secured Hedge Agreement" means any Swap Contract permitted under
Section 7.02(c) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.
            "Secured Parties" means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the L/C Issuers, the Nexstar L/C Issuers, the
Hedge Banks, the Cash Management Banks, the Nexstar Swing Line Lender, each
co‑agent or sub‑agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the Loan
Documents.
            "Securities Act" means the Securities Act of 1933.
            "Security Agreement" means, collectively, the Marshall Security
Agreement, the Nexstar Security Agreement, and each Security Agreement
Supplement executed and delivered pursuant to Section 6.11 and Section 6.14 and
pursuant to Section 6.11 and Section 6.14 of the Nexstar Credit Agreement.
            "Security Agreement Supplement" has the meaning specified in the
Security Agreement.
            "Security Documents" means, collectively, the Security Agreements,
the Pledge Agreements, the Mortgages, each of the deeds of trust, mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements, intellectual property security agreements, assignments,
account control agreements, or other agreements granting Liens or security
interests, or assignments, required to be delivered pursuant to Section 4.01,
Section 6.11 or Section 6.14, or pursuant to Section 4.01, Section 6.11 or
Section 6.14 of the Nexstar Credit Agreement, and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
for the benefit of any of the Secured Parties securing all or any portion of the
Obligations or the Nexstar Obligations.
            "Shared Services Agreement" means a shared services arrangement or
other similar contractual arrangement pursuant to which a Person owning a
television broadcast station provides certain technical, business, management,
administrative, back‑office or other services in support of the business or
operation of a second television broadcast station owned by another Person (who
is not an Affiliate of the first Person).
            "Shared Services Party" means, with respect to any Station, any
Nexstar Entity that is a party to a Sharing Arrangement with respect to such
Station.
            "Sharing Arrangement" means any Shared Services Agreement, Joint
Sales Agreement or Local Marketing Agreement.
            "Solvent" and "Solvency" mean, with respect to any Person on any
date of determination, that on such date (a) the fair value of the property (for
the avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can be reasonably be expected to become an actual or matured
liability), (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
            "Specified Equity Contribution" has the meaning specified in the
Nexstar Credit Agreement.
            "Specified Transaction" means any Investment (including the Grant
Acquisition and the CCA Acquisition), Disposition, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation (as a Restricted
Subsidiary or an Unrestricted Subsidiary), discontinuance of operations, the
incurrence of Incremental Term Loans or Incremental Revolving Commitments, or
any other event that by the terms of this Agreement requires such test to be
calculated on a "Pro Forma Basis" or after giving "Pro Forma Effect"; provided
that any increase in the Revolving Credit Commitment, for purposes of this
"Specified Transaction" definition, shall be deemed to be fully drawn; provided,
further, that any such Specified Transaction having an aggregate value of less
than $5,000,000 shall not be calculated on a "Pro Forma Basis" or after giving
"Pro Forma Effect."
            "Station" means, at any time and with respect to the television
broadcast stations of the Borrower (or, as applicable any Subsidiary of the
Borrower) (a) as set forth on Schedule 1.01(b) hereto, or (b) as acquired,
directly or indirectly, by a Marshall Entity after the Closing Date pursuant to
a transaction permitted under the Loan Documents; provided, that any such
television broadcast station that ceases to be owned, directly or indirectly, by
a Marshall Entity pursuant to a transaction permitted under the Loan Documents
shall, upon the consummation of such transaction, cease to be a "Station"
hereunder.  This definition of "Station" may be used with respect to any single
television station meeting any of the preceding requirements or all such
television stations, as the context requires.
            "Station Sharing Arrangement" means any Sharing Arrangement under
which a Person, other than a Nexstar Entity, provides services or obtains the
right to provide programming to, or sells advertising availabilities on or with
respect to, a Station.
            "Subordinated Debt" means Indebtedness incurred by a Loan Party or
any Restricted Subsidiary of a Loan Party that is subordinated in right of
payment to the prior payment of all Obligations of such Loan Party or such
Restricted Subsidiary of a Loan Party under the Loan Documents, in each case
only to the extent the principal amount of such Subordinated Debt is in excess
of the Threshold Amount.
            "Subordinated Debt Documents" means any agreement, indenture and
instrument pursuant to which any Subordinated Debt is issued, in each case as
amended to the extent permitted under the Loan Documents.
            "Subordination Provisions" has the meaning specified in
Section 8.01(l).
            "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
            "Subsidiary Guarantors" means, collectively, the Subsidiaries of the
Borrower that are Guarantors.
            "Surviving Indebtedness" has the meaning specified in
Section 7.02(s).
            "Swap Contract" means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross‑currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
            "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
            "Syndication Agent" means UBS Securities LLC in its capacity as
Syndication Agent under this Agreement.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
            "Television Broadcasting Business" means a business substantially
all of which consists of the construction, ownership, operation, management,
promotion, extension or other utilization of any type of television broadcasting
system or any similar television broadcasting business, including the
syndication of television programming, the obtaining of a License or franchise
to operate such a system or business, and activities incidental thereto, such as
providing production services, operating Internet‑based information services and
selling advertising for such services, and developing uses other than
broadcasting for the digital spectrum used by television stations.
"Term A Borrowing" means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Term A Lenders pursuant to Section 2.01(d).
"Term A Commitment" means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender's name on Schedule 2.01 under the caption "Term A
Commitment" or in the Assignment and Assumption pursuant to which such Term A
Lender becomes a party hereto, as applicable.  The aggregate amount of the
Term A Commitments is $60,000,000.
"Term A Facility" means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
"Term A Lender" means at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.
"Term A Loan" means the Loans made pursuant to Section 2.01(d).
            "Term A Loans Nexstar/Marshall Ratable Status" has the meaning
specified in Section 10.21(b).
"Term A Note" means a promissory note made by the Borrower in favor of a Term A
Lender, or its registered assigns, evidencing Term A Loans made by such Term A
Lender, substantially in the form of Exhibit C‑3.
            "Term B-2 Loans Nexstar/Mission Ratable Status" has the meaning
specified in Section 10.21(b).
            "Term Borrowing" means a Term A Borrowing, or a borrowing in respect
of Incremental Term Loans, as the context requires.
            "Term Lender" means, at any time, any Lender that has a Term A
Commitment, a Term A Loan or an Incremental Term Loan at such time.
            "Term Loan" means a Term A Loan, an Incremental Term Loan or an
Extended Term Loan, as the context requires.
            "Test Period" means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or (b).
            "Threshold Amount" means $25,000,000.
            "Total Assets" means the total assets of the Nexstar Entities,
Mission Entities and the Marshall Entities on a consolidated basis, as shown on
the most recent balance sheet of the Nexstar Ultimate Parent delivered pursuant
to Section 6.01(a) or (b) of the Nexstar Credit Agreement.
            "Total Outstandings" means the sum of the aggregate Outstanding
Amount of all Loans and all L/C Obligations.
            "Total Revolving Credit Outstandings" means, on any date of
determination, the aggregate Outstanding Amount of all Revolving Credit Loans
and L/C Obligations on such date.
            "Total Term A Loan Outstandings" means on any date of determination,
the aggregate Outstanding Amount of all Term A Loans on such date.
            "Transaction" means, collectively, (a) the funding of the Term A
Loans on the Closing Date, (b) the Grant Acquisition, (c) the CCA Acquisition,
(d) the consummation of any other transactions in connection with the foregoing
and (e) the payment of the fees and expenses incurred in connection with any of
the foregoing.
            "Type" means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
            "UCC" means the Uniform Commercial Code as in effect in the State of
New York; provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, "UCC" means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non‑perfection or
priority.
            "United States" and "U.S." mean the United States of America.
"Unrestricted Subsidiary" means (a) as of the Closing Date, each Subsidiary of
the Borrower, the Nexstar Borrower and the Mission Borrower listed on
Schedule 1.01(e), (b) each Subsidiary of the Borrower, the Nexstar Borrower and
the Mission Borrower designated by the board of directors of the Borrower, the
Nexstar Borrower and the Mission Borrower as an Unrestricted Subsidiary pursuant
to Section 2.18 subsequent to the Closing Date and (c) any Subsidiary of an
Unrestricted Subsidiary; provided that, notwithstanding the foregoing, no
Subsidiary, Nexstar Subsidiary or Mission Subsidiary that executes and delivers
(or has executed and delivered) (i) any Loan Document, including without
limitation a Guaranty or any Security Document, or (ii) a guarantee of (or
provides or has provided any other credit support for) the Nexstar Senior 6⅞%
Notes due 2020, any Subordinated Debt, or any other public indebtedness of any
Nexstar Entity, Mission Entity or Marshall Entity, or of any Restricted
Subsidiary of a Loan Party, such Subsidiary, such Nexstar Subsidiary or such
Mission Subsidiary, as applicable, shall be designated as an Unrestricted
Subsidiary.  Notwithstanding the foregoing or any other provision in this
Agreement or any other Loan Document to the contrary, no Subsidiary, Nexstar
Subsidiary or Mission Subsidiary shall be considered an "Unrestricted
Subsidiary" if it does not receive similar treatment under all of the Indenture
Documentation.
            "U.S. Person" means any Person that is a "United States Person" as
defined in Section 7701(a)(30) of the Code.
            "U.S. Tax Compliance Certificate" has the meaning specified in
Section 3.01(e)(ii)(B)(III).
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
"Wholly‑Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director's qualifying shares, (b) shares issued to foreign nationals to the
extent required by applicable Law and (c) other de minimus share issuances
required by local Law) are owned by such Person and/or by one or more
wholly‑owned Subsidiaries of such Person.
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words "asset" and "property" shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding"; and the word "through" means "to and
including."
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03            Accounting Terms; Calculation of Financial Covenants and other
Financial Ratios and Terms.
(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 on financial liabilities shall be disregarded.
(b)            Changes in GAAP.  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Borrower and its Subsidiaries or
to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)            Intentionally Left Blank.
(e)            Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Net Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio, the
Consolidated Total Secured Debt Leverage Ratio, the Consolidated First Lien
Leverage Ratio and the Consolidated First Lien Net Leverage Ratio shall be
determined in accordance with the provisions of the Nexstar Credit Agreement and
shall be calculated with respect to such period and such Specified Transaction
on a Pro Forma Basis.
1.04            Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement or required to
be maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding‑up if there is no nearest number).
1.05            Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
1.06            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to central time (daylight or standard, as
applicable).
1.07            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01            The Loans.
(a)            Intentionally Omitted.
(b)            The Revolving Credit Loans.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a "Revolving Credit Loan") to the Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender's
Revolving Credit Commitment; provided, however, that after giving effect to any
such Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Revolving Credit Lender's Revolving
Credit Commitment.  Within the limits of each Revolving Credit Lender's
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(c)            Permitted Revolver Reallocation.  Each Permitted Revolver
Reallocation shall be limited to a reallocation of the Aggregate Available
Revolving Credit Commitment, the Nexstar Aggregate Available Revolving Credit
Commitment and the Mission Aggregate Available Revolving Credit Commitment.  In
connection with each such Permitted Revolver Reallocation, at the request of the
Administrative Agent or any Revolving Credit Lender, the Borrower shall execute
and deliver to the Administrative Agent replacement Revolving Credit Notes in an
amount equal to each Revolving Credit Lender's Revolving Credit Commitment as
adjusted in accordance with the terms of the Revolver Reallocation Letter.
(d)            The Term A Loans.  Subject to the terms and conditions of
Section 4.02 set forth herein and the proviso set forth below, each Term A
Lender severally agrees to make a Term A Loan to the Borrower on the Closing
Date, in an aggregate principal amount equal to such Term A Lender's Applicable
Term A Percentage of the Term A Commitment; provided that concurrently with such
Borrowing, the Designated Loan Proceeds have been deposited in an interest
bearing account at the Administrative Agent by the Borrower, subject to a
control agreement to secure the Obligations and the Nexstar Obligations for the
benefit of the Secured Parties.  The Borrower agrees that the Designated Loan
Proceeds will be used only to fund the CCA Acquisition and the fees, costs and
expenses related thereto, or to prepay the Term A Loans (or any combination
thereof).  Each Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective Term A
Commitments.  Amounts borrowed under this Section 2.01(d) and repaid or prepaid
may not be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.
2.02            Borrowings, Conversions and Continuations of Loans.  (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of or continuation of Eurodollar Rate Loans or of any conversion of
Base Rate Loans to Eurodollar Rate Loans or Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of "Interest Period," the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 10:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.    Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  For the avoidance of doubt, the Borrower and the Lenders
acknowledge and agree that any conversion or continuation of an existing Loan
shall be deemed to be a continuation of that Loan with a converted interest rate
methodology and not a new Loan.
(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in the preceding subsection.  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan, unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the existence of an Event of
Default, the Administrative Agent or the Majority Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.
(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)            Anything in subsections (a) to (d) above to the contrary
notwithstanding after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect for Term Borrowings and Revolving Credit Borrowings.
(f)            Anything in this Section 2.02 to the contrary notwithstanding,
the Borrower may not select the Eurodollar Rate for the initial Credit
Extension.
2.03
Letters of Credit.

(a)            The Letter of Credit Commitment.
(i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit, and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that (a) after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (b) no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit and no Revolving Credit Lender shall be obligated to
participate in any Letter of Credit if after giving effect to such L/C Credit
Extension, (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Revolving Credit Lender's Revolving Credit Commitment or
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)
An L/C Issuer shall not issue any Letter of Credit if:

(A)
subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B)
subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date.

(iii)
An L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing the
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated for hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer is not otherwise compensated for hereunder and in good faith deems
material to it;

(B)
the issuance of the Letter of Credit would violate one or more policies of such
L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, the
Letter of Credit is in an initial stated amount less than $20,000;

(D)
the Letter of Credit is to be denominated in a currency other than Dollars;

(E)
any Revolving Credit Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer's Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has Fronting
Exposure, as it may elect in its sole discretion; or

(F)
the Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

(iv)
An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)
An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)
An L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Renewal Letters of Credit.
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer.  Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the relevant L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, (G) the purpose
and nature of the requested Letter of Credit, and (H) such other matters as the
relevant L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the relevant L/C Issuer may
reasonably require.  Additionally, the Borrower shall furnish to the relevant
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the relevant L/C Issuer or the Administrative Agent may
reasonably require.

(ii)
Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not have been satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer's usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender's Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
relevant L/C Issuer shall agree to issue a Letter of Credit that has automatic
renewal provisions (each, an "Auto‑Renewal Letter of Credit"); provided that any
such Auto‑Renewal Letter of Credit must permit the relevant L/C Issuer to
prevent any such renewal at least once in each 12‑month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the "Nonrenewal Notice Date") in each
such 12‑month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the relevant L/C Issuer, the Borrower
shall not be required to make a specific request to the relevant L/C Issuer for
any such renewal.  Once an Auto‑Renewal Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date (unless the Borrower has entered into arrangements reasonably satisfactory
to the relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such
L/C Obligations or backstop such Letter of Credit on the later of (I) the date
of issuance of such Letter of Credit and (II) the 30th day prior to the Letter
of Credit Expiration Date); provided, however, that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone followed
promptly in writing) on or before the day that is seven Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the
relevant L/C Issuer not to permit such renewal.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)            Drawings and Reimbursements; Funding of Participations.
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof.  Not later than
10:00 a.m. on the Business Day immediately following the Business Day on which
the Borrower shall have received notice of any Honor Date (or, if the Borrower
shall have received such notice later than 10:00 a.m. on any Business Day, on
the second succeeding Business Day) (each such date, an "Borrower Honor Date"),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing on such Honor Date plus interest
accruing at the Base Rate from the Honor Date to the date of reimbursement by
the Borrower on the Borrower Honor Date.  If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the "Unreimbursed Amount"), and the amount of such Appropriate Lender's
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Borrower Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in
Section 4.02(b).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)
Each Revolving Credit Lender (including any such Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the relevant L/C Issuer at the Administrative Agent's Office
in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount in respect of a Letter of Credit not later than 12:00 noon
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii)
With respect to any Unreimbursed Amount in respect of a Letter of Credit that is
not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender's payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender's Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

(v)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender's obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Loan Notice).  No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate then in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the relevant
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent demonstrable error.

(d)            Repayment of Participations.
(i)
At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender's L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of an L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate.  The obligations of the Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
any other Loan Document or any other agreement or instrument relating to any of
the foregoing;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by the relevant L/C Issuer of any requirement that exists for the L/C
Issuer's protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact prejudice the Borrower in any respect;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by the relevant L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, only to the extent such
Letter of Credit specifies that Rule 3.14 of the ISP applies to it;

(vii)
any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)
any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any of the Guaranties or any
other guaranty, for all or any of the Obligations of any Loan Party or any
Restricted Subsidiary of a Loan Party in respect of such Letter of Credit; or

(ix)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer's gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non‑appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower's instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer.  The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Agents, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non‑appealable decision), or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Agents, any of their respective Related Parties nor any correspondents,
participants or assignees of any L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer's willful
misconduct or gross negligence or such L/C Issuer's willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (in each case as determined by a
court of competent jurisdiction in a final non‑appealable decision).  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)            Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the relevant L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit
(other than Rule 3.14, unless expressly specified in a Letter of Credit that it
will apply).  Notwithstanding the foregoing, no L/C Issuer shall be responsible
to the Borrower for, and each L/C Issuer's rights and remedies against the
Borrower shall not be impaired by, any action or inaction of such L/C Issuer
required under any Law, order, or practice that is required to be applied to any
Letter of Credit or this Agreement under any Law, including the Law or any order
of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP.
(h)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with, subject to Section 2.16, its Applicable Revolving Credit
Percentage a Letter of Credit fee (the "Letter of Credit Fee") for each Letter
of Credit issued pursuant to this Agreement equal to the Applicable Rate for
Letter of Credit fees times the daily maximum amount then available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily maximum amount available to be drawn under each Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee (a "Fronting Fee") with respect to each Letter of Credit
issued by it, at the rate per annum equal to 0.125% computed on the daily
maximum amount then available to be drawn under such Letter of Credit.  Such
fronting fees shall be computed on a quarterly basis in arrears.  Such fronting
fees shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently‑ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable within
ten Business Days of demand and are nonrefundable.
(j)            Conflict with Issuer Documents.  Notwithstanding anything else to
the contrary in any Issuer Document, in the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)            Addition of an L/C Issuer.  A Revolving Credit Lender (or any of
its Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender.  The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.
(l)            Provisions Related to Extended Revolving Credit Commitments.  If
the maturity date in respect of any tranche of Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Credit Commitments in respect of which the maturity
date shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non‑terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.17.  If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit.  Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date.  Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.
(m)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower's business derives substantial
benefits from the businesses of such Subsidiaries.
2.04            Intentionally Left Blank.
2.05            Prepayments.
(a)            Optional Prepayments.
(i)
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans in whole
or in part without premium or penalty (except as set forth below); provided that
(A) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans, (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender's ratable portion
of such prepayment (based on such Lender's Applicable Percentage in respect of
the relevant Facility and Incremental Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof as directed by the Borrower (it being understood and agreed that if the
Borrower does not so direct at the time of such prepayment, such prepayment
shall be applied against the scheduled repayments of Term Loans under
Section 2.07(a) in direct order of maturity) and shall be paid to the
Appropriate Lenders, subject to Section 2.16, in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities
and Incremental Facilities.

(ii)
Intentionally Left Blank.

(iii)
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 3.05, rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities and Incremental Facilities, which refinancing shall not be
consummated or shall otherwise be delayed.

(b)            Mandatory Prepayment.
(i)
(x) For the fiscal year ending 2014, within five Business Days after the date
financial statements are required to be delivered pursuant to Section 6.01(a) of
the Nexstar Credit Agreement and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a) of the Nexstar Credit Agreement and (y) at
all times thereafter, within five Business Days after the date financial
statements are required to be delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(a),
the Borrower shall cause to be prepaid an aggregate principal amount of Term
Loans, Nexstar Term Loans and Mission Term Loans (allocated between the Term
Loans, Nexstar Term Loans and Mission Term Loans at the discretion of the
Borrower) equal to (A) 50% (such percentage as it may be reduced as described
below, the "ECF Percentage") of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements (commencing with the fiscal year ending
December 31, 2014), minus (B) the sum of (1) all voluntary prepayments of Term
Loans, Nexstar Term Loans (other than the Nexstar Fifth Amendment Voluntary
Prepayment) and Mission Term Loans (provided that, with respect to Discounted
Voluntary Prepayments, Nexstar Discounted Voluntary Prepayments and Mission
Discounted Voluntary Prepayments, only the actual amount of cash used to
consummate such prepayment shall be included in such calculation) during such
fiscal year and (2) all voluntary prepayments of Revolving Credit Loans, Nexstar
Revolving Credit Loans and Mission Revolving Credit Loans during such fiscal
year to the extent the Revolving Credit Commitments, Nexstar Revolving Credit
Commitments and/or Mission Revolving Credit Commitments, as applicable, are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) and (2), to the extent such prepayments are
not funded with the proceeds of Indebtedness or any Specified Equity
Contribution; provided that (a) the ECF Percentage shall be 25% if the
Consolidated First Lien Leverage Ratio for the fiscal year covered by such
financial statements was less than or equal to 3.0:1.0 and greater than 2.5:1.0
and (b) the ECF Percentage shall be 0% if the Consolidated First Lien Leverage
Ratio for the fiscal year covered by such financial statements was less than or
equal to 2.5:1.0.

(ii)
(A)            Subject to Section 2.05(b)(ii)(B), if (x) any Marshall Entity
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (j), (k),
(m), (o), (p), (q), (r), (s), (t) or (u)), or (y) any Casualty Event occurs,
which in the aggregate results in the realization or receipt by such Person of
Net Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
100% of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).

(B)
With respect to any Net Cash Proceeds realized or received with respect to any
Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
"Notice of Reinvestment Election") delivered to the Administrative Agent within
ten Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital) and in
Permitted Acquisitions and Capital Expenditures within the later of
(x) 12 months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within 12 months following receipt thereof, 180 days of the date of such legally
binding commitment; provided that (i) so long as a Default or an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Default is
continuing) and (ii) if any Net Cash Proceeds are not so reinvested by the
deadline specified in clause (x) or (y) above, as applicable, or if any such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a Notice of Reinvestment Election, an amount equal to
100% of such Net Cash Proceeds shall be applied, in accordance with
Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as set forth in this
Section 2.05.

(C)
On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five Business
Days after the date of realization or receipt of such Net Cash Proceeds (or, in
the case of prepayments required pursuant to Section 2.05(b)(ii)(B), within five
Business Days of the deadline specified in clause (x) or (y) thereof, as
applicable, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 2.05(b)(v) below, of the
principal amount of Term Loans in an amount equal to 100% of such Net Cash
Proceeds realized or received.

(iii)
If any Marshall Entity incurs or issues any (A) Refinancing Term Loans,
(B) Indebtedness pursuant to Section 7.02(u)(i) or (C) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.02, the
Borrower shall (1) designate such Term Loans to be prepaid (other than in the
case of a prepayment pursuant to subclause (C)) and (2) cause to be prepaid an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt of such Net Cash Proceeds.  If the Borrower obtains any Refinancing
Revolving Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount pursuant
to Section 2.06.

(iv)
(A) Except as provided pursuant to subclause  (B) below, each prepayment of any
Term Loans being prepaid pursuant to this Section 2.05(b) shall be applied to
the Term A Loans first, to the installments thereof pro rata in direct order of
maturity for the next eight scheduled payments pursuant to Section 2.07(a)
following the applicable prepayment event and second, to the remaining
installments thereof pro rata, (B) each prepayment pursuant to
Section 2.05(b)(iii)(A) or (B) shall be applied as directed by the Borrower, and
(C) each such prepayment shall be paid to the Lenders receiving such prepayment
in accordance with their respective Applicable Percentages subject to clause (v)
of this Section 2.05(b).

(v)
The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (i), (ii), and
(iii) of this Section 2.05(b) at least five Business Days prior to 1:00 p.m. on
the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower's prepayment notice and of such
Appropriate Lender's Applicable Percentage of the prepayment.  Each Appropriate
Lender may reject all or a portion of its Applicable Percentage of any mandatory
prepayment (such declined amounts, the "Declined Proceeds") of Term Loans
required to be made pursuant to clauses (i) and (ii) of this Section 2.05(b) by
providing written notice (each, a "Rejection Notice") to the Administrative
Agent and the Borrower no later than 5:00 p.m. three Business Days after the
date of such Lender's receipt of notice from the Administrative Agent regarding
such prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans.  Any Declined Proceeds shall be retained by
the Borrower ("Retained Declined Proceeds").

(vi)
If (i) the CCA Acquisition has not occurred on or prior to June 30, 2015, (or
such later date as the Required Term A Lenders may agree in writing in their
reasonable discretion), (ii) the CCA Acquisition, including the Sharing
Arrangements contemplated thereby between the Borrower and a Nexstar Entity, is
not consummated in substantially the same form as submitted to the FCC prior to
the date hereof or (iii) the full amount of the Designated Loan Proceeds were
not used by the Borrower to fund the CCA Acquisition, the Borrower shall
promptly make a mandatory prepayment of Term A Loans in an aggregate amount not
less than the amount of Designated Loan Proceeds that were not used to pay the
purchase price of the CCA Acquisition and pay the related fees, costs and
expenses in connection with such consummation.  The Borrower hereby directs the
Administrative Agent, without further notice, to apply such Designated Loan
Proceeds to make such mandatory prepayment.  Each such prepayment shall be
applied against all scheduled installments of the Term A Loans pro rata against
all such scheduled installments based upon the respective amount thereof, and
shall be paid to the Lenders receiving such prepayment in accordance with their
respective Applicable Percentages.

(c)            If for any reason the Total Revolving Credit Outstandings at any
time exceed the aggregate Revolving Credit Commitments then in effect, the
Borrower shall immediately prepay Revolving Credit Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and L/C Borrowings, the
Total Revolving Credit Outstandings exceed the aggregate Revolving Credit
Commitments then in effect.  All amounts required to be paid pursuant to this
Section 2.05(c) shall be applied first, ratably to the L/C Borrowings, second,
ratably to the outstanding Revolving Credit Loans, and third, to Cash
Collateralize the remaining L/C Obligations.  Within the parameters of the
applications set forth in the foregoing sentence, such prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  No prepayment under this Section 2.05(c)
shall result in a mandatory reduction of Revolving Credit Commitments.
(d)            Intentionally Left Blank.
(e)            Discounted Voluntary Prepayments.
(i)
Notwithstanding anything to the contrary set forth in this Agreement (including
Section 2.13) or any other Loan Document, the Borrower shall have the right at
any time and from time to time to prepay Term Loans to the Lenders thereof at a
discount to the par value of such Loans and on a non pro rata basis (each, a
"Discounted Voluntary Prepayment") pursuant to the procedures described in this
Section 2.05(e); provided that (A) no proceeds from Revolving Credit Loans shall
be used to consummate any such Discounted Voluntary Prepayment, (B) any
Discounted Voluntary Prepayment hereunder must be offered to all Term Lenders on
a pro rata basis and must be offered simultaneously on a pro rata basis with a
"Discounted Voluntary Prepayment" as defined in the Nexstar Credit Agreement and
the Mission Credit Agreement respectively, of Nexstar Term Loans to all Nexstar
Term Lenders and Mission Term Loans to all Mission Term Lenders, as applicable
on a pro rata basis, (C) no Default shall have occurred and be continuing or
would result from such Discounted Voluntary Prepayment, (D) no more than one
Discounted Prepayment Option Notice shall be issued and pending at any one
time and (E) the Borrower shall deliver to the Administrative Agent, together
with each Discounted Prepayment Option Notice, a certificate of a Responsible
Officer of the Borrower (1) stating that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(e) has been
satisfied, (2) stating that it does not possess material nonpublic information
with respect to itself and its Restricted Subsidiaries for purposes of United
States federal securities laws that has not been disclosed to the Lenders (other
than Lenders who have elected not to receive such information) and
(3) specifying the aggregate principal amount of Term Loans to be prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii)
To the extent the Borrower seeks to make a Discounted Voluntary Prepayment, the
Borrower will provide written notice to the Auction Manager substantially in the
form of Exhibit F hereto (each, a "Discounted Prepayment Option Notice") that
the Borrower desires to prepay Term Loans in an aggregate principal amount
specified therein by the Borrower (each, a "Proposed Discounted Prepayment
Amount"), in each case at a discount to the par value of such Loans as specified
below.  The Proposed Discounted Prepayment Amount of any Loans shall not be less
than $10,000,000.  The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the "Discount Range"), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
"Acceptance Date").

(iii)
Upon receipt of a Discounted Prepayment Option Notice, the Auction Manager shall
promptly notify each applicable Lender thereof.  On or prior to the Acceptance
Date, each such Lender may specify by written notice substantially in the form
of Exhibit G hereto (each, a "Lender Participation Notice") to the Auction
Manager (A) a maximum discount to par (the "Acceptable Discount") within the
Discount Range (for example, a Lender specifying a discount to par of 20% would
accept a purchase price of 80% of the par value of the Loans to be prepaid) and
(B) a maximum principal amount (subject to rounding requirements specified by
the Administrative Agent) of the Loans to be prepaid held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount ("Offered Loans").  Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Auction
Manager, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the "Applicable Discount"), which
Applicable Discount shall be (1) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(e)(ii) for
the Discounted Voluntary Prepayment or (2) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans.  Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv)
The Borrower shall make a Discounted Voluntary Prepayment by prepaying those
Loans to be prepaid (or the respective portions thereof) offered by the Lenders
("Qualifying Lenders") that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount ("Qualifying Loans") at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v)
Subject to satisfaction of the conditions in Section 2.05(e)(i), each Discounted
Voluntary Prepayment shall be made within five Business Days of the Acceptance
Date (or such later date as the Administrative Agent and Auction Manager shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit H hereto (each a "Discounted Voluntary Prepayment Notice"),
delivered to the Administrative Agent no later than 1:00 p.m., three Business
Days prior to the date of such Discounted Voluntary Prepayment, which notice
shall specify the date and amount of the Discounted Voluntary Prepayment and the
Applicable Discount determined by the Administrative Agent.  Upon receipt of any
Discounted Voluntary Prepayment Notice, the Auction Manager shall promptly
notify each relevant Lender thereof.  If any Discounted Voluntary Prepayment
Notice is given, subject to satisfaction of the conditions in
Section 2.05(e)(i), the amount specified in such notice shall be due and payable
to the applicable Lenders, subject to the Applicable Discount on the applicable
Loans, on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.  Upon
consummation of each Discounted Voluntary Prepayment, any such Term Loans so
prepaid shall be immediately cancelled and the par principal amount of such Term
Loans so prepaid shall be applied ratably to reduce the remaining installments
of such Class of Term Loans (as applicable).

(vi)
To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(e)(iii) above)
established by the Administrative Agent, the Auction Manager and the Borrower.

(vii)
Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A) upon
written notice to the Auction Manager, the Borrower may withdraw or modify its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) no Lender may withdraw its offer to participate
in a Discounted Voluntary Prepayment pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Voluntary Prepayment have been
modified by the Borrower after the date of such Lender Participation Notice.

(viii)
Nothing in this Section 2.05(e) shall (A) require the Borrower to undertake any
Discounted Voluntary Prepayment, (B) require any Lender to submit a Lender
Participation Notice or (C) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.05(a).

(ix)
The Auction Manager acting in its capacity as such hereunder shall be entitled
to the benefits of the provisions of Article IX and Section 10.04 to the same
extent as if each reference therein to the "Administrative Agent" were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment.

(f)            Interest, Funding Losses, Etc.  All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurodollar Rate Loan on a date
other than the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.
2.06            Termination or Reduction of Commitments.
(a)            Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent not later than
10:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility and (iv) if, after
giving effect to any reduction of the Commitments, the Letter of Credit Sublimit
exceeds the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess.  The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit
unless otherwise specified by the Borrower.  Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of all of the Facilities
and Incremental Facilities, which refinancing shall not be consummated or
otherwise shall be delayed.
(b)            Mandatory.  The Term A Commitments shall be automatically and
permanently reduced to $0 on the Closing Date upon funding in full of the Term A
Loans in the amount of $60,000,000.  The Revolving Credit Commitments (other
than any Extended Revolving Credit Commitments) shall terminate on the
applicable Maturity Date.  The Extended Revolving Credit Commitments shall
terminate on the respective maturity dates applicable thereto.  If the Borrower
obtains any Refinancing Revolving Commitments, the Borrower shall, concurrently
with the receipt thereof, terminate Revolving Credit Commitments in an
equivalent amount.
(c)            Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments of any Class under this Section 2.06.  Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender's Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06).  All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
2.07            Repayment of Loans.
(a)            Term Loans.  Subject to adjustment as a result of the application
of prepayments in accordance with Section 2.05, in each case, solely to the
extent of any such amounts applied to the prepayment of the Term Loans, the
Term A Loans shall be due and payable, and the Borrower shall repay to the
Administrative Agent for the ratable account of the Term A Lenders quarterly on
the last Business Day of each month of March, June, September and December until
the Maturity Date for such Term A Loans, commencing with the first such payment
due and payable on December 31, 2014, an amount equal to one quarter of the
following annual percentage reductions for each payment set forth below of the
aggregate principal amount of all Term A Loans made by all Term A Lenders under
Section 2.01(d):
Date
Annual Percentage Reduction
for the four payments commencing December 31, 2014 through and including
September 30, 2015
5%
for the four payments commencing December 31, 2015 through and including
September 30, 2016
7%
for the four payments commencing December 31, 2016 through and including
September 30, 2017
10%
for the two payments commencing December 31, 2017 through and including March
31, 2018
10%



provided, however, that the final principal repayment installment of the Term A
Loans shall be due and payable on the Maturity Date for the Term A Facility and
in any event shall be in an amount equal to the aggregate principal amount of
all Term A Loans outstanding on such date.
(b)            Revolving Credit Loans.  The Revolving Credit Loans shall be due
and payable, and the Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders, on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.
(c)            Intentionally Left Blank.
(d)            Obligations.  All other Obligations that are due and payable
under the Security Documents and to the Administrative Agent and the Collateral
Agent, but remaining outstanding and unpaid shall be due and payable on the
latest maturity date for the Term A Loans, any Loans under Incremental
Facilities or Extensions, as applicable.
2.08            Interest.
(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.
(b)
(i)            If any amount of principal of any Loan is not paid when due
(subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)
If any amount (other than the principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Majority Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09            Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee (the "Commitment Fee")
equal to 0.50% per annum on the actual daily amount by which the aggregate
Revolving Credit Commitments exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.  The Commitment Fee shall be calculated quarterly in arrears.
(b)            Other Fees.
(i)
The Borrower shall pay to the Agents for their own respective accounts fees in
the amounts and at the times specified in the Administrative Agent Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the
applicable Agent).

(ii)
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Lender).

2.10            Computation of Interest and Fees.
(a)            All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year).  Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)            If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the Borrower, the Nexstar Ultimate Parent
or the Lenders determine that (i) the Consolidated Total Net Leverage Ratio as
calculated by the Nexstar Borrower or the Nexstar Ultimate Parent as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Total Net Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Revolving Credit Lenders
and the applicable Term A Lenders promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.08(b) or
under Article VIII.  The Borrower's obligations under this paragraph shall
survive for a period of one year following the termination of the Aggregate
Commitments, the Nexstar Aggregate Commitments and the Mission Aggregate
Commitments, and the repayment of all other Obligations hereunder, Nexstar
Obligations and Mission Obligations.
2.11            Evidence of Debt.
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103‑1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie absent manifest error of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.  Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender's Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)            In addition to the accounts and records referred to in
subsection (a) above, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.
2.12            Payments Generally; Administrative Agent's Clawback.
(a)            General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent's Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility or relevant Incremental Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on, or principal, of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(b)
(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the relevant L/C Issuer hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
(f)            Insufficient Funds.  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent, the L/C Issuers and the Lenders under or in respect of this Agreement and
the other Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent in the order of
priority set forth in Section 8.04.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13            Sharing of Payments by Lenders.  If, other than as expressly
provided elsewhere herein, any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment on account of Loans made by it or
the participations in L/C Obligations held by it resulting in such Lender
receiving payment greater than its pro rata share (or other share contemplated
hereunder) thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans or L/C
Obligations, as applicable, and owing them; provided that:
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section 2.13 shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant in
accordance with the terms of Section 10.06 or (D) any reallocation in accordance
with the terms of Section 10.21.

Each Loan Party and each Restricted Subsidiary of a Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party or such Restricted Subsidiary
of a Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party or such Restricted Subsidiary of a Loan Party in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
2.14            Incremental Credit Extensions.
(a)            At any time and from time to time, subject to the terms and
conditions set forth herein and subject to the satisfaction or waiver of the
Extension/Incremental Condition, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to add one or more tranches of term A
loans (the "Incremental Term A Loans") or term B loans (the "Incremental Term B
Loans" and, together with the Incremental Term A Loans, the "Incremental Term
Loans"), one or more increases in any Class of Term Loans or Incremental Term
Loans (the "Incremental Term Loan Increases"), one or more additional revolving
credit facility tranches (the "Incremental Revolving Facilities") or one or more
increases in the Revolving Credit Commitments (the "Incremental Revolving
Commitments"; together with the Incremental Term Loans, the Incremental Term
Loan Increases and the Incremental Revolving Facilities, the "Incremental
Facilities"); provided that (i) at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment, no Default has occurred
and is continuing or shall result therefrom and (ii) after giving Pro Forma
Effect thereto (assuming that any such Incremental Revolving Facilities or
Incremental Revolving Commitments are drawn in full and excluding the cash
proceeds of such Incremental Facility) and after giving effect to any Specified
Transaction consummated in connection therewith, the Nexstar Borrower is in
compliance (on a Pro Forma Basis) with the Consolidated First Lien Net Leverage
Ratio and the Consolidated Total Net Leverage Ratio Financial Covenants as of
the end of the most recent Test Period (as if the incurrence of such Incremental
Facility had occurred on the first day of such Test Period).
(b)            The Incremental Facilities are subject to the following terms and
conditions:
(i)
each Incremental Facility shall have the same guarantees as, and be secured on a
pari passu basis by the same Collateral securing, the Obligations hereunder;

(ii)
no existing Lender will be required to participate in any such Incremental
Facility without its consent;

(iii)
no Default would exist after giving effect thereto;

(iv)
the maturity date of any such Incremental Term B Loans (including any
Refinancing Term Loans) shall be no earlier than the Maturity Date of the
Nexstar Term B‑2 Loans and the Weighted Average Life to Maturity of such
Incremental Term B Loans shall be not shorter than the then remaining Weighted
Average Life to Maturity of the Nexstar Term B‑2 Loans;

(v)
in the case of Incremental Revolving Commitments, (A) the maturity date of such
Incremental Revolving Commitments shall be the same as the Maturity Date of the
Revolving Credit Facility, (B) such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and (C) the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility;

(vi)
in the case of an Incremental Revolving Facility, (A) the maturity date of such
Incremental Revolving Facility shall be no earlier than the Maturity Date of the
Revolving Credit Facility, (B) such Incremental Revolving Facility shall require
no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, (C) the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
(D) borrowings and repayments under the Incremental Revolving Facility shall be
made on a pro rata basis with the Revolving Credit Facility;

(vii)
the interest rate margins, the maturity date of any Incremental Term A Loans and
(subject to clauses (iv) and (vi) above, as appropriate) amortization schedule
applicable to any Incremental Term Loans or Incremental Revolving Facilities
shall be determined by the Borrower and the lenders thereunder; provided that in
the event that the total all in interest rate margins for any Incremental
Revolving Facility (other than Refinancing Revolving Commitments) that is
incurred on or prior to the date that is 18 months after the Closing Date are
higher than the interest rate margins for the Revolving Credit Facility by more
than (in any case) 50 basis points, then the interest rate margins for the
Revolving Credit Facility shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such
Incremental Revolving Facility minus 50 basis points; provided, further, that,
in determining the interest rate margins applicable to the Incremental Revolving
Facility and the Revolving Credit Facility, (A) customary arrangement or
commitment fees payable to the Arrangers (or their affiliates) in connection
with the Revolving Credit Facility or to one or more arrangers (or their
affiliates) of any Incremental Term A Loans, Incremental Term B Loans or
Incremental Revolving Facility shall be excluded, (B) original issue discount
("OID") and upfront fees paid to the lenders thereunder shall be included (with
OID being equated to interest based on assumed four‑year life to maturity or, if
shorter, the actual weighted average life to maturity) and (C) if Incremental
Revolving Facilities include an interest rate floor greater than the applicable
interest rate floor under the Revolving Credit Facility, such differential
between interest rate floors shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the interest rate
margin under the Facilities shall be required, but only to the extent an
increase in the interest rate floor in the Revolving Credit Facility would cause
an increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the interest rate margin) applicable to the
Revolving Credit Facility shall be increased to the extent of such differential
between interest rate floors;

(viii)
any Incremental Term A Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term A
Loans;

(ix)
any Incremental Term B Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Nexstar
Term B-2 Loans;

(x)
any Incremental Term Loans or any Incremental Revolving Facility shall be on
terms and pursuant to documentation to be determined; provided that, to the
extent such terms and documentation are not consistent with the Term A Loans or
the Revolving Credit Facility, as the case may be (except to the extent
permitted by clauses (iv), (vi), (vii), (viii) and (ix) above), they shall be
reasonably satisfactory to the Administrative Agent; provided, further, that, in
the case of any Refinancing Term Loans and Refinancing Revolving Commitments
with terms approved by the Administrative Agent pursuant to this clause (x),
(A) the terms and conditions of such Incremental Term Loans and Incremental
Revolving Facility (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of incurrence, (B) such Incremental Term
Loans or Incremental Revolving Facility shall be subject to an Intercreditor
Agreement (if applicable) and (C) such Incremental Term Loans or Incremental
Revolving Facility shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter than (or in addition
to) those contained in this Agreement (except for covenants applicable only to
the period after the Maturity Date of the Term A Loans); provided, however, that
a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Refinancing Term Loans or Refinancing Revolving Commitments, as the case may be,
together with a reasonably detailed description of the material terms and
conditions of such Refinancing Term Loans or Refinancing Revolving Commitments,
as the case may be, or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); and

(xi)
each Incremental Facility shall be in an integral multiple of $1,000,000 and be
in an aggregate principal amount that is not less than (A) $25,000,000 in the
case of any Incremental Term Loans or Incremental Term Loan Increases or
(B) $10,000,000 in the case of any Incremental Revolving Facilities or
Incremental Revolving Commitments; provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.

(c)            Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans, Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be an Eligible Assignee that is reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
"Additional Lender") and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an "Incremental Facility Amendment") to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent.  No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. 
Commitments in respect of any Incremental Facilities shall become Commitments
under this Agreement.  An Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.14. The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Lenders, be subject to the satisfaction on the date thereof
(each, an "Incremental Facility Closing Date") of each of the conditions set
forth in Section 4.02 (it being understood that (i) all references to "the date
of such Credit Extension" in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date, (ii) the Incremental Facility Closing Date
shall be deemed to be the initial Credit Extension for purposes of
Section 4.02(a) and (iii) to the extent the proceeds of any Incremental Facility
are being used to finance a Permitted Acquisition and the lenders under such
Incremental Facility agree, the conditions in Section 4.02 may be subject to
customary "SunGard" limitations). The proceeds of any Incremental Term Loans and
Incremental Term Loan Increases will be used only for general corporate purposes
(including Permitted Acquisitions).  Upon each increase in the Aggregate
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each a "Incremental Revolving Lender") in respect of such increase,
and each such Incremental Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender's participations hereunder in outstanding Letters of Credit such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender (including
each such Incremental Revolving Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender's Commitment.    The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
2.15            Extensions of Term Loans and Revolving Credit Commitments.
(a)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an "Extension Offer") made from time to
time by the Borrower to all Lenders of any tranche of Term Loans with a like
maturity date or Revolving Credit Commitments with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with a like maturity
date, as the case may be) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender's relevant tranche of Term Loans
and/or Revolving Credit Commitments and otherwise modify the terms of such
tranche of Term Loans and/or Revolving Credit Commitments pursuant to the terms
of the relevant Extension Offer (including, without limitation, by increasing
the interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender's Term Loans) (each, an "Extension," and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a "tranche"; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as (x) the
Extension/Incremental Condition has been satisfied and (y) the following terms
are satisfied: (i) no Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an "Extending
Revolving Credit Lender") extended pursuant to an Extension (an "Extended
Revolving Credit Commitment"), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (A) subject to the provisions of Sections 2.03(l)
to the extent dealing with Letters of Credit which mature or expire after a
maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Applicable Revolving Credit Percentages (and except as provided in
Sections 2.03(l), without giving effect to changes thereto on an earlier
maturity date with respect to Letters of Credit theretofore incurred or issued)
and all borrowings under Revolving Credit Commitments and repayments thereunder
shall be made on a pro rata basis (except for (1) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings) and (2) repayments required upon the maturity date of the
non‑extending Revolving Credit Commitments) and (B) at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different maturity dates, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an extension with respect to such Term Loans (an "Extending Term Lender")
extended pursuant to any Extension ("Extended Term Loans") shall have the same
terms as the tranche of Term Loans subject to such Extension Offer until the
maturity of such Term Loans, (iv) the final maturity date of any Extended Term
Loans shall be no earlier than the then latest maturity date hereunder and the
amortization schedule applicable to Term A Loans pursuant to Section 2.07(a) for
periods prior to the Maturity Date for Term A Loans, as applicable, may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby, (vi) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vii) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Loans, as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower, (x) the Minimum Tranche Amount shall be satisfied
unless waived by the Administrative Agent and (xi) an extension comparable to
each such Extension has been consummated (or will be concurrently consummated)
with respect to (A) the relevant Nexstar Loans under the Nexstar Credit
Agreement on a pro rata basis and (B) the relevant Mission Loans (if any) under
the Mission Credit Agreement on a pro rata basis.
(b)            With respect to all Extensions consummated by the Borrower
pursuant to this subsection, (i) such Extensions shall not constitute voluntary
or mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (A) the Borrower may at its election specify as a
condition (a "Minimum Extension Condition") to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower's sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches be tendered and (B) no tranche of Extended Term Loans shall
be in an amount of less than $20,000,000 (or, if less, the then aggregate
outstanding amount of the Term Loans) (the "Minimum Tranche Amount"), unless
such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this subsection (including, for the avoidance of doubt, payment
of any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.05, 2.12, 2.13
and 10.01) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.
(c)            No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof).  Each Lender may, but is
not obligated to, extend the maturity date of each such Lender's Term Loans
and/or Revolving Credit Commitments.  With respect to any Extension of the
Revolving Credit Commitments, if the consent of an L/C Issuer is not obtained,
such L/C Issuer's commitment to issue Letters of Credit in accordance with
Section 2.03 shall terminate on the Maturity Date for the Revolving Credit
Facility. All Extended Term Loans, all Extended Revolving Credit Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new tranches or
sub‑tranches in respect of Revolving Credit Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub‑tranches, in each case on
terms consistent with this subsection.  Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent and the Collateral Agent are hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest maturity date so that such maturity date is extended to the then latest
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent or Collateral Agent).
(d)            In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days' (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
2.16            Defaulting Lenders.
(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definitions of " Majority Lenders," "Required
Revolving Credit Lenders," "Required Term A Lenders" and Section 10.01.

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any applicable L/C Issuer hereunder; third, at the request
of the Administrative Agent or the relevant L/C Issuer, to Cash Collateralize
the L/C Issuer's Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non‑interest bearing
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize any L/C Issuer's future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders or any L/C Issuer, as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
L/C Issuer, against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to,  all
non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)
Certain Fees.

(A)
No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.17.

(C)
With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's participation in
L/C Obligations that has been reallocated to such non‑Defaulting Lender pursuant
to clause (iv) below, (2) pay to the applicable L/C Issuer, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer's Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv)
Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender's participation in L/C
Obligations shall be reallocated among the non‑Defaulting Lenders in accordance
with their respective Applicable Revolving Credit Percentages (calculated
without regard to such Defaulting Lender's Revolving Credit Commitment) but only
to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any non‑Defaulting Lender to exceed such non‑Defaulting
Lender's Revolving Credit Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non‑Defaulting Lender as a result of such
non‑Defaulting Lender's increased exposure following such reallocation.

(v)
Cash Collateral.  If the reallocation described in clause (a)(iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable Law, Cash
Collateralize the L/C Issuers' Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and each relevant L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Applicable Revolving Credit Percentages (without giving
effect to Section 2.16(a)(iv)), whereupon such Revolving Credit Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
2.17
Cash Collateral.

(a)            Certain Credit Support Events.  Upon the request of the
Administrative Agent or the relevant L/C Issuer, if (i) any L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding unless
the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit in accordance with
Section 2.03(a)(ii), the Borrower shall (A) in the case of clause (i) above,
immediately Cash Collateralize the amount of the unreimbursed drawing of such
Letter of Credit resulting in such L/C Borrowing and (B) in the case of
clause (ii) above, immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations.  If the Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), the Borrower shall (subject to the
request or consent of the Majority Lenders as provided in Section 8.02),
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.  At any time that
there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent or an L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the relevant L/C
Issuer.
(b)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in a Cash Collateral Account. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (A) Cash Collateral furnished by or
on behalf of a Loan Party shall not be released during the continuance of any
Default (and following application as provided in this Section 2.17 may
otherwise be applied in accordance with Section 8.04), (B) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(C) the Person providing Cash Collateral and the L/C Issuers may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.  To the extent that the amount of any
Cash Collateral exceeds the aggregate amount of Fronting Exposure or other
obligations giving rise thereto plus costs incidental thereto, and so long as no
Default or Event of Default has occurred and is continuing, the excess shall be
refunded to the Person that provided such Cash Collateral.
2.18            Designation of Subsidiaries.
(a)            Subject to Section 2.18(b), the board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Subsidiary that is an Unrestricted Subsidiary as a Restricted
Subsidiary.  The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower's
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
(b)            The Borrower may not (x) designate any Restricted Subsidiary as
an Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:
(i)
no Default shall have occurred and be continuing or would result therefrom;

(ii)
in the case of clause (b)(x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, any Nexstar
Entity, any Mission Entity or any Marshall Entity, (B) the Subsidiary to be so
designated does not guarantee or otherwise provide credit support for or is
otherwise obligated under any Indenture Documentation or any Permitted
Refinancing of any thereof, or any security with respect to any of such debt
issuances and (C) none of the Nexstar Entities, Mission Entities or Marshall
Entities shall at any time be directly or indirectly liable (or otherwise
provide credit support for) for any Indebtedness, Lien or other obligation of
any Unrestricted Subsidiary (including any right to take enforcement action
against such Unrestricted Subsidiary); and

(iii)
the Nexstar Borrower shall be in compliance (on a Pro Forma Basis) with the
Financial Covenants as of the end of the most recent Test Period (as if such
designation had occurred on the first day of such Test Period).

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01            Taxes.
(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(i)
Any and all payments by or on account of any obligation of any Loan Party or any
Subsidiary of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or any Subsidiary of a
Loan Party, then the Administrative Agent, such Loan Party or such Subsidiary of
a Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii)
If any Loan Party or any Subsidiary of a Loan Party or the Administrative Agent
shall be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party or
the applicable Subsidiary of a Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii)
If any Loan Party, any Subsidiary of a Loan Party or the Administrative Agent
shall be required by any applicable Laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) such Loan Party, such Subsidiary of
a Loan Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party, such Subsidiary of a Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by
the applicable Loan Party or the applicable Subsidiary of a Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)            Payment of Other Taxes by the Loan Parties and their
Subsidiaries.  Without limiting the provisions of subsection (a) above, the Loan
Parties and the Subsidiaries of the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)            Tax Indemnifications.
(i)
Each of the Loan Parties and the Subsidiaries of the Loan Parties shall, and
does hereby, jointly and severally, indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii)
Each Lender and each L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party or any
Subsidiary of a Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties and their Subsidiaries to do so), (B) the Administrative Agent, the Loan
Parties and the Subsidiaries of the Loan Parties, as applicable, against any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent, the Loan Parties, and the Subsidiaries of the Loan
Parties, as applicable, against any Excluded Taxes attributable to such Lender
or such L/C Issuer, in each case, that are payable or paid by the Administrative
Agent, a Loan Party or a Subsidiary of a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)            Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)            Status of Lenders; Tax Documentation.
(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections (ii)(A), (ii)(B) and (ii)(D) of this Section 3.01(e))
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)
Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W‑8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(II)
executed originals of IRS Form W‑8ECI;

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I‑1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a
"10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) executed originals of IRS Form W 8BEN; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W‑8IMY, accompanied by IRS Form W 8ECI, IRS Form W‑8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I‑2 or Exhibit I‑3,
IRS Form W‑9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I‑4 on behalf of
each such direct and indirect partner;

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this subclause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or such L/C Issuer,
as the case may be.  If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party or any Subsidiary of a Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party or such Subsidiary of a Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party or such Subsidiary of
a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out‑of‑pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party or such Subsidiary of a Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party or such
Subsidiary of a Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party or any
Subsidiary of a Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after‑Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party, any Subsidiary of a
Loan Party or any other Person.
(g)            Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
3.02            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03            Inability to Determine Rates.  If the Majority Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Majority Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04            Increased Costs; Reserves on Eurodollar Rate Loans.
(a)            Increased Costs Generally.  If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)            Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender's or such L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's  or such L/C
Issuer's holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender's or such L/C Issuer's holding company
for any such reduction suffered.
(c)            Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)            Reserves on Eurodollar Rate Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten days' prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice ten days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
days from receipt of such notice.
3.05            Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06            Mitigation Obligations; Replacement of Lenders.
(a)            Designation of a Different Lending Office.  Each Lender may make
any Credit Extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer,
or any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.
3.07            Survival.  All of the Borrower's obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01            Conditions of Initial Credit Extension.  The obligation of each
Lender to make Loans, and the obligation of the L/C Issuers to issue Letters of
Credit, on the Closing Date, is subject at the time of the making of such Loans
or the issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:
(a)            Credit Agreement.  This Agreement shall have been duly executed
and delivered by each party to this Agreement and the exhibits and schedules
hereto shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(b)            Notes.  The Administrative Agent shall have received a Note duly
executed by the Borrower in favor of each Lender requesting a Note.
(c)            Acquisition Documents.  The Administrative Agent shall have
received a certified copy of the Acquisition Documents, duly executed by the
parties thereto (together with all exhibits and schedules thereto), and each of
which shall be in full force and effect.
(d)            Borrower Organization Documents. The Administrative Agent shall
have received (i) a copy of the Organization Documents, including all amendments
thereto, of the Borrower, certified, if applicable, as of a recent date by the
Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Law (where relevant) of the Borrower as of a recent date from the Closing Date,
from such Secretary of State, similar Governmental Authority or other competent
authority and (ii) a certificate of the Secretary or Assistant Secretary or
comparable officer under applicable Law or director of the Borrower dated the
Closing Date and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of the Borrower as in effect on
the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of the Borrower authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the Organization Documents of the Borrower
have not been amended since the date of the last amendment shown on such
certificate, (D) as to (if applicable) the incumbency and specimen signature of
each officer executing any Loan Document on behalf of the Borrower and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (ii) above and (E) such other
matters that are customarily included in a certificate of this nature in the
jurisdiction of its incorporation or organization.
(e)            Guarantor Organization Documents. The Administrative Agent shall
have received (i) a copy of the Organization Documents, including all amendments
thereto, of each of the Guarantors, certified, if applicable, as of a recent
date by the Secretary of State or other competent authority of the state of
their respective organization, if applicable, or similar Governmental Authority,
and a certificate as to the good standing or comparable certificate under
applicable Law (where relevant) of each Guarantor as of a recent date from the
Closing Date, from such respective Secretary of State, similar Governmental
Authority or other competent authority and (ii) a certificate of the Secretary
or Assistant Secretary or comparable officer under applicable Law or director of
each of the Guarantors dated the Closing Date and certifying (where relevant)
(A) that attached thereto is a true and complete copy of the Organization
Documents of each of the Guarantors as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of each of the Guarantors
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the Organization Documents of each such Guarantor have not
been amended since the date of the last amendment shown on such certificate,
(D) as to (if applicable) the incumbency and specimen signature of each officer
executing any Loan Document on behalf of each Guarantor and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable Law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.
(f)            USA PATRIOT Act.  The Administrative Agent and the Arrangers
shall have received all documentation and other information about the Borrower
and the Guarantors at least three Business Days prior to the Closing Date as has
been reasonably requested in writing at least ten days prior to the Closing Date
by the Administrative Agent and the Arrangers that they reasonably determine is
required by regulatory authorities under applicable "know your customer" and
Anti‑Money Laundering Laws, including without limitation, the Act.
(g)            Legal Opinions.  The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders, the L/C Issuers, the
Nexstar Swing Line Lender and the Nexstar L/C Issuers, (i) an opinion of
Kirkland & Ellis LLP, counsel for the Borrower and the Nexstar Entities
addressed to the L/C Issuers, the Nexstar L/C Issuers, the Administrative Agent,
the Collateral Agent and the Lenders and permitted to be relied upon by any
persons who become Lenders pursuant to the primary syndication of the
Facilities, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and customary for senior secured credit
facilities in transactions of this kind (including a customary no conflicts
opinion with respect to the Nexstar Senior 6⅞% Notes due 2020 and related
indenture), (ii) an opinion of Collin L. Hayes, P.C, counsel for the Borrower
addressed to the L/C Issuers, the Nexstar L/C Issuers, the Administrative Agent,
the Collateral Agent and the Lenders and permitted to be relied upon by any
persons who become Lenders pursuant to the primary syndication of the
Facilities, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and customary for senior secured credit
facilities in transactions of this kind, and (iii) an opinion of Wiley Rein,
LLP, special FCC counsel for the Nexstar Entities and the Marshall Entities,
addressed to the L/C Issuers, the Nexstar L/C Issuers, the Administrative Agent,
the Collateral Agent, the Nexstar Swing Line Lender and the Lenders and capable
of being relied upon by any persons who become Lenders pursuant to the primary
syndication of the Facilities, with respect to matters incident to the
transactions contemplated herein and the assets acquired pursuant to the
Acquisition Documents and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
(h)            Grant Acquisition.  The Administrative Agent shall have evidence
that concurrently (or substantially simultaneously) with the funding of the
Loans, the Grant Acquisition shall have been consummated in all material
respects in accordance with the terms of the Grant Acquisition Agreement without
giving effect to any modifications, amendments, consents or waivers by the
Borrower to the Grant Acquisition Agreement or the other Grant Acquisition
Documents that are materially adverse to the Lenders and the Arrangers (as
reasonably determined by the Administrative Agent) without the written prior
consent of the Administrative Agent and the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned).
(i)            Certain Collateral and Guarantees.  Each of the Guaranties, each
of the Security Agreements, each of the Pledge Agreements and all other Security
Documents shall have been duly executed and delivered by each party thereto and
the Borrower shall have delivered or caused to have been delivered (i) UCC
financing statements for each Loan Party identifying the Borrower and all
Guarantors as debtors and (ii) stock certificates of (A) each Nexstar Entity
that is a Domestic Subsidiary of the Nexstar Ultimate Parent and that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
together with undated stock powers duly executed in blank and (B) each Marshall
Entity that is required to be pledged pursuant to the Collateral and Guarantee
Requirement, together with undated stock powers duly executed in blank.
(j)            Existing Indebtedness.  After giving effect to the consummation
of the Transactions (other than the CCA Acquisition), the Borrower and its
Subsidiaries shall have no outstanding preferred equity, Indebtedness or
Guarantee Obligations (other than ordinary course trade payables), except for
indebtedness (i) incurred pursuant to the Loans, (ii) described in the
Acquisition Agreements (other than Indebtedness specifically contemplated to be
refinanced in connection with the Transactions), and (iii) expressly permitted
and/or contemplated by this Agreement.
(k)            Amendments to Nexstar Credit Agreement and Mission Credit
Agreement.  Concurrently on the Closing Date, the Nexstar Fifth Amendment and
the Mission Fifth Amendment shall be executed, delivered and effective.
(l)            Financial Information.  Intentionally Left Blank.
(m)            Solvency Certificate.  The Administrative Agent shall have
received a duly executed certificate attesting to the Solvency of the Marshall
Entities taken as a whole with the Nexstar Entities and the Mission Entities on
a consolidated basis after giving effect to the Transaction and from the
applicable Chief Financial Officer of the Borrower, in form and substance
reasonably acceptable to the Borrower, the Administrative Agent and the
Arrangers.
(n)            Fees, Etc.  Concurrently with the funding of the Loans, the
Administrative Agent shall have received evidence of payment of all fees
required to be paid on the Closing Date pursuant to the Fee Letters and
reasonable and documented out‑of‑pocket costs and expenses (including, without
limitation, legal fees and expenses) that have been invoiced at least three
Business Days before the Closing Date.
(o)            Officer's Certificate.  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower
confirming, as of the Closing Date, the satisfaction of the conditions specified
in Section 4.02(a).
(p)            Request for Credit Extension. The Administrative Agent and, if
applicable, an L/C Issuer, shall have received a Loan Notice or Letter of Credit
Application, as applicable, relating to the initial Credit Extension.
(q)            Senior Debt.  The following shall be a true and correct
representation on the Closing Date:  The Obligations constitute "Senior
Indebtedness" (or similar term or treatment) of the Borrower and the Nexstar
Borrower under its Subordinated Debt Documents (if any), Nexstar Subordinated
Debt Documents (if any), and Indenture Documentation (if any).  The guarantee by
the Guarantors of the Obligations constitute "Senior Indebtedness" (or similar
term or treatment) of the Nexstar Borrower under the Nexstar Senior 6 7/8% Notes
due 2020 Indenture Documentation.
(r)            Closing Date.  The Closing Date shall have occurred on or before
December 1, 2014.
(s)            Responsible Officer Certificate. Prior to the funding of the
Loans, the Administrative Agent shall have received the certificate required by
Section 7.03(j), together with such additional financial information as shall be
reasonably requested by the Administrative Agent.
(t)            Designated Loan Proceeds.  The Administrative Agent shall have
received a control agreement to secure the Obligations and the Nexstar
Obligations for the benefit of the Secured Parties in form reasonably
satisfactory to the Administrative Agent and the Borrower with respect to an
interest bearing account into which $43,000,000 of the initial Credit Extension
made on the Closing Date (the "Designated Loan Proceeds") will be deposited, and
the Designated Loan Proceeds shall be directly deposited in such account with
the Administrative Agent (for use only in connection with closing the CCA
Acquisition in accordance with the terms hereof and/or to prepay the Term A
Loans).  The Borrower hereby directs the Administrative Agent to directly
deposit $43,000,000 of the Credit Extensions made on the Closing Date into such
account.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02            Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to satisfaction or waiver of the following
conditions precedent:
(a)            The representations and warranties of each Loan Party contained
in Article V or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all respects or, in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, shall be true and correct in all
material respects, in each case on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all respects
(or in the case of such representations and warranties which are not otherwise
subject to a materiality qualification in accordance with its terms, in all
material respects) as of such earlier date.
(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)            The Administrative Agent and, if applicable, an L/C Issuer, shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01            Existence, Qualification and Power; Compliance with Laws.  Each
Marshall Entity and each other Restricted Subsidiary (a) is a Person duly
incorporated, organized or formed, and validly existing (to the extent
applicable in the relevant jurisdiction), and in good standing under the Laws of
the jurisdiction of its incorporation or organization, except, in the case of
any Restricted Subsidiary, where the failure of such Restricted Subsidiary to be
in good standing could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party (c) (to the extent applicable in
the relevant jurisdiction) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.02            Authorization; No Contravention.  The execution, delivery and
performance by each Marshall Entity of each Loan Document to which such Person
is a party, and the consummation of the Transaction, are within such Marshall
Entity's corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than the creation of any Lien under the Loan Documents), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Marshall Entity of this Agreement or any other Loan Document, other
than (i) the filing of certain of the Loan Documents with the FCC after the
Closing Date, and (ii) the prior approval of the FCC, as may be required for the
Lenders to exercise certain of their rights with respect to the Stations and the
Nexstar Stations, (b) as of the Closing Date, the grant by any Marshall Entity
of the Liens granted by it pursuant to the Security Documents, (c) as of the
Closing Date, the perfection or maintenance of the Liens created under the
Security Documents (including the priority thereof), (d) approvals, consents,
exceptions, authorization, action, notice or filing under securities laws or
(e) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Marshall Entities in favor of the Secured Parties from
and after the Closing Date, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate
for the Nexstar Entities, the Mission Entities and the Marshall Entities,
reasonably be expected to have a Material Adverse Effect.
5.04            Binding Effect.  This Agreement has been, and each other Loan
Document to which any Marshall Entity is a party, when delivered hereunder, will
have been, duly executed and delivered by such Marshall Entity that is party
thereto.  This Agreement constitutes, and each other Loan Document to which any
Marshall Entity is a party when so delivered will constitute, a legal, valid and
binding obligation of such Marshall Entity, enforceable against each Marshall
Entity that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
5.05            Financial Statements; No Material Adverse Effect.
(a)            The Audited Financial Statements delivered pursuant to
Section 6.01(a) (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP.
(b)            The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) for the fiscal quarter ended
on that date, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby (subject to year‑end audit adjustments and the absence of footnotes),
except, in the case of clauses (i) and (ii), as disclosed to the Administrative
Agent prior to the Closing Date.
(c)            Intentionally Left Blank.
(d)            Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
5.06            Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Marshall
Entity, or against any of their properties or revenues that either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.
5.07            Ownership of Property; Liens.
(a)            Each Marshall Entity and each of its Restricted Subsidiaries has
good and valid title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially impair its ability to conduct its
business or to utilize such assets for their intended purposes and Liens
permitted under the Loan Documents and except, in each case, where the failure
to have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  This
representation shall not apply to IP Rights, which are the subject of
Section 5.14.
(b)            All owned Real Properties of the Marshall Entities and their
Restricted Subsidiaries as of the Closing Date are listed on Schedule 5.07.  The
list of Real Properties owned on Schedule 5.07 is a true, accurate and complete
list of all owned Real Property, in each case of the Marshall Entities and their
Restricted Subsidiaries on the Closing Date.
5.08            Environmental Compliance.
(a)            With respect to properties currently owned or operated by any
Marshall Entity or any of their Restricted Subsidiaries, or to the knowledge of
the Borrower, any property formerly owned or operated by any Marshall Entity or
any of its Restricted Subsidiaries, no such property is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list;
(b)            to the knowledge of the Borrower, (A) there are no and never have
been any underground or above‑ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Marshall Entity or any of its Restricted Subsidiaries or on any
property formerly owned or operated by any Marshall Entity or any of its
Restricted Subsidiaries and (B) there is no asbestos or asbestos‑containing
material on any property currently owned or operated by any Marshall Entity or
any of its Restricted Subsidiaries; and
(c)            Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any
Marshall Entity or any of its Restricted Subsidiaries in excess of the
applicable legal limit;
in each case of (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(d)            (i) No Marshall Entity is undertaking, nor has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Marshall Entity or any of its Restricted Subsidiaries have been disposed of
in a manner not reasonably expected to result in material liability to any
Marshall Entity or any of its Restricted Subsidiaries, in each case of
clauses (i) and (ii) above, other than such matters which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.09            Taxes.  Each Marshall Entity and each of its Restricted
Subsidiaries has timely filed all federal, provincial, state, municipal, foreign
and other tax returns and reports required to be filed, and have timely paid all
federal, provincial, state, municipal, foreign and other Taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets or otherwise due and payable (including in their
capacity as a withholding agent), except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and, except for failures to
file or pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  There are no Tax audits,
deficiencies, assessments or other claims with respect to any Marshall Entity or
its Restricted Subsidiaries that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
5.10            ERISA Compliance.
(a)            Except as could not reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws.
(b)            There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)            Except as could not reasonably be expected to result in a
Material Adverse Effect: (i) no ERISA Event has occurred, and the Borrower is
not aware of any fact, event or circumstance that could reasonably be expected
to constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each of the Marshall Entities, and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither any Marshall
Entity nor any ERISA Affiliate has incurred or reasonably expects to incur any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) neither any
Marshall Entity nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
5.11            Subsidiaries; Equity Interests; Nexstar Entities.  As of the
Closing Date, no Marshall Entity has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.11, and all of the outstanding
Equity Interests in each Marshall Entity and each Restricted Subsidiary have
been validly issued, are fully paid and nonassessable, and are owned by (i) with
respect to the Borrower, the Marshall Equity Holders and (ii) with respect to
each Marshall Entity except the Borrower, a Marshall Entity, in each case in the
amounts specified on Part (a) of Schedule 5.11 free and clear of all Liens
except (i) those created under the Security Documents and (ii) any nonconsensual
Lien that is permitted under Section 7.01.  As of the Closing Date, Part (b) of
Schedule 5.11 is a complete and accurate list of all Marshall Entities and their
Subsidiaries, showing as of the Closing Date (as to each Marshall Entity) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number.
5.12            Margin Regulations; Investment Company Act.
(a)            No Marshall Entity is engaged nor will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U or Regulation X of the FRB.
(b)            None of the Marshall Entities is or is required to be registered
as an "investment company" under the Investment Company Act of 1940.
5.13            Disclosure.  No report, financial statement, certificate or
other written information furnished by or on behalf of any Marshall Entity, or
any Restricted Subsidiary of any Marshall Entity, to any Agent, any Arranger or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), when taken as a whole, contains when furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation, it being understood that such projections may vary from
actual results and that such variances may be material.
5.14            Intellectual Property; Licenses, Etc.  Each of the Marshall
Entities own, license or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, domain names, patents, patent rights,
franchises, technology, software, know how, database rights, design rights,
licenses and other intellectual property rights (collectively, "IP Rights") that
are reasonably necessary for the operation of their respective businesses as
currently conducted, except where the failure to own or have a license or other
right to use such assets could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  To the knowledge of the
Borrower, no such IP Rights infringe upon any rights held by any Person except
for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any such IP Rights, is pending or, to the knowledge of the
Borrower, threatened against any Marshall Entity or any other Restricted
Subsidiary of a Marshall Entity, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.15            Solvency.  On the Closing Date, after giving effect to the
Transaction the Marshall Entities, when taken as a whole with the Nexstar
Entities and the Mission Entities, on a consolidated basis, are Solvent.
5.16            Security Documents.  The Security Documents are effective to
create for the benefit of the Secured Parties legal, valid and enforceable Liens
on, and security interests in, the Collateral and, (a) when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable Laws (which filings or recordings shall be made to the extent
required by any Security Document) and (b) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on (to the extent that perfection can be achieved under
applicable Law by making such filings or recordings or taking such possession or
control), and security interests in, all right, title and interest of the
Marshall Entities in such Collateral, in each case subject to no Liens other
than the applicable Liens permitted under the Loan Documents.
5.17            Use of Proceeds.  The proceeds of the Term A Loans and the
Revolving Credit Loans shall be used in a manner consistent with the uses set
forth in the Preliminary Statements to this Agreement.
5.18            Intentionally Omitted.
5.19            Insurance.  The properties of the Marshall Entities and their
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of any of the Marshall Entities, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Person operates.
5.20            Labor Matters.  There are no strikes, walkouts, work stoppages
or other material labor disputes pending or, to the knowledge of the Borrower,
threatened against any of the Marshall Entities, except for those as would not,
individually or in the aggregate for the Marshall Entities, reasonably be
expected to result in a Material Adverse Effect.
5.21            OFAC; Anti‑Money Laundering and Economic Sanctions Laws.
(a)            No Marshall Entity or any of its Restricted Subsidiaries, nor, to
the knowledge of senior management of the Borrower, any respective officers or
directors of any Marshall Entity, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five years) engaged in any transaction
with any Person who is now or was then the subject of Sanctions or who is
located, organized or residing in any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger, any Agent or any
L/C Issuer) of Sanctions.
(b)            No Marshall Entity, none of its Restricted Subsidiaries and, to
the knowledge of senior management of the Borrower, none of the respective
officers or directors of any Marshall Entity or such Restricted Subsidiary
(i) has violated or is in violation of any applicable Anti‑Money Laundering Law
or (ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable Law, regulation or other
binding measure implementing the "Forty Recommendations" and "Nine Special
Recommendations" published by the Organization for Economic Cooperation and
Development's Financial Action Task Force on Money Laundering.
(c)            No Marshall Entity, none of its Restricted Subsidiaries and, to
the knowledge of senior management of the Borrower, none of the respective
officers or directors of any Marshall Entity or such Restricted Subsidiary that
is acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.
(d)            Except as otherwise authorized by OFAC, no Marshall Entity, none
of its Restricted Subsidiaries and, to the knowledge of senior management of the
Borrower, none of the respective officers, directors, brokers or agents of any
Marshall Entity or such Restricted Subsidiary that is acting or benefiting in
any capacity in connection with the Loans conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person.
5.22            FCC Licenses.
(a)            Each Marshall Entity, and each Restricted Subsidiary of each such
entity, holds such validly issued Broadcast Licenses as are necessary to operate
the Stations as they are currently operated, and each such Broadcast License is
in full force and effect (it being recognized that, as indicated on
Schedules 5.22 as of the Closing Date, certain Stations may, from time to time,
operate pursuant to Special Temporary Authority granted by the FCC).  As of the
Closing Date, the Stations, together with Broadcast Licenses, are identified on
Schedule 5.22, and each such Broadcast License has the expiration date set forth
on Schedule 5.22.
(b)            No Marshall Entity has knowledge of any condition imposed by the
FCC as part of any Broadcast License which is neither set forth on the face
thereof as issued by the FCC nor contained in the Communications Laws applicable
generally to stations of the type, nature, class or location of the Station in
question.  Except as otherwise set forth on Schedules 5.22 and 5.22(c) as of the
Closing Date, each Station has been and is being operated in all material
respects in accordance with the terms and conditions of the Broadcast Licenses
applicable to it and the Communications Laws.
(c)            Except as otherwise set forth on Schedule 5.22(c) as of the
Closing Date, no proceedings are pending or, to the knowledge of any Marshall
Entity or any Restricted Subsidiary are threatened which may result in the
revocation, modification, non‑renewal or suspension of any applicable Broadcast
License of such Marshall Entity, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, or its operation, other than (i) any proceedings which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (ii) proceedings affecting the television broadcasting industry in
general.
(d)            All reports, applications and other documents required to be
filed by the Marshall Entities and their Restricted Subsidiaries with the FCC
with respect to the Stations, have been timely filed, and all such reports,
applications and documents are true, correct and complete in all respects,
except where the failure to make such timely filing or any inaccuracy therein
could not reasonably be expected to have a Material Adverse Effect, and except
as otherwise set forth on Schedule 5.22(c) as of the Closing Date, no Marshall
Entity nor any Restricted Subsidiary of a Marshall Entity has knowledge of any
matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any Broadcast License or the imposition on
any Marshall Entity or any Restricted Subsidiary of any material fines or
forfeitures by the FCC, or which could reasonably be expected to result in the
revocation, rescission, reversal or material adverse modification of the
authorization of any Broadcast License.
(e)            There are no unsatisfied or otherwise outstanding citations
issued by the FCC with respect to any Station or its operations.
5.23            Nexstar/Marshall Agreements.  All Nexstar/Marshall Agreements in
effect on the Closing Date are listed on Schedule 1.01(a), and full and complete
copies thereof have been delivered to the Administrative Agent together with all
exhibits, schedules, annexes and other documents related thereto or executed in
connection therewith.
5.24            Cross‑Collateralization, Cross‑Default and Cross‑Guaranties of
the Nexstar and Marshall Entities.
(a)            Cross‑Default.  The provisions of this Agreement are effective to
provide that the occurrence of a Nexstar Event of Default under the Nexstar
Credit Agreement will result in an Event of Default under this Agreement.
(b)            Cross‑Guaranties.  The Marshall Guaranty of Nexstar Obligations
is effective to bind the Marshall Entities to an unconditional guarantee of the
Nexstar Obligations and is a legal, valid and binding obligation of the Marshall
Entities, enforceable against each such Marshall Entity in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
(c)            Cross‑Collateralization.  The Marshall Security Agreement,
Marshall Pledge Agreements and Mortgages are effective to create for the benefit
of the Secured Parties legal, valid and enforceable Liens on, and security
interests in, the Collateral to secure payments of all or any portion of the
Nexstar Obligations and the Obligations.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as (1) any Lender shall have any Commitment hereunder, any Nexstar
Lender shall have any Nexstar Commitment under the Nexstar Credit Agreement or
any Mission Lender shall have any Mission Commitment under the Mission Credit
Agreement, (2) any Loan or other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, any Nexstar Loan or other Nexstar
Obligation under the Nexstar Loan Documents which is accrued and payable shall
remain unpaid or unsatisfied or any Mission Loan or other Mission Obligation
under the Mission Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Letter of Credit shall remain outstanding or
any Nexstar Letter of Credit shall remain outstanding, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each Marshall Entity to:
6.01            Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, starting with the fiscal year ending
December 31, 2015, a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income or operations, shareholders' or members'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
"going concern" or like qualification or exception or any qualification or
exception as to the scope of such audit;
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower commencing with the fiscal quarter ending March 31, 2015, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations and shareholders' or members' equity for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders' or members' equity and
cash flows of the Borrower and its consolidated Subsidiaries, in accordance with
GAAP, subject only to normal year‑end adjustments and the absence of footnotes;
(c)            simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;
(d)            at such time as required by the Nexstar Credit Agreement and such
to the extent not otherwise delivered under this Agreement, documents,
instruments, agreements, letters, certificates and other information required to
be delivered by any of the Nexstar Entities by Section 6.01 of the Nexstar
Credit Agreement.  The agreements in this clause (d) shall survive the
resignation of the Nexstar Administrative Agent, the Mission Administrative
Agent, the Collateral Agent, the replacement of any Nexstar Lender, the
replacement of any Mission Lender, the repayment of Nexstar Loans, the repayment
of Mission Loans, the termination of the Nexstar Commitments, the termination of
the Mission Commitments, the repayment, satisfaction or discharge of all the
other Nexstar Obligations and/or the Mission Obligations and the termination of
the Nexstar Credit Agreement and the termination of the Mission Credit Agreement
(provided, that, if the Nexstar Credit Agreement or the Mission Credit Agreement
has been terminated, the provisions most recently in effect for the applicable
agreement will be the applicable provisions); and
(e)            on or prior to March 31 of each year, to the extent requested by
at least three Revolving Credit Lenders in writing to the Administrative Agent
(with a copy to the Borrower), a copy of the annual budget for the Borrower and
its consolidated Subsidiaries for the next fiscal year;
6.02            Certificates; Other Information.  Deliver to the Administrative
Agent for prompt distribution to each Lender:
(a)            (i) no later than five days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of financial statements for the fiscal year ended December 31, 2015), a duly
completed Compliance Certificate signed by the chief executive officer,
president, chief financial officer, or vice president of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes),
including (A) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (B) a list that identifies each Domestic
Subsidiary that is an Immaterial Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list, (C) if during the last fiscal quarter covered by such Compliance
Certificate the Borrower and its Restricted Subsidiaries shall have made any
Investment pursuant to Section 7.03(n), any Restricted Payment pursuant to
Section 7.09(j) or any payment made pursuant to Section 7.06(a)(iii) (other than
$11,279,000 in purchases of Nexstar Senior Second Lien Notes prior to the
Nexstar Third Amendment Closing Date) (or any of the Nexstar Entities shall have
taken any such action under the comparable provision in the Nexstar Credit
Agreement or any of the Mission Entities shall have taken any such action under
the comparable provision in the Mission Credit Agreement), a reasonably detailed
calculation (including all relevant financial information reasonably requested
by the Administrative Agent) of the Available Amount as of the end of such
fiscal quarter, (D) if during the last fiscal quarter covered by such Compliance
Certificate, the Borrower and its Restricted Subsidiaries shall have made any
Discounted Voluntary Prepayment pursuant to Section 2.05(e), and (E) such other
information required by the Compliance Certificate and (ii) at such time as
required by the Nexstar Credit Agreement and to the extent not otherwise
delivered under this Agreement, such documents, instruments, agreements,
letters, certificates and other information required by the Nexstar Entities to
deliver under Section 6.02(a) of the Nexstar Credit Agreement.  The agreements
in this Section 6.02(a)(ii) shall survive the resignation of the Nexstar
Administrative Agent, the Mission Administrative Agent, the Collateral Agent,
the replacement of any Nexstar Lender, the replacement of any Mission Lender,
the repayment of Nexstar Loans, the repayment of Mission Loans, the termination
of the Nexstar Commitments, the termination of the Mission Commitments, the
repayment, satisfaction or discharge of all the other Nexstar Obligations and/or
Mission Obligations and the termination of the Nexstar Credit Agreement and
termination of the Mission Credit Agreement (provided, that, if the Nexstar
Credit Agreement or Marshall Credit Agreement has been terminated, the
provisions most recently in effect for the applicable agreement will be the
applicable provisions);
(b)            promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
any Marshall Entity or Nexstar Entity may file or be required to file with the
SEC or with any Governmental Authority that may be substituted therefor (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S‑8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(c)            promptly after any reasonable request by the Administrative
Agent, copies of any detailed audit reports and final management letters
submitted to the board of directors (or the audit committee of the board of
directors) of any Marshall Entity or Nexstar Entity by independent accountants
in connection with the accounts or books of any Marshall Entity or Nexstar
Entity or any of their Subsidiaries, or any audit of any of them;
(d)            promptly after the furnishing thereof, copies of any material
requests or material notices received by any Marshall Entity or Nexstar Entity
or any of their Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;
(e)            together with the delivery of the financial statements pursuant
to Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for the fiscal year ended December 31,
2014), a report showing in reasonable detail (i) any new Material Real Property,
(ii) any new registered Marks, Copyrights, and Patents (as each is defined in
the Security Documents), that, in each case, are required by the Collateral and
Guarantee Requirement to secure the Obligations, (iii) any new Equity Interests
of any JV Entity that are required by the Collateral and Guarantee Requirement
to secure the Obligations, (iv) any new investment property and letter of credit
rights, with a value of greater than $10,000,000, (v) any new Restricted
Subsidiary of any Nexstar Entity or any Marshall Entity the Equity Interests of
which are required by the Collateral and Guarantee Requirement to be pledged to
secure the Obligations, and (vi) any new Restricted Subsidiary of any Marshall
Entity or any Nexstar Entity that is required by the Collateral and Guarantee
Requirement to Guarantee the Obligations, in each case since the Closing Date
and that have not been previously disclosed in writing;
(f)            promptly, such additional information regarding the Collateral or
the business, legal, financial or corporate affairs of any Marshall Entity or
Nexstar Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and
(g)            promptly following their submission with the FCC or any other
Federal, state or local Governmental Authority, copies of any and all periodic
or special reports filed by the Borrower or any of its Subsidiaries, if such
reports are publicly available and indicate a material adverse change in the
business, operations or financial condition of the Marshall Entities, Nexstar
Entities and Mission Entities taken as a whole (but only to the extent such
reports are publicly available).
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (x) on which the Borrower posts such
documents, or provides a link thereto on the Borrower's website on the Internet
at the website address listed on Schedule 10.02; or (y) on which such documents
are posted on the Borrower's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or another similar electronic system
(the "Platform") and (b) certain of the Lenders (each, a "Public Lender") may
have personnel who do not wish to receive material non‑public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market‑related
activities with respect to such Persons' securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof, (x) by marking
Borrower Materials "PUBLIC," the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non‑public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07), (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Side
Information," and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information."  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials "PUBLIC."
6.03            Notices.  Upon any Responsible Officer of a Marshall Entity
obtaining actual knowledge thereof, notify the Administrative Agent:
(a)            promptly of the occurrence of any Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto;
(b)            promptly of any litigation or governmental proceeding (including,
without limitation, pursuant to any applicable Environmental Laws) pending, or
to the knowledge of any Marshall Entity, threatened, against any Marshall Entity
(i) that could reasonably be expected to be determined adversely and, if so
determined, to result in a Material Adverse Effect or (ii) which relates to this
Agreement or any other Loan Document;
(c)            promptly of the occurrence of any ERISA Event that could
reasonably be expected to have a Material Adverse Effect;
(d)            promptly of any material change in accounting policies or
financial reporting practices by any Marshall Entity, including, without
limitation, any change in the methodology of calculating or including the
Marshall Entity financial results in the financial covenants of the Nexstar
Credit Agreement;
(e)            promptly and in any event within five Business Days after the
receipt by any Marshall Entity from the FCC or any other Governmental Authority,
or the filing by any Marshall Entity, as applicable, of, (i) any citation,
notice of violation or order to show cause issued by the FCC or any Governmental
Authority with respect to any Marshall Entity which is available to any Marshall
Entity, in each case which could reasonably be expected to have a Material
Adverse Effect and (ii) a copy of any notice or application by any Marshall
Entity requesting authority to or notifying the FCC of its intent to cease
broadcasting on any full‑power broadcast station for any period in excess of ten
days;
(f)            promptly and in any event within five Business Days after the
receipt by any Marshall Entity or the occurrence of (i) any complaint or other
matter filed with or communicated to the FCC or other Governmental Authority, of
which any Marshall Entity or Nexstar Entity has knowledge which could reasonably
be expected to have a Material Adverse Effect and (ii) any lapse, termination or
relinquishment of any material Broadcast License or material Nexstar Broadcast
License or any other material License held by any Marshall Entity or Nexstar
Entity or any denial by the FCC or other Governmental Authority of any
application to renew or extend such material Broadcast License, material Nexstar
Broadcast License, or such other material License for the usual period thereof;
and
(g)            promptly and in any event within five Business Days after the
designation of a Subsidiary as an Unrestricted Subsidiary, or the designation of
an Unrestricted Subsidiary as a Restricted Subsidiary; and
(h)            promptly after the occurrence of (i) any other Material Adverse
Effect not otherwise described in this Section 6.03 under this Agreement or
(ii) any "Material Adverse Effect" as defined in the Nexstar Credit Agreement
not otherwise described in this Section 6.03.
6.04            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses
(including FCC Licenses) and franchises necessary or desirable in the normal
conduct of its business, except in the case of clauses (a) (other than with
respect to the Borrower) and (b), (i) to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or Section 7.05.
6.05            Maintenance of Properties.  Except if the failure to do so could
not, individually or in the aggregate for all Marshall Entities, Nexstar
Entities and all Mission Entities, reasonably be expected to have a Material
Adverse Effect, (i) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted; and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.
6.06            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self‑insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower) as are customarily carried under similar circumstances by such other
Persons.  If any portion of any of the Mortgaged Properties is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Laws, the Borrower shall, or shall cause each Restricted
Subsidiary and each other Marshall Entity to, (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (b) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.
6.07            Compliance with Laws.
(a)            Comply in all respects with the requirements of all Laws and all
orders, writs, injunctions, decrees and judgments applicable to it or to its
business or property (including, without limitation, Environmental Laws, ERISA
and the Act), except if the failure to comply therewith could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)            Comply in all material respects with all terms and conditions of
all Broadcast Licenses, applicable Communications Laws, all Federal, state and
local laws, all rules, regulations and administrative orders of Governmental
Authorities which are applicable to each Marshall Entity or to the operation of
the Stations.
6.08            Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of such
Marshall Entity.
6.09            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.09 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower's
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower's independent
public accountants.  Notwithstanding anything to the contrary in this
Section 6.09, none of the Marshall Entities will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (a) that constitutes non‑financial trade secrets or non‑financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
6.10            Maintenance of First Lien Priority.  In connection with the
granting of any Liens to secure any second lien secured Indebtedness on property
or assets acquired by any Loan Party on, concurrently with, and after the
Closing Date, maintain the first and prior Lien priority of all Liens required
by this Agreement and the Security Documents to secure the Obligations and the
Nexstar Obligations, subject in all cases to Liens permitted by Section 7.01.
6.11            Covenant to Guarantee the Obligations and Give Security.  From
and after the Closing Date, subject to Section 6.14, at the Borrower's expense,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:
(a)            upon the formation, acquisition, designation or occurrence of any
new direct or indirect Subsidiary or Nexstar Subsidiary, within 45 days after
such formation, acquisition, designation or occurrence (or such longer period as
the Administrative Agent may agree in its reasonable discretion):
(i)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a description of the Material Real Properties owned by
such Person in detail reasonably satisfactory to the Administrative Agent;

(ii)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent a duly executed guarantee substantially in the form of
the Guaranties, as appropriate (or supplement thereto), Mortgages, pledges,
assignments, Security Agreement Supplements and other security agreements and
documents or joinders or supplements thereto (including without limitation, with
respect to Mortgages, the documents listed in Section 6.11(b) and
Section 6.11(b) of the Nexstar Credit Agreement), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Security Documents in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;

(iii)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the Indebtedness
held by such Person and required to be pledged pursuant to the Security
Documents, indorsed in blank to the Collateral Agent;

(iv)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent executed pledge agreements substantially similar to the
Pledge Agreements and deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) (limited, in the case of Equity Interests
of any Foreign Subsidiary, to 65% of the issued and outstanding Equity Interests
of each such Foreign Subsidiary);

(v)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, take whatever action (including the recording of
Mortgages, the filing of financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent and Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

(vi)
with respect to each Subsidiary and Nexstar Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, deliver to
the Administrative Agent, (1) a copy of the Organization Documents, including
all amendments thereto, of each such Person, certified, if applicable, as of a
recent date by the Secretary of State or other competent authority of the state
of its respective organization, if applicable, or similar Governmental
Authority, and a certificate as to the good standing or comparable certificate
under applicable Laws (where relevant) of such Person as of a recent date from
the date of formation or acquisition, from such respective Secretary of State,
similar Governmental Authority or other competent authority and (2) a
certificate of the Secretary or Assistant Secretary or comparable officer under
applicable Law or director of each such Person dated the date of formation or
acquisition and certifying (where relevant) (A) that attached thereto is a true
and complete copy of the Organization Documents of each such Person as in effect
on the date of formation or acquisition, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of each such Person authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of each such Person have not been amended since the date of the last
amendment shown on such certificate, (D) as to (if applicable) the incumbency
and specimen signature of each officer executing any Loan Document on behalf of
each such Person and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or comparable officer
under applicable Law executing the certificate pursuant to clause (2) above and
(E) such other matters that are customarily included in a certificate of this
nature in the jurisdiction of its incorporation or organization.

(b)            As promptly as practicable after the request therefor by the
Collateral Agent or the Administrative Agent, deliver to the Collateral Agent
with respect to each Material Real Property and Nexstar Material Real Property
for which a Mortgage has not yet been executed and delivered, any existing title
reports, title insurance policies and surveys or environmental assessment
reports.
(c)            As to each Material Real Property and Nexstar Material Real
Property acquired after the Closing Date (excluding any Material Real Property
and Nexstar Material Real Property subject to a Lien permitted by
Section 7.01(i) or (o), or Section 7.01(i) or (o) of the Nexstar Credit
Agreement), deliver to the Collateral Agent the following and otherwise satisfy
the applicable Collateral and Guarantee Requirement with respect to such
Material Real Property and Nexstar Material Real Property within 60 days (or
such longer period as the Collateral Agent may agree in its sole discretion) of
the acquisition or leasing of such Material Real Property and Nexstar Material
Real Property:
(i)
one or more counterparts, as specified by the Collateral Agent, of a Mortgage on
such Material Real Property or Nexstar Material Real Property, as applicable,
for the benefit of the Secured Parties, duly executed, acknowledged and
delivered by the appropriate Nexstar Entities and Marshall Entities;

(ii)
evidence that counterparts of such Mortgage have been duly filed or recorded in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on such Material Real Property or Nexstar Material Real Property, as applicable,
for the benefit of the Secured Parties, and that all applicable filing,
documentary, stamp, intangible and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent;

(iii)
a Mortgage Policy in form and substance reasonably acceptable to the Collateral
Agent and the Administrative Agent, and in an amount equal to the value of such
Material Real Property or Nexstar Material Real Property, as applicable, covered
thereby;

(iv)
unless waived by the Collateral Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the date of such Mortgage or such earlier date as approved in
writing by the Collateral Agent, certified to the Collateral Agent and the
issuer of such Mortgage Policy in a manner satisfactory to the Collateral Agent
and the Administrative Agent by a land surveyor duly registered and licensed in
the State(s) in which such Material Real Property or Nexstar Material Real
Property, as applicable, is located and acceptable to the Collateral Agent and
the Administrative Agent, showing all buildings and other improvements, any
off‑site improvements, the location of any easements, parking spaces, rights of
way, building set‑back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than Liens permitted under Section 7.01 and other defects
acceptable to the Collateral Agent and the Administrative Agent;

(v)
a flood insurance policy on such Material Real Property or Nexstar Material Real
Property, as applicable, in an amount equal to the lesser of the maximum amount
secured by such Mortgage or the maximum amount of flood insurance available
under the Flood Disaster Protection Act of 1973, as amended, and otherwise in
compliance with the requirements of the Loan Documents, or evidence satisfactory
to the Collateral Agent and the Administrative Agent that none of the
improvements located on such Material Real Property or Nexstar Material Real
Property, as applicable, is located in a flood hazard area;

(vi)
evidence satisfactory to the Administrative Agent and the Collateral Agent that
the land constituting such Material Real Property or Nexstar Material Real
Property, as applicable, is a separate tax lot or lots with separate assessment
or assessments of such land and the improvements thereon, independent of any
other land or improvements and that such land is a separate legally subdivided
parcel, provided, however, that receipt of relevant title policy endorsements
acceptable to the Administrative Agent and the Collateral Agent for such
Mortgage Policy shall deemed to satisfy this clause (vi);

(vii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the applicable Nexstar Entity and
Marshall Entity on behalf of such Person as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the requirements of this Section 6.11;

(viii)
such documents and certifications as the Administrative Agent and the Collateral
Agent may reasonably require to evidence that each Nexstar Entity and Marshall
Entity granting Liens and security interests in connection with this
Section 6.11 or otherwise is duly organized or formed and is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(ix)
an opinion of local counsel for the Nexstar Entities and the Marshall Entities
(or any local counsel for the Administrative Agent if customary in such
jurisdiction) in states or provinces in which such Material Real Property or
Nexstar Material Real Property, as applicable, is located, with respect to the
enforceability and perfection of such Mortgage and any related fixture filings
in form and substance reasonably satisfactory to the Collateral Agent; and

(x)
such other evidence that all other actions that the Administrative Agent and the
Collateral Agent may reasonably deem necessary or desirable in order to create
valid and subsisting Liens on the property described in such Mortgage has been
taken.

(d)            With respect to (i) the acquisition, or series of related
acquisitions, of any assets or properties for an aggregate purchase price in
excess of $75,000,000 for the Marshall Entities, Nexstar Entities and the
Mission Entities, or (ii) the formation, acquisition, designation or occurrence
of any new direct or indirect Subsidiary or Nexstar Subsidiary that is required
to become a Guarantor under the Collateral and Guarantee Requirement, promptly,
at the request of the Administrative Agent, deliver to the Administrative Agent
an opinion of Kirkland & Ellis LLP, counsel to the Nexstar Entities, and the
Marshall Entities and each Subsidiary and Nexstar Subsidiary, or other counsel
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent, the Nexstar Swing Line Lender, the
Nexstar L/C Issuers and each Lender, as to the enforceability, authorization and
execution of the Loan Documents, as applicable, and such other matters
concerning the Nexstar Entities, the Marshall Entities, their Subsidiaries and
the Loan Documents, and the new Guarantors and any new Collateral, as the
Administrative Agent or the Collateral Agent may reasonably request.
(e)            With respect to any acquisition, or series of related
acquisitions, of any Equity Interests or assets or properties for an aggregate
purchase price in excess of $75,000,000 for the Nexstar Entities, the Mission
Entities and the Marshall Entities, in each case only to the extent any such
acquisition includes any Broadcast License or Nexstar Broadcast License,
promptly, at the request of the Administrative Agent, deliver to the
Administrative Agent an opinion of Wiley Rein, LLP, special FCC counsel to the
Nexstar Entities and the Marshall Entities, or other counsel reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent,
the Collateral Agent, the Nexstar Swing Line Lender, the Nexstar L/C Issuers and
each Lender, as to any applicable FCC matters related to such new Guarantors or
Collateral as the Administrative Agent or the Collateral Agent may reasonably
request.
6.12            Use of Proceeds.
(a)            Use the proceeds of the Credit Extensions under the Revolving
Credit Facility to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, and to the extent permitted by the
terms of this Agreement, any of its Subsidiaries that are not Restricted
Subsidiaries, (including Investments, Capital Expenditures and Restricted
Payments permitted hereunder), the payment of fees, costs and expenses related
to or arising in connection with the Grant Acquisition and the CCA Acquisition;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.
(b)            Use the proceeds of the Term A Loans made pursuant to
Section 2.01(d) to consummate the Grant Acquisition and the CCA Acquisition.
6.13            Compliance with Environmental Laws.  Except as could not,
individually or in the aggregate for all Marshall Entities, Nexstar Entities and
Mission Entities, reasonably be expected to have a Material Adverse Effect,
comply, and cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, obtain and renew all Environmental Permits necessary for its operations
and properties, and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that no Marshall
Entity shall be required to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.14            Further Assurances; Post‑Closing Conditions.
(a)            Promptly upon the reasonable request by the Administrative Agent
or the Collateral Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Security Document or other filing, document or instrument
relating to Collateral, and (ii) do, execute, acknowledge, deliver, record,
re‑record, file, re‑file, register and re‑register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable Law, subject any
Loan Party's or any of its Subsidiaries' properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document, Nexstar Loan Document or under any other instrument executed in
connection with any Loan Document or Nexstar Loan Document to which any Loan
Party or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
(b)            To the extent not completed prior to the Closing Date, promptly
after the Closing Date, the Borrower will, and will cause each of its Restricted
Subsidiaries and the other Marshall Entities to (in each case upon terms and
conditions, and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, and delivered to the Administrative
Agent duly executed by each applicable Person):
(i)
Intentionally Omitted;

(ii)
Other Collateral.  Grant to the Collateral Agent for the benefit of all Secured
Parties, Liens and assignments on all other assets and properties of the Loan
Parties pursuant to the Collateral and Guarantee Requirement that are not
described in subsection (i) of Section 4.01 and not completed prior to the
Closing Date, and take all such actions reasonably required by the
Administrative Agent and the Collateral Agent to perfect each such Lien and
assignment;

(iii)
Insurance.  Deliver evidence that the Administrative Agent and Collateral Agent
has been named as loss payee and additional insured under each general liability
and property (excluding business interruption insurance), as applicable,
insurance policy of the Marshall Entities and Nexstar Entities; and

(iv)
Searches.  Deliver copies of a recent Lien, bankruptcy, judgment, copyright,
patent and trademark search in each jurisdiction reasonably requested by the
Collateral Agent with respect to the Marshall Entities and the Nexstar Entities.

6.15            Designation as Senior Debt.  Designate all Obligations as
"Designated Senior Indebtedness" under, and defined in, the Subordinated Debt
Documents.
6.16            Payment of Taxes.  Pay and discharge all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, may reasonably be expected to become a Lien or
charge upon any properties of any of the Marshall Entities not otherwise
permitted under this Agreement; provided that none of the Marshall Entities
shall be required to pay any such Tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or which would
not reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.
6.17            CCA Acquisition.  Prior to June 30, 2015 (or such later date as
the Required Term A Lenders may agree in writing in their reasonable
discretion),
(a)            consummate the CCA Acquisition upon the following terms:
(i)
direct the Administrative Agent to cause the Designated Loan Proceeds to be
wired directly to the seller under the CCA Acquisition Agreement to consummate
the CCA Acquisition,

(ii)
deliver to the Administrative Agent an officer's certificate signed by a
Responsible Officer of the Borrower as to compliance with the terms of
Section 7.03(j) and verifying the accuracy of clause (iii) below, and

(iii)
consummate the CCA Acquisition in all material respects in accordance with the
terms of the CCA Acquisition Agreement without giving effect to any
modifications, amendments, consents or waivers by the Borrower to the CCA
Acquisition Agreement or the other CCA Acquisition Documents that are materially
adverse to the Lenders (as reasonably determined by the Administrative Agent)
without the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned); or

(b)            direct the Designated Loan Proceeds to prepay the Term A Loans;
(or any combination of clauses (a) and (b) preceding).
ARTICLE VII
NEGATIVE COVENANTS
So long as (1) any Lender shall have any Commitment hereunder, any Nexstar
Lender shall have any Nexstar Commitment under the Nexstar Credit Agreement or
any Mission Lender shall have any Mission Commitment under the Mission Credit
Agreement, (2) any Loan or other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, any Nexstar Loan or other Nexstar
Obligation under the Nexstar Loan Documents which is accrued and payable shall
remain unpaid or unsatisfied or any Mission Loan or other Mission Obligation
under the Mission Loan Documents which is accrued and payable shall remain
unpaid or unsatisfied, or (3) any Letter of Credit shall remain outstanding or
any Nexstar Letter of Credit shall remain outstanding, the Borrower shall not,
and shall not permit any other Marshall Entity, Nexstar Entity or Mission Entity
to, directly or indirectly:
7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)            Liens securing the Obligations and the Nexstar Obligations;
(b)            Liens existing on the Closing Date and set forth on
Schedule 7.01(b);
(c)            Liens of the Marshall Entities for taxes, assessments or other
governmental charges not yet delinquent or which are being contested in good
faith by appropriate proceedings; provided that the appropriate reserves
required pursuant to GAAP have been made in respect thereof;
(d)            statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens of the Marshall Entities arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days, or
if more than 60 days, overdue, are unfiled (or if filed have been discharged or
stayed) and no other action has been taken to enforce such Liens or such Liens
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Marshall Entities to the extent required in accordance with
GAAP;
(e)            Liens encumbering property of the Marshall Entities consisting of
(i) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Marshall Entities;
(f)            deposits to secure the performance and payment of bids, trade
contracts, governmental contracts, licenses and leases (other than Indebtedness
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, completion guarantees, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
(g)            easements (including reciprocal easement agreements),
rights‑of‑way, restrictions, encroachments, protrusions and other similar
encumbrances and minor title defects affecting real property and Permitted
Encumbrances (i) described in Mortgage Policies or (ii) which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Marshall Entity;
(h)            Liens of the Marshall Entities securing judgments for the payment
of money (or appeal or surety bonds relating to such judgments) not constituting
an Event of Default under Section 8.01(h);
(i)            Liens of the Marshall Entities securing Indebtedness permitted
under Section 7.02(f); provided that (i) such Liens attach concurrently with or
within 270 days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided further that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
(j)            leases, licenses, subleases or sublicenses and Liens on the
property covered thereby (including real property and intellectual property), in
each case, granted to others by the Marshall Entities in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Marshall Entities taken as a whole, or (ii) secure any Indebtedness;
(k)            Liens of the Marshall Entities (i) of a collection bank
(including those arising under Section 4‑210 of the UCC) on the items in the
course of collection or (ii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
which are within the general parameters customary in the banking industry that
are not part of the perfected Collateral;
(l)            Liens of the Marshall Entities (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.03(j) or (n) to be applied against the purchase price for such
Investment and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted (or that is required to be permitted as a condition to
closing such Disposition) under Section 7.05 (other than Section 7.05(e)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;
(m)            Liens in favor of a Marshall Entity securing Indebtedness
permitted under Section 7.02(d) (provided that, solely with respect to
Indebtedness required to be Subordinated Debt under Section 7.02(d), such Lien
shall be expressly subordinated to the Liens on the Collateral securing the
Obligations to the same extent);
(n)            Liens of the Marshall Entities existing on property at the time
of its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary of the Borrower (other than by
designation as a Restricted Subsidiary pursuant to Section 2.18), in each case
after the date hereof and in accordance with the terms of Section 7.02(g);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.02(g); provided that the aggregate principal amount of Indebtedness of
the Marshall Entities, Nexstar Entities and the Mission Entities that is
incurred pursuant to Section 7.02(g), Section 7.02(g) of the Nexstar Credit
Agreement and Section 7.02(g) of the Mission Credit Agreement that is secured by
Liens pursuant to this Section 7.01(n), pursuant to Section 7.01(n) of the
Nexstar Credit Agreement and pursuant to Section 7.01(n) of the Mission Credit
Agreement (including any modification, replacement, renewal or extension of any
such Lien pursuant to Section 7.01(u), Section 7.01(u) of the Nexstar Credit
Agreement or Section 7.01(u) of the Mission Credit Agreement) shall not exceed
$25,000,000 at any one time outstanding;
(o)            any interest or title of a lessor or sublessor under leases or
subleases entered into by the Marshall Entities in the ordinary course of its
business;
(p)            Liens arising out of conditional sale, title retention, hire,
purchase, consignment or similar arrangements for sale of goods permitted
hereunder entered into by a Marshall Entity in the ordinary course of its
business;
(q)            Liens of the Marshall Entities that are contractual rights of set
off (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Marshall
Entities to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of such Person or (iii) relating to purchase
orders and other agreements of the Marshall Entities entered into with customers
of such Person in the ordinary course of its business;
(r)            Liens of the Marshall Entities arising from precautionary UCC
financing statement filings that do not secure Indebtedness;
(s)            Liens of the Marshall Entities on insurance policies and the
proceeds thereof securing any financing of the premiums with respect thereto
permitted under the terms of this Agreement;
(t)            any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property of
the Marshall Entities that does not materially interfere with the ordinary
conduct of the business of such Person;
(u)            the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (i) and (n) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than (A) after
acquired property that is affixed or incorporated into the property covered by
such Lien, and (B) proceeds and products thereof, (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.02 and is not increased, and (iii) such Liens are not extended to
secure any other obligations or Indebtedness;
(v)            Liens on assets or property of a Non‑Loan Party (other than a
Mission Entity for which any such Lien is permitted pursuant to Section 7.01(cc)
below) securing Indebtedness of such Non‑Loan Party permitted to be incurred by
Section 7.02;
(w)            Liens solely on any cash earnest money deposits made by Marshall
Entities in connection with any letter of intent or purchase agreement permitted
hereunder;
(x)            Liens of the Marshall Entities securing Indebtedness permitted to
be incurred under Section 7.02(b), provided that, such Liens are subordinate to
the Liens securing the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(y)            other Liens of the Borrower and its Restricted Subsidiaries
securing Indebtedness or other obligations in an aggregate amount for the
Marshall Entities under this Section 7.01(y), the Nexstar Entities under
Section 7.01(y) of the Nexstar Credit Agreement and the Mission Entities under
Section 7.01(y) of the Mission Credit Agreement at any time outstanding not to
exceed $25,000,000;
(z)            Liens on equipment of the Borrower or any Restricted Subsidiary
and located on the premises of any client or supplier in the ordinary course of
business;
(aa)            any encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement, in each case
only to the extent such encumbrances or restrictions do not secure Indebtedness;
(bb)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may incur Liens permitted under the terms of Section 7.01
of the Nexstar Credit Agreement; and
(cc)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may incur Liens permitted under the terms of Section 7.01
of the Mission Credit Agreement.
7.02            Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)            the Obligations and the Nexstar Obligations;
(b)            (i) second lien secured Indebtedness of the Borrower, so long as
(A) after giving Pro Forma Effect to the incurrence of such Indebtedness and any
related Specified Transaction, no Default has occurred and is continuing,
(B) the Consolidated Total Secured Debt Leverage Ratio (calculated on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness and any
related Specified Transaction) is not greater than 5.50 to 1.00 as of the end of
the most recent Test Period, (C) such Indebtedness has a final maturity date
equal to or later than 180 days after the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Nexstar Term B‑2 Loans, and (D) the terms and
conditions of such Indebtedness reflect market terms on the date of issuance;
provided that such Indebtedness shall not contain covenants (including financial
maintenance covenants), taken as a whole, that are materially tighter (or in
addition to), with respect to the borrower of such Indebtedness and its
Restricted Subsidiaries, than those contained in this Agreement and the
Financial Covenants contained in the Nexstar Credit Agreement on the date of
issuance with respect to the Marshall Entities (except for covenants applicable
only to the period after the Maturity Date of the Nexstar Term B‑2 Loans)
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)); and (ii) any
Permitted Refinancing thereof;
(c)            obligations of the Borrower and its Restricted Subsidiaries
(contingent or otherwise) existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates;
(d)            Guarantee Obligations of the Marshall Entities in respect of
Indebtedness of any Loan Party otherwise permitted hereunder (except that an
Immaterial Subsidiary may not, by virtue of this Section 7.02(d), guarantee
Indebtedness that such Immaterial Subsidiary could not otherwise incur under
this Section 7.02); provided that, if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee Obligation shall be subordinated
to the Guaranties of the Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;
(e)            Indebtedness of any Marshall Entity owing to any Marshall Entity
to the extent constituting an Investment permitted by Section 7.03 (other than
Section 7.03(f)); provided that all such Indebtedness incurred following the
Closing Date of any Loan Party or any Restricted Subsidiary of a Loan Party owed
to any Person that is not a Loan Party shall be subject to subordination terms
reasonably satisfactory to the Administrative Agent;
(f)            (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) of the Marshall Entities financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(provided that such Indebtedness is incurred concurrently with or within
270 days after the applicable acquisition, construction, repair, replacement or
improvement), (ii) Attributable Indebtedness arising out of Permitted Sale
Leasebacks, and (iii) any Indebtedness incurred to refinance the Indebtedness
set forth in the immediately preceding clauses (i) and (ii) so long as the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02; provided that the aggregate principal amount of Indebtedness
incurred by the Marshall Entities under this Section 7.02(f) together with the
aggregate principal amount of Indebtedness incurred by the Nexstar Entities
under Section 7.02(f) of the Nexstar Credit Agreement, the aggregate principal
amount of Indebtedness incurred by the Mission Entities under Section 7.02(f) of
the Mission Credit Agreement and any refinancing Indebtedness in respect of any
thereof does not exceed the greater of (a) $25,000,000 and (b) 2.0% of Total
Assets at the time of incurrence thereof;
(g)            (i) Indebtedness of the Marshall Entities assumed in connection
with any Permitted Acquisition; provided that (A) such Indebtedness was not
incurred in contemplation of such Permitted Acquisition, (B) the only obligors
with respect to any Indebtedness incurred pursuant to this clause (g) shall be
those Persons who were obligors of such Indebtedness prior to such Permitted
Acquisition (or in the case of a purchase of assets, the purchaser of such
assets), and (C) both immediately before and immediately after giving Pro Forma
Effect to any such incurrence no Default shall have occurred and be continuing;
provided that the aggregate principal amount of Indebtedness incurred by
Non‑Loan Parties under this Section 7.02(g) and Section 7.02(t), Section 7.02(g)
and Section 7.02(t) of the Nexstar Credit Agreement and Section 7.02(g) and
Section 7.02(t) of the Mission Credit Agreement, and any Permitted Refinancing
Indebtedness in respect of any thereof does not exceed $25,000,000; and (ii) any
Permitted Refinancing of Indebtedness permitted by (and subject to the proviso
of) the preceding clause (i);
(h)            Indebtedness of the Marshall Entities representing deferred
compensation to employees of the Marshall Entities incurred in the ordinary
course of business;
(i)            Indebtedness of the Marshall Entities to the current or former
officers, directors, partners, managers, consultants and employees, their
respective estates, spouses or former spouses of the Marshall Entities to
finance the purchase or redemption of Equity Interests of the Borrower, in each
case as permitted by Section 7.09 in an aggregate amount under this
Section 7.02(i), under Section 7.02(i) of the Nexstar Credit Agreement and under
Section 7.02(i) of the Mission Credit Agreement not to exceed $10,000,000 at any
one time outstanding;
(j)            Indebtedness incurred by the Marshall Entities in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn‑outs) or other
similar adjustments;
(k)            Indebtedness consisting of obligations of the Marshall Entities
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transaction and Permitted Acquisitions or any
other Investment expressly permitted hereunder;
(l)            Cash Management Obligations and other Indebtedness of the
Marshall Entities in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts incurred in the ordinary course;
(m)            Indebtedness of the Marshall Entities consisting of (i) the
financing of insurance premiums or (ii) take‑or‑pay obligations contained in
supply arrangements, in each case incurred in the ordinary course of business;
(n)            Indebtedness incurred by the Marshall Entities in respect of
letters of credit, bank guarantees, banker's acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self‑insurance
or other Indebtedness with respect to reimbursement‑type obligations regarding
workers compensation claims;
(o)            obligations of the Marshall Entities in respect of performance,
bid, appeal and surety bonds and performance and completion guarantees and
similar obligations provided by the Borrower or any Restricted Subsidiary or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;
(p)            Indebtedness of the Marshall Entities supported by a Letter of
Credit in a principal amount not to exceed the face amount of such Letter of
Credit;
(q)            other unsecured Indebtedness of the Marshall Entities, so long as
immediately before and immediately after giving Pro Forma Effect to any such
incurrence no Default shall have occurred and be continuing, provided, further,
that (i) the aggregate principal amount of such Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors together with the Nexstar
Restricted Subsidiaries that are not Guarantors and Mission Restricted
Subsidiaries that are not guarantors of the Nexstar Obligations shall not exceed
$25,000,000 in the aggregate at any one time outstanding, (ii) such Indebtedness
has a final maturity date equal to or later than 180 days after the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Nexstar Term B‑2
Loans, and (iii) the terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) reflect market terms on the
date of issuance; provided that such Indebtedness shall not contain covenants
(including financial maintenance covenants), taken as a whole, that are
materially tighter (or in addition to), with respect to the borrower of such
Indebtedness and its Restricted Subsidiaries and any guarantor, than those
contained in this Agreement and the Financial Covenants contained in the Nexstar
Credit Agreement with respect to the Marshall Entities on the date of issuance
(except for covenants applicable only to the period after the maturity date of
the Nexstar Term B‑2 Loans); provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees);
(r)            Indebtedness incurred by a Non‑Loan Party (other than a Mission
Entity for which any such Indebtedness is permitted pursuant to Section 7.02(dd)
below), and guaranties thereof by any Non‑Loan Party (other than a Mission
Entity for which any such Indebtedness is permitted pursuant to Section 7.02(dd)
below), in an aggregate principal amount for all such Non‑Loan Parties not to
exceed the greater of (a) $8,500,000 and (b) 1.00% of the aggregate Total Assets
of all such Non‑Loan Parties at the time of incurrence;
(s)            Indebtedness existing on the Closing Date and listed on
Schedule 7.02(s) (the "Surviving Indebtedness") and any Permitted Refinancing
thereof;
(t)            (i) unsecured Indebtedness of the Marshall Entities incurred to
finance a Permitted Acquisition; provided that (A) immediately before and
immediately after giving Pro Forma Effect to any such Permitted Acquisition, no
Default shall have occurred and be continuing, (B) after giving Pro Forma Effect
to any such Permitted Acquisition and the incurrence of such Indebtedness and
any related Specified Transaction, the Nexstar Borrower is in compliance with
the Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio Financial Covenants, in each case computed on a Pro Forma Basis
as of the end of the most recent Test Period, (C) such Indebtedness has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Nexstar Term B‑2 Loans, (D) the terms and conditions of
such Indebtedness (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of issuance; provided that such
Indebtedness shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter (or in addition to),
with respect to the borrower of such Indebtedness and its Restricted
Subsidiaries and guarantors, than those contained in this Agreement and the
Financial Covenants contained in the Nexstar Credit Agreement on the date of
issuance with respect to the Marshall Entities (except for covenants applicable
only to the period after the maturity date of the Nexstar Term B‑2 Loans)
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) and (E) the
aggregate principal amount of Indebtedness that is incurred by Non‑Loan Parties
pursuant to this Section 7.02(t) and Section 7.02(g), Section 7.02(t) and
Section 7.02(g) of the Nexstar Credit Agreement and Section 7.02(t) and
Section 7.02(g) of the Mission Credit Agreement shall not exceed $25,000,000 at
any one time outstanding; and (ii) any Permitted Refinancing thereof;
(u)            so long as immediately before and immediately after giving Pro
Forma Effect to any such incurrence no Default shall have occurred and be
continuing, (i) unsecured or second Lien secured Indebtedness incurred by the
Marshall Entities to the extent that 100% of the Net Cash Proceeds therefrom
are, immediately after the receipt thereof, applied solely to the prepayment of
Term Loans in accordance with Section 2.05(b)(iii); provided that (A) such
Indebtedness shall not mature earlier than the Maturity Date with respect to the
relevant tranche of Term Loans being refinanced, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the remaining Term Loans being
refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations pursuant to the applicable Guaranty, (D) the other terms and
conditions of such Indebtedness (excluding pricing and optional prepayment or
redemption terms) reflect market terms on the date of issuance; (E) with respect
to the incurrence of second lien secured Indebtedness, a customary intercreditor
agreement is entered into for the benefit of the Secured Parties and providing
that such Liens securing such Indebtedness are second Liens and subordinate to
the Liens securing the Obligations for the benefit of the Secured Parties,
(F) such Indebtedness shall not contain covenants (including financial
maintenance covenants), taken as a whole, that are not materially tighter than
(or in addition to) those contained in this Agreement and the Financial
Covenants contained in the Nexstar Credit Agreement on the date of issuance
(except for covenants applicable only to the period after the maturity date of
the Nexstar Term B‑2 Loans); provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (G) the Borrower has delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower, together with all
relevant financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with
clauses (A), (B), (C) and (D), and (ii) any Permitted Refinancing thereof;
(v)            Guarantee Obligations of the Marshall Entities in connection with
the provision of credit card payment processing services for the Marshall
Entities;
(w)            all premiums (if any), interest (including post‑petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above;
(x)            customer deposits and advance payments received in the ordinary
course of business from customers for goods or services purchased in the
ordinary course of business;
(y)            unsecured Indebtedness consisting of promissory notes issued by
the Marshall Entities to any current or former employee, director or consultant
of the Marshall Entities (or permitted transferees, assigns, estates, or heirs
of such employee, director or consultant), to finance the purchase or redemption
of Equity Interests of the Borrower that is permitted by Section 7.09;
(z)            Indebtedness in an aggregate outstanding principal amount which,
when taken together with (i) any refinancing Indebtedness in respect thereof,
(ii) the principal amount of all other Indebtedness incurred pursuant to this
clause (z) and then outstanding, (iii) all Indebtedness of the Nexstar Entities
incurred pursuant to Section 7.02(z) of the Nexstar Credit Agreement and then
outstanding, (iv) all Indebtedness of the Mission Entities incurred pursuant to
Section 7.02(z) of the Mission Credit Agreement and then outstanding and (v) all
refinancing Indebtedness in respect of Indebtedness described in clauses (iii)
and (iv) preceding, (in each case, without duplication) will not exceed
$30,000,000 in the aggregate outstanding at any time;
(aa)            Management Advances;
(bb)            Intentionally Left Blank;
(cc)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may incur Indebtedness permitted under the terms of
Section 7.02 of the Nexstar Credit Agreement; and
(dd)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may incur Indebtedness permitted under the terms of
Section 7.02 of the Mission Credit Agreement.
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (aa) above, the Borrower may, in
its sole discretion, divide, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) in one or more
of the above clauses; provided that all Obligations and other Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.02.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.02.
7.03            Investments.  Make any Investments, except:
(a)            Investments by the Marshall Entities in assets that were Cash
Equivalents when such Investment was made;
(b)            Management Advances;
(c)            asset purchases of the Borrower and its Restricted Subsidiaries
(including purchases of inventory, supplies, materials and equipment) and the
licensing, leasing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business;
(d)            Investments (i) by any Marshall Entity in the Borrower or any
Loan Party that is a Subsidiary of the Borrower, (ii) by any Subsidiary of the
Borrower in the Borrower or any Loan Party that is a Subsidiary of the Borrower
and (iii) by any Non‑Loan Party (other than a Mission Entity for which any such
Investment is permitted pursuant to Section 7.03(z) below) in any other Non‑Loan
Party that is a Subsidiary of the Borrower;
(e)            Investments of the Borrower and its Restricted Subsidiaries
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business to the extent reasonably necessary in order
to prevent or limit loss;
(f)            Investments of the Marshall Entities consisting of Liens,
Indebtedness, fundamental changes, Dispositions, redemptions and Restricted
Payments permitted under Section 7.01, Section 7.02 (other than
Section 7.02(e)), Section 7.04 (other than Section 7.04(e)), Section 7.05 (other
than Sections 7.05(d)(ii), (e) and (t)), Section 7.06 and Section 7.09 (other
than Section 7.09(c)), respectively; provided, however, that no Investments may
be made solely pursuant to this Section 7.03(f);
(g)            Investments existing on the Closing Date and set forth on
Schedule 7.03(g) and Investments consisting of any modification, replacement,
renewal, reinvestment or extension of any Investment existing on the Closing
Date; provided that the amount of any Investment permitted pursuant to this
Section 7.03(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.03;
(h)            Investments of the Marshall Entities in Swap Contracts permitted
under Section 7.02(c);
(i)            promissory notes and other non‑cash consideration received by the
Borrower and its Restricted Subsidiaries in connection with Dispositions
permitted by Section 7.05 (other than Sections 7.05(d)(ii), (e) and (q));
(j)            the purchase or other acquisition by the Borrower or a
Wholly‑Owned Domestic Subsidiary of the Borrower that is a Guarantor of (A) 100%
of the Equity Interests of any Person primarily engaged in the Television
Broadcasting Business, (B) a television broadcasting station and all related
necessary assets to operate such television broadcasting station or (C) all or
substantially all of the Television Broadcasting Business assets of another
Person, or any Television Broadcasting Business or division of another Person;
provided that (1) immediately before and immediately after giving Pro Forma
Effect to the consummation of any such purchase or other acquisition, no Default
shall have occurred and be continuing, (2) after giving Pro Forma Effect to any
such purchase or other acquisition and the incurrence and repayment of any
Indebtedness in connection therewith, the Nexstar Borrower shall be in
compliance with each of the Consolidated Total Net Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio Financial Covenants as of the end of
the most recent Test Period, (3) after giving effect to such acquisition, the
Borrower shall be in compliance with Sections 6.11 and 6.14, to the extent
applicable (within the time periods specified therein) and Section 7.11, (4) all
FCC Licenses acquired in connection with any such acquisition shall be acquired
by the Borrower or a domestic Wholly‑Owned Restricted Subsidiary of the
Borrower, the Equity Interests of which are pledged to secure the Obligations
pursuant to Section 6.11 and (5) if the aggregate purchase price paid or
guaranteed by the Marshall Entities, the Nexstar Entities and the Mission
Entities for such acquisition exceeds $35,000,000 (in one or more series of
transactions), the Borrower shall provide the Administrative Agent prior to the
consummation of such acquisition (or thereafter to the extent acceptable to the
Administrative Agent) with a certificate of a Responsible Officer of the
Borrower certifying as to the conditions specified in clauses (1) and (2) above,
together with such additional financial information as shall be reasonably
requested by the Administrative Agent; provided further that, notwithstanding
clause (i)(A) preceding, the Marshall Entities may acquire non‑wholly‑owned
Equity Interests under this clause (j) so long as (I) such Marshall Entity
acquires not less than 80% of all such Equity Interests in such target Person,
(II) such Marshall Entity is complying with every other provision of this
subsection (j), (III) the aggregate consideration for all such non‑wholly‑owned
acquisitions of Equity Interests over the term of this Agreement under this
clause (j) when added together with the aggregate consideration for all such
non‑wholly‑owned acquisitions of Equity Interests by the Nexstar Entities under
clause (j) of Section 7.03 of the Nexstar Credit Agreement and by the Mission
Entities under clause (j) of Section 7.03 of the Mission Credit Agreement does
not exceed $50,000,000 and (IV) such acquired Person executes the appropriate
Guaranties to Guarantee the Obligations and the Nexstar Obligations, and pledges
its assets and properties to secure the Obligations and Nexstar Obligations, in
each case as if such Person was a Wholly‑Owned Restricted Subsidiary;
(k)            the Transaction;
(l)            Investments of the Borrower and its Restricted Subsidiaries in
the ordinary course of business consisting of endorsements for collection or
deposit and customary trade arrangements with customers consistent with past
practices;
(m)            Investments of the Borrower and its Restricted Subsidiaries
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon foreclosure in connection
with any secured Investment or other transfer of title with respect to any
secured Investment or in satisfaction of judgments or pursuant to any plan of
reorganization;
(n)            Investments by the Marshall Entities valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, in an amount not exceeding the Available Amount; provided that
(i) at the time of any such Investment, no Default shall have occurred and be
continuing or would result therefrom and (ii) with respect to any such
Investment in an amount in excess of $15,000,000 (in one or more series of
transactions related to any such Investment), the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount;
(o)            advances by the Marshall Entities of payroll payments to
employees in the ordinary course of its business;
(p)            so long as immediately before and immediately after giving Pro
Forma Effect to any such transaction, no Default shall have occurred and be
continuing, Investments held by a Restricted Subsidiary acquired after the
Closing Date or of a corporation merged into the Borrower, or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
(q)            Guarantee Obligations of the Marshall Entities in respect of
leases of the Loan Parties (other than Capitalized Leases) or of other
obligations of the Loan Parties that do not constitute Indebtedness;
(r)            Intentionally Left Blank;
(s)            Guarantee Obligations of the Marshall Entities in connection with
the provision of credit card payment processing services in the ordinary course
of business;
(t)            pledges or deposits with respect to leases or utilities provided
to third parties in the ordinary course of business;
(u)            Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisition,
in each case only to the extent the underlying transaction is permitted by this
Section;
(v)            Investments of the Borrower and its Restricted Subsidiaries to
the extent acquired in connection with Permitted Asset Swaps under
Section 7.05(m);
(w)            so long as immediately before and immediately after giving Pro
Forma Effect to any such Investment and the transactions related thereto, no
Default shall have occurred and be continuing, Investments by the Marshall
Entities which, when added together with all other Investments made under this
clause (w), all Investments made by the Nexstar Entities under Section 7.03(w)
of the Nexstar Credit Agreement and all Investments made by the Mission Entities
under Section 7.03(w) of the Mission Credit Agreement, do not exceed
$20,000,000;
(x)            so long as (i) Sharing Arrangements between the Nexstar Entities
and the Borrower or one or more Restricted Subsidiaries of the Borrower,
covering all of the Stations with respect to such acquisitions, are in full
force and effect, (ii) the Nexstar Credit Agreement has not been terminated,
(iii) all Collateral and Nexstar Collateral secures both the Obligations and the
Nexstar Obligations, and (iv) such acquisitions are permitted under applicable
Law, including the Communications Laws, acquisitions by the Borrower and its
Restricted Subsidiaries of any assets of any Nexstar Entity;
(y)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may make Investments permitted by Section 7.03 of the
Nexstar Credit Agreement;
(z)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may make Investments permitted by Section 7.03 of the
Mission Credit Agreement.
For purposes of determining compliance with this Section 7.03, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (w) above, the Borrower may, in its
sole discretion, divide, classify and, except with respect to any Investment
made under Section 7.03(n), reclassify such Investment (or any portion thereof)
in one or more of the above clauses.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.03.
7.04            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
(a)            any Restricted Subsidiary may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries, provided that when any
Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, such Loan Party that is a Subsidiary of the Borrower shall be the
continuing or surviving Person;
(b)            (i) any Restricted Subsidiary that is not a Loan Party may merge
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, and (ii) any Subsidiary of the Borrower may liquidate or dissolve and,
any Restricted Subsidiary may change its legal form, in each case, only to the
extent permitted by the Indenture Documentation (if any) and only so long as
(A) the Lien on or security interest in any Collateral held by it under the Loan
Documents shall remain in effect to the same extent as immediately prior to such
change, and (B) with respect to any change in legal form, the Guarantee of the
Obligations by such Restricted Subsidiary shall remain in effect to the same
extent as immediately prior to such change;
(c)            any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party that is a Subsidiary of the
Borrower or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Section 7.03 (other than Section 7.02 and
Section 7.03(f)), respectively;
(d)            the Borrower may merge with any other Person; provided that the
Borrower shall be the continuing or surviving corporation;
(e)            any Restricted Subsidiary may merge with any other Person in
order to effect an Investment permitted pursuant to Section 7.03 (other than
Section 7.03(f)); provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 6.11;
(f)            a merger, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to
Section 7.05 (other than Section 7.05(e)), may be effected;
(g)            Intentionally Left Blank;
(h)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may enter into transactions permitted under the terms of
Section 7.04 of the Nexstar Credit Agreement; and
(i)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may enter into transactions permitted under the terms of
Section 7.04 of the Mission Credit Agreement.
7.05            Dispositions.  Make any Disposition, except:
(a)            Dispositions by the Marshall Entities of (i) obsolete, worn out
or surplus property, whether now owned or hereafter acquired, in the ordinary
course of business, (ii) property no longer used or useful in the conduct of the
business of the Marshall Entities and (iii) motor vehicles in the ordinary
course of business;
(b)            Dispositions by (i) the Borrower and its Subsidiaries of
inventory in the ordinary course of business and (ii) the Marshall Entities or
immaterial assets in the ordinary course of business;
(c)            Dispositions by the Marshall Entities of equipment or real
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property that is promptly purchased or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property (which replacement property is
actually promptly purchased);
(d)            Dispositions by the Marshall Entities of property to the Borrower
or a Restricted Subsidiary; provided that if the transferor of such property is
a Marshall Entity (i) the transferee thereof must be a Loan Party that is a
Subsidiary of the Borrower or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.03 (other than
Section 7.03(f));
(e)            Dispositions permitted by Section 7.03 (other than
Section 7.03(f)), Section 7.04 (other than Section 7.04(f)) and Section 7.09 and
Liens permitted by Section 7.01 (other than Section 7.01(l));
(f)            Dispositions by the Marshall Entities in the ordinary course of
business of Cash Equivalents;
(g)            leases, subleases, licenses or sublicenses of the Marshall
Entities, in each case in the ordinary course of business and which do not
materially interfere with the business of the Marshall Entities, taken as a
whole;
(h)            transfers of property of the Marshall Entities subject to
Casualty Events upon receipt of the Net Cash Proceeds of such Casualty Event;
(i)            Dispositions of Investments in joint ventures by the Marshall
Entities to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(j)            Dispositions by the Marshall Entities of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof;
(k)            the unwinding of any Swap Contract of the Marshall Entities
pursuant to its terms;
(l)            so long as immediately before and immediately after giving Pro
Forma Effect to any such transaction no Default shall have occurred and be
continuing, Permitted Sale Leasebacks;
(m)            Dispositions by the Borrower and its Restricted Subsidiaries of a
broadcasting asset or 100% of the Equity Interests of a Restricted Subsidiary
owning a broadcasting asset provided that such Disposition is made together with
a concurrent sale and purchase of, or exchange for, a broadcasting asset (or
100% of the Equity Interests of a Restricted Subsidiary owning a broadcasting
asset) of another Person (an "Asset Swap"), in each case so long as
(i) immediately before and immediately after giving Pro Forma Effect to any such
Disposition, no Default shall have occurred and be continuing, (ii) the EBITDA
Percentage attributable to such assets Disposed of in connection with such Asset
Swap together with the EBITDA Percentage attributable to all other such assets
Disposed of by the Marshall Entities, the Nexstar Entities and the Mission
Entities in connection with Asset Swaps, Nexstar Asset Swaps and Mission Asset
Swaps consummated during the immediately preceding 12‑month period, shall not
exceed 25%, (iii) the EBITDA Percentage attributable to such assets Disposed of
in connection with such Asset Swap together with the EBITDA Percentage
attributable to all other assets disposed of by the Marshall Entities, the
Nexstar Entities and the Mission Entities in connection with Asset Swaps,
Nexstar Asset Swaps and Mission Asset Swaps consummated during the term of this
Agreement shall not exceed 50%, (iv) all FCC Licenses acquired in connection
with any such Asset Swap will be acquired by the Borrower or a domestic
Wholly‑Owned Restricted Subsidiary of the Borrower which is a Guarantor and the
Equity Interests of which are pledged to secure the Obligations pursuant to
Section 6.11, (v) after giving effect to such Asset Swap, the Borrower shall be
in compliance with Sections 6.11 and 6.14 (within the time period specified
therein) to the extent applicable, and Section 7.11, and (vi) if the asset value
of such Asset Swap exceeds $35,000,000, the Borrower shall provide the
Administrative Agent prior to the consummation of such Asset Swap (or thereafter
to the extent acceptable to the Administrative Agent) with a certificate of a
Responsible Officer of the Borrower certifying as to the requirements of
clause (i), (ii) and (iii) above, together with such additional financial
information as shall be reasonably requested by the Administrative Agent;
(n)            Dispositions by the Marshall Entities not otherwise permitted
pursuant to this Section 7.05; provided that (i) immediately before and
immediately after giving Pro Forma Effect to any such Disposition, no Default
shall have occurred and be continuing, (ii) such Disposition shall be for fair
market value as reasonably determined by the Borrower or the applicable
Restricted Subsidiary in good faith based on sales of similar assets, if
available, (iii) the Borrower or the applicable Marshall Entity complies with
the applicable provisions of Section 2.05, (iv) the EBITDA Percentage
attributable to such assets to be Disposed of together with the EBITDA
Percentage attributable to all other such assets sold or exchanged by the
Marshall Entities, the Nexstar Entities and the Mission Entities during the
immediately preceding 12‑month period shall not exceed 10%, (v) the EBITDA
Percentage attributable to all assets sold or exchanged by Marshall Entities,
the Nexstar Entities and the Mission Entities during the term of this Agreement
shall not exceed 25%; and (vi) with respect to any Disposition pursuant to this
clause (n) for a purchase price in excess of $5,000,000, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (vi), (A) any liabilities (as shown on the most recent balance
sheet of the Borrower provided hereunder or in the footnotes thereto) of the
Marshall Entities, other than liabilities that are by their terms subordinated
in right of payment to the Obligations under the Loan Documents, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Marshall Entities shall have been validly released by all applicable
creditors in writing, shall be deemed to be cash, (B) any securities received by
the Marshall Entities from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non‑Cash Consideration received by the Marshall Entities in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non‑Cash Consideration received pursuant to this clause (n), pursuant
to Section 7.05(n) of the Nexstar Credit Agreement and pursuant to
Section 7.05(n) of the Mission Credit Agreement that is at the time outstanding,
not in excess of $10,000,000 at the time of the receipt of such Designated
Non‑Cash Consideration, with the fair market value of each item of Designated
Non‑Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
(o)            intentionally omitted;
(p)            the abandonment or other Disposition of intellectual property by
the Marshall Entities in the ordinary course of business or which are reasonably
determined by the Borrower, in good faith, to be no longer material to its
business;
(q)            any forgiveness, write-off or write-down of any intercompany
obligations; provided that any forgiveness of obligations owing by a Non‑Loan
Party (other than a Mission Entity for which any such Disposition is permitted
pursuant to Section 7.05(v) below) shall not result in additional ability to
make Investments in Non‑Loan Parties (other than a Mission Entity) in the amount
of such forgiven obligations;
(r)            any disposition of Equity Interests in an Unrestricted
Subsidiary;
(s)            any surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;
(t)            condemnation or any similar action by a Governmental Authority
with respect to any property or other assets, or foreclosure in connection with
any Lien permitted to exist under Section 7.01;
(u)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may make Dispositions permitted under the terms of
Section 7.05 of the Nexstar Credit Agreement;
(v)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may make Dispositions permitted under the terms of
Section 7.05 of the Mission Credit Agreement; and
(w)            with respect to any Station, the Marshall Entity owning such
Station may (subject to the FCC's rules and regulations) enter into one or more
Sharing Arrangements with a Nexstar Entity, provided that (i) such Sharing
Arrangements shall specifically permit the assignment to, and first priority
Liens and security interests for the benefit of the Secured Parties to secure
the Obligations, and (ii) not less than five Business Days prior to the entering
into of such agreement, the Borrower shall have delivered to the Administrative
Agent a certificate of the Borrower executed on its behalf by a Responsible
Officer of the Borrower, which certificate shall contain (A) a summary of the
terms of such agreement comparing it to the agreement (if any) that such
agreement is replacing, (B) such other information reasonably requested by the
Administrative Agent and (C) a certification that no Default exists and is
continuing before and after giving effect to such agreement;
To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.
7.06            Prepayments, Etc. of Indebtedness; Amendments.
(a)            Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (i) Indebtedness incurred pursuant
to Sections 7.02(b), (q), (t) or (u) or (ii) any Subordinated Debt (it being
understood that payments of regularly scheduled interest and mandatory
prepayments under Indebtedness incurred pursuant to Sections 7.02(b), (q), (t)
or (u), or such Subordinated Debt Documents shall be permitted), except for
(i)
the refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing);

(ii)
Intentionally Left Blank; and

(iii)
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity in an aggregate amount not to exceed the
Available Amount; provided that (A) at the time of any such payment, no Event of
Default shall have occurred and be continuing or would result therefrom and
(B) in the case of any such payment in an amount in excess of $15,000,000, the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount;

(b)            amend, modify or change any term or condition of
(i)
any Subordinated Debt Documents or any Indenture Documentation (except in
connection with a Permitted Refinancing) in any manner resulting in terms which,
if any such terms existed on the date of issuance, the terms of this Agreement
would not have permitted the issuance of such Subordinated Debt or such public
debt hereunder, as applicable; and

(c)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may make prepayments permitted under the terms of
Section 7.06 of the Nexstar Credit Agreement; and
(d)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may make prepayments permitted under the terms of
Section 7.06 of the Mission Credit Agreement.
7.07            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.08            Transactions with Affiliates.  Enter into or conduct any
transaction or any series of transactions, directly or indirectly, of any kind
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Marshall Entity, Nexstar
Entity or Mission Entity, whether or not in the ordinary course of business (an
"Affiliate Transaction"), involving aggregate value in excess of $5,000,000
unless:
(1)            the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to such Marshall Entity, as the case may be, than
those that could be obtained in a comparable transaction at the time of such
transaction or the execution of the agreement providing for such transaction in
arm's length dealings with a Person who is not such an Affiliate; and
(2)            in the event such Affiliate Transaction involves an aggregate
value in excess of $10,000,000, the terms of such transaction have been approved
by a majority of the members of the Board of Directors.
Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this paragraph if such Affiliate Transaction is approved
by a majority of the Disinterested Directors, if any.
The provisions of the preceding paragraph will not apply to:
(a)            any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;
(b)            transactions on terms not less favorable to a Marshall Entity as
would be obtainable by such Marshall Entity at the time in a comparable
arm's‑length transaction with a Person other than an Affiliate;
(c)            the Transaction and the payment of fees and expenses related to
the Transaction;
(d)            Intentionally Left Blank;
(e)            equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Marshall Entities, but
only to the extent specifically permitted under this Article VII;
(f)            loans, Investments and other transactions by and among the
Marshall Entities, and joint ventures, but only to the extent specifically
permitted under this Article VII;
(g)            employment and severance arrangements between the Marshall
Entities and their respective officers and employees, in each case in the
ordinary course of business as determined in good faith by the board of
directors or senior management of the relevant Person and transactions pursuant
to stock option plans and employee benefit plans and arrangements;
(h)            Intentionally Left Blank;
(i)            the payment by the Marshall Entities of compensation, customary
fees and reasonable out‑of‑pocket costs to, and indemnities (including under
customary insurance policies) and employee benefit and pension expenses provided
on behalf of, directors, officers, employees and consultants of the Marshall
Entities in the ordinary course of business to the extent attributable to the
ownership or operation of the Marshall Entities;
(j)            transactions of the Marshall Entities pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect;
(k)            Restricted Payments by the Marshall Entities to the extent
permitted under Section 7.09;
(l)            any purchases by the Borrower's Affiliates of Indebtedness or
Disqualified Equity Interests of the Marshall Entities the majority of which
Indebtedness or Disqualified Equity Interest is purchased by Persons who are not
Affiliates of any Marshall Entity, Nexstar Entity or Mission Entity; provided
that such purchases by the Borrower's Affiliates are permitted under the terms
of this Agreement and are on the same terms as such purchases by such Persons
who are not Affiliates of any Marshall Entity, Nexstar Entity or any Mission
Entity;
(m)            so long as (i) Nexstar/Marshall Agreements covering all of the
Stations, are in full force and effect, (ii) the Nexstar Credit Agreement has
not been terminated, (iii) all Collateral and Nexstar Collateral secures both
the Obligations and the Nexstar Obligations, and (iv) such acquisitions are
permitted under applicable Law, including the Communications Laws, transactions
among the Nexstar Entities and the Marshall Entities;
(n)            Management Advances;
(o)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may enter into transactions permitted under the terms of
Section 7.08 of the Nexstar Credit Agreement; and
(p)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may enter into transactions permitted under the terms of
Section 7.08 of the Mission Credit Agreement.
7.09            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except that:
(a)            each Restricted Subsidiary may make Restricted Payments to the
Borrower and to other Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non‑Wholly‑Owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)            Intentionally Left Blank;
(c)            to the extent constituting Restricted Payments, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.03 (other than Section 7.03(f)) or
Section 7.04 respectively; provided, however, that no such Restricted Payment
may be made solely pursuant to the terms of this Section 7.09(c);
(d)            payment made directly in connection with, or to effectuate, the
Transactions, and the fees and expenses related thereto;
(e)            the Marshall Entities may, in good faith, pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Borrower held by any future, present or former employee,
director, officer or consultant (or any Affiliates, spouses, former spouses,
other immediate family members, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) pursuant to any employee,
management or director equity plan, employee, management or director stock
option plan or any other employee, management or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of a Marshall Entity; provided that
such payments under this Section 7.09(e) together with payments made under
Section 7.09(e) of the Nexstar Credit Agreement and payments made under
Section 7.09(e) of the Mission Credit Agreement do not exceed $5,000,000 in the
aggregate in any fiscal year; provided that any unused portion of the preceding
basket for any calendar year may be carried forward to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this Section 7.09(e), Section 7.09(e) of the Nexstar Credit Agreement and
Section 7.09(e) of the Mission Credit Agreement in any calendar year (after
giving effect to such carry forward) shall not exceed $10,000,000;
(f)            netting of shares under stock option plans of the Borrower to
settle option price payments owed to employees and officers of the Marshall
Entities with respect thereto, and netting of shares to settle such employees'
and officers' federal, state and income tax liabilities (if any) related to
restricted stock units and similar stock based awards thereunder;
(g)            the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if on the
date of declaration such payment complied with, and was permitted to be made by,
another provision of this Section 7.09;
(h)            the Marshall Entities may (i) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or in connection with any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms so long as
such convertible Indebtedness was permitted to be issued under Section 7.02;
(i)            Intentionally Left Blank;
(j)            so long as immediately before and immediately after giving Pro
Forma Effect to any such Restricted Payment no Default shall have occurred and
be continuing, the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments in an amount in the aggregate not to exceed the Available
Amount; provided that in the case of any such Restricted Payment in an amount in
excess of $15,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;
(k)            the declaration and payment of dividends on Disqualified Equity
Interests or preferred equity that was issued and incurred in accordance with
the terms of Section 7.02;
(l)            any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of preferred stock of a Marshall Entity made by
exchange for or out of the proceeds of the substantially concurrent sale of
preferred stock of such Marshall Entity, that, in each case, is permitted to be
issued and incurred pursuant to Section 7.02;
(m)            so long as the Nexstar Credit Agreement has not been terminated,
the Nexstar Entities may make Restricted Payments permitted under the terms of
Section 7.09 of the Nexstar Credit Agreement; and
(n)            so long as the Mission Credit Agreement has not been terminated,
the Mission Entities may make Restricted Payments permitted under the terms of
Section 7.09 of the Mission Credit Agreement.
7.10            Intentionally Left Blank.
7.11            Change in Nature of Business.  Engage in any material line of
business fundamentally and substantially different from the character of the
Television Broadcasting Business of the Marshall Entities taken as a whole.
7.12            Burdensome Agreements.  Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of (a) any
Restricted Subsidiary, Nexstar Entity or Marshall Entity to make Restricted
Payments to any Restricted Subsidiary, (b) any Marshall Entity to Guarantee the
Indebtedness of the Borrower hereunder and under the Loan Documents, and the
Nexstar Borrower under the Nexstar Credit Agreement and the Nexstar Loan
Documents or make loans or advances to the Borrower or any of its Restricted
Subsidiaries that is a Loan Party, (c) any Nexstar Entity to Guarantee the
Indebtedness hereunder and under the Loan Documents and of the Nexstar Borrower
under the Nexstar Credit Agreement and the Nexstar Loan Documents or make loans
or advances to any Nexstar Entity that is a Loan Party, (d) any Restricted
Subsidiary or Marshall Entity to transfer any of its property to the Borrower or
any of its Restricted Subsidiaries that is a Loan Party, (e) any Nexstar
Restricted Subsidiary or Nexstar Entity to transfer any of its property to any
Nexstar Entity that is a Loan Party, (f) any Marshall Entity or any Nexstar
Entity to pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (g) any Loan Party
or Subsidiary of a Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Obligations under the Loan Documents, or any renewals, refinancings, exchanges,
refundings or extension thereof, except in respect of any of the matters
referred to in clauses (a) through (e) above:
(i)
restrictions and conditions imposed under any Loan Document;

(ii)
restrictions and conditions existing on the Closing Date or to any extension,
renewal, amendment, modification or replacement thereof, except to the extent
any such amendment, modification or replacement expands the scope of any such
restriction or condition;

(iii)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(v)
restrictions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement to the extent such restriction applies only to the property
securing such Indebtedness;

(vi)
restrictions or conditions set forth in any agreement in effect at any time any
Person becomes a Restricted Subsidiary (but not any modification or amendment
expanding the scope of any such restriction or condition); provided that such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary and the restriction or condition set forth in such
agreement does not apply to the Borrower or any other Restricted Subsidiary;

(vii)
restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.02 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non‑Loan Party (other than a Mission Entity for which any such Indebtedness is
permitted pursuant to Section 7.12(xiii) below), are imposed solely on such
Non‑Loan Party and its Subsidiaries and are market terms at the time of issuance
(as determined by the Borrower in good faith); provided that any such
restrictions or conditions permit compliance with the Collateral and Guarantee
Requirement and Section 6.11 and Section 6.14;

(viii)
encumbrances and restrictions under the Organization Documents of JV Entities;

(ix)
any encumbrance or restriction: (A) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract or agreement, or the assignment or transfer
of any lease, license or other contract or agreement; or (B) pursuant to
customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary;

(x)
any encumbrance or restriction pursuant to Swap Contracts; provided that any
such restrictions or conditions permit compliance with the Collateral and
Guarantee Requirement and Section 6.11 and Section 6.14;

(xi)
encumbrances or restriction arising or existing by reason applicable Law or any
applicable rule, regulation or order, or required by any regulatory authority;

(xii)
so long as the Nexstar Credit Agreement has not been terminated, the Nexstar
Entities may enter into such transactions permitted under the terms of
Section 7.12 of the Nexstar Credit Agreement; and

(xiii)
so long as the Mission Credit Agreement has not been terminated, the Mission
Entities may enter into such transactions permitted under the terms of
Section 7.12 of the Mission Credit Agreement.

7.13            Amendments and Other Documents.
(a)            The Borrower shall not, and shall not permit any Marshall Entity,
Nexstar Entity or Mission Entity, or any of their Affiliates to, (i) modify,
change, consent to, waive any provision with respect to, or otherwise not comply
with or effectuate any change to, any Sharing Arrangement with a Shared Services
Party, except (1) any immaterial clarifying amendment correcting an error, and
(2) any amendment requested or required by a Governmental Authority and so long
as, in each case, no consent fee is payable in connection therewith, (ii) allow
any Sharing Arrangement with a Shared Services Party to lapse, expire or
terminate, or otherwise not be in full force and effect against any party
thereto, except to the extent any television station owned by a Shared Services
Party is sold in accordance with the terms hereof and the other Loan Documents,
and of the Nexstar Credit Agreement and the other Nexstar Loan Documents and of
the Mission Credit Agreement and the other Mission Loan Documents, or (iii)
permit, allow or suffer to exist any Sharing Arrangement to which the Borrower
is a party other than the Nexstar/Marshall Agreements.
(b)            The Borrower shall not, and shall not permit any Marshall Entity
or Nexstar Entity, or any of their Affiliates to, (i) modify, change, consent
to, waive any provision with respect to, or otherwise not comply with or
effectuate any change to, any written agreement between or among the Borrower
and the Nexstar Borrower, or any Nexstar Entity and any Marshall Entity,
including, without limitation, the Nexstar/Marshall Agreements, except (1) any
immaterial clarifying amendment correcting an error and (2) any amendment
requested or required by a Governmental Authority and so long as, in each case,
no consent fee is payable in connection therewith, (ii) allow any
Nexstar/Marshall Agreement to lapse, expire or terminate, or otherwise not be in
full force and effect against any party thereto, except to the extent any
television station owned by the Nexstar Borrower is sold in accordance with the
terms hereof and of the Nexstar Credit Agreement and the other Nexstar Loan
Documents, (iii) permit, allow or suffer to exist any Nexstar/Marshall Agreement
then in effect not being subject to a Lien and security interest on behalf of
the Secured Parties to secure the Obligations, or (iv) enter into any other
agreement or other transaction between any Nexstar Entity, any Mission Entity or
any Marshall Entity except to the extent such agreement or transaction is in the
ordinary course of business and is in each case on terms not less favorable to
the Nexstar Entities, the Mission Entities and/or the Marshall Entities, as
applicable, than are obtainable in an arm's length third party transaction,
except, in each case, the Nexstar/Marshall Agreements set forth on
Schedule 1.01(a).
(c)            The Borrower shall not, and shall not permit any Nexstar Entity
or Marshall Entity, or any of their Affiliates to, modify, change, consent to,
waive any provision with respect to, or otherwise not comply or effectuate any
change to, any loan document entered into by any Nexstar Entity or Marshall
Entity that (i) increases the maximum principal amount of the obligations, the
stated rate of interest or the amount of any fees or any other amounts
(including expenses) due thereunder (including, without limitation, any change
in the method for determining the stated rate of interest or the amount of any
fees due thereunder), (ii) changes to an earlier date any date upon which
payments of principal, interest, fees, expenses or any other amounts are due
thereunder, (iii) adds, removes or changes any default or covenant which would
have the effect of making the defaults or covenants therein more restrictive,
when taken as whole, on any Nexstar Entity or Marshall Entity, (iv) changes or
amends any other term or provision if such change or amendment would result in a
Default or an Event of Default hereunder or (v) would otherwise be material and
adverse to the rights and interests of the Administrative Agent and the Lenders,
in each case, without the prior written consent of the Administrative Agent.
7.14
Sanctions.  Directly or, to such Borrower's knowledge, indirectly, use the
proceeds of any Credit Extension, or  lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner, to the extent that the
result of the foregoing would be a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer or otherwise) of Sanctions.



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Any of the following events referred to in
any of clauses (a) through (s) shall constitute an "Event of Default":
(a)            Non‑Payment.  Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Borrowing, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligations, or any fee due hereunder, or any
Loan Party fails to or deposit any funds as Cash Collateral in respect of L/C
Obligations, or any other amount payable hereunder or with respect to any other
Loan Document; or
(b)            Specific Covenants.  (i) The Borrower or any other Nexstar Entity
or Marshall Entity fails to perform or observe any term, covenant or agreement
contained in any of Sections 2.18, 6.03(a), 6.04(a), 6.12 or Article VII,
Sections 2.18, 6.03(a), 6.04(a) (solely with respect to the Nexstar Borrower),
6.12 or Article VII of the Nexstar Credit Agreement, or (ii) any Nexstar Entity
fails to perform or observe any term, covenant or agreement contained in
Article VI deemed applicable to each such Nexstar Entity in each case as if such
Nexstar Entity is "the Borrower" under each such provision; or
(c)            Other Defaults.  The Borrower or any other Marshall Entity or
Nexstar Entity fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document or any
Nexstar Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt by the Borrower of written notice thereof by
the Administrative Agent or the Majority Lenders; or
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Marshall Entity or Nexstar Entity herein, in any other
Loan Document, any Nexstar Loan Document or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)            Cross‑Default.  Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, after giving effect to any
grace period, with the giving of notice if required, all such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness; or
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Restricted
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property, or any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days, or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(g)            Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Marshall Entities,
Nexstar Entities and the Mission Entities, taken as a whole, and is not
released, vacated or fully bonded within 60 days after its issue or levy; or
(h)            Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third party insurance) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or (ii) any
Loan Party, any Restricted Subsidiary thereof, or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or
(j)            Invalidity of Loan Documents.  Any material provision of this
Agreement, or any Security Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted by Section 7.04 or
7.05) or solely as a result of acts or omissions by the Administrative Agent or
any Lender or the satisfaction in full of all the Obligations, ceases to be in
full force and effect, or any Security Document shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby (to the extent
required hereby or thereby), or any Loan Party or any Subsidiary thereof
contests in writing in any manner the validity or enforceability of any material
provision of any Loan Document, or any Loan Party or any Restricted Subsidiary
thereof denies in writing that it has any or further liability or obligation
under any provision of any Loan Document (other than as a result of repayment in
full of the Obligations and termination of the Aggregate Commitments), or
purports in writing to revoke, terminate (other than in connection with payment
in full) or rescind any provision of any Loan Document; or
(k)            Change of Control.  There occurs any Change of Control; or
(l)            Subordination.  (i) The subordination provisions of the
Subordinated Debt Documents (the "Subordination Provisions") shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of the Subordinated Debt, (ii) the Borrower
or any other Loan Party or any Restricted Subsidiary of a Loan Party shall,
directly or indirectly, disavow or contest in any manner the effectiveness,
validity or enforceability of any of the Subordination Provisions, (iii) the
Lien subordination provisions of any second lien Indebtedness included in the
Indenture Documentation (the "Lien Subordination Provisions") shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of any such second lien Indebtedness, or
(iv) the Borrower or any other Loan Party or Restricted Subsidiary of a Loan
Party shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the Lien Subordination
Provisions; or
(m)            Material Cessation of Broadcasting.  The over‑the‑air broadcast
operations at any Station or any Nexstar Station shall be interrupted at any
time for more than 48 hours, whether or not consecutive, during any period of
14 consecutive days, and such interruption could reasonably be expected to have
a Material Adverse Effect; or
(n)            Sharing Arrangements.  Any Sharing Arrangement between a Marshall
Entity and  a Shared Services Party, shall (i) be revoked, cancelled, terminated
or expired by its terms and not renewed or any default has occurred under any
such Sharing Arrangement, in each case which would have a Material Adverse
Effect or (ii) be amended at the request of any Governmental Authority, which
amendment would have a Material Adverse Effect, or (iii) cause any Marshall
Entity or Nexstar Entity not to comply with the multiple ownership rules of the
Communications Laws, which non‑compliance would have a Material Adverse Effect;
or
(o)            Termination of Material Licenses.  Any (i) material Licenses
(including Broadcast Licenses) issued by the FCC shall be revoked or cancelled
or expired by its terms and not be renewed, or shall be modified, in each case
in a matter which would have a Material Adverse Effect, (ii) any administrative
law judge or other representative of the FCC shall have issued an initial
decision in any renewal or revocation proceeding to the effect that any material
License should be revoked or not be renewed, or (iii) any other proceeding shall
have been instituted by the FCC or shall have been commenced before any court,
the FCC or any other regulatory body that could reasonably be expected to result
in (A) cancellation, termination, rescission, revocation, suspension, material
impairment or denial of renewal of a material License, (B) a modification of a
material License in a material adverse respect or a renewal thereof on terms
that materially and adversely affect the economic or commercial value or
usefulness thereof (C) a forfeiture (within the meaning of 47 C.F.R. § 1.80 of
the FCC regulations) or other materially adverse effect on or with respect to
any License that would reasonably be expected to have a Material Adverse Effect,
(D) cancellation, termination, rescission, revocation, suspension, or material
impairment of the consent of the FCC (x) to the assignment to Borrower of any
Station in connection with the Grant Acquisition or the CCA Acquisition or (y)
to the guaranty of the Obligations by the Nexstar Entities and/or the
cross-collateralization of the Obligations by the Nexstar Entities or (E) any
amendment or modification of the consent of the FCC to the assignment to
Borrower of any Station in connection with the Grant Acquisition or the CCA
Acquisition that materially impairs or prohibits the guaranty of the Obligations
by the Nexstar Entities and/or the cross-collateralization of the Obligations by
the Nexstar Entities; or
(p)            Termination of Nexstar Loan Documents or Repayment in Full;
Nexstar Default.  (i) Any one or more of the following shall occur: the Nexstar
Credit Agreement is terminated, or the Nexstar Loans are repaid in full, or for
any reason any Nexstar Loan Document ceases to be in full force and effect, or
cease to be binding on the Nexstar Borrower (or the Nexstar Borrower shall
allege or claim any of the foregoing); or (ii) there shall occur an Event of
Default under the Nexstar Credit Agreement; or
(q)            Breach of Statement.  Any statement, certification,
representation, warranty, or statement of fact on Exhibit J is incorrect or
misleading in any material respect on the Closing Date, or on any date of any
Credit Extension.
8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Majority Lenders, take any or all of the following
actions:
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
(d)            exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03            Exclusion of Immaterial Subsidiaries.  Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless (a) the Consolidated EBITDA of such Subsidiary together with
the Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause (in each case determined using the
definition of "Consolidated EBITDA" and the other defined terms used therein as
if references to the Borrower and the Restricted Subsidiaries therein were to
such Subsidiary and its Subsidiaries), shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries or (b) the total assets
of such Subsidiary together with the total assets of all other Subsidiaries
affected by such event or circumstance referred to in such clause (in each case
determined using the definition of "Total Assets" and the other defined terms
used therein as if references to the total assets of the Marshall Entities,
Nexstar Entities and the Mission Entities on a consolidated basis therein were
to such Subsidiary and its Subsidiaries), shall exceed 5% of the Total Assets of
the Marshall Entities, Nexstar Entities and the Mission Entities (taken as a
whole).
8.04            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), including in
any bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.16 and 2.17, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest (including, but not limited to,
post‑petition interest) on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Cash Management Obligations and
Obligations then owing under Secured Hedge Agreements, ratably among the Secured
Parties, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations remain outstanding, to the Borrower.  Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made to payments
from other Loan Parties to preserve the allocation to Obligations otherwise set
forth above in this Section 8.04.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01            Appointment and Authority.  (a) Each of the Lenders and each L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except for the consent rights of the Borrower pursuant to
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party or any Restricted Subsidiary shall have rights as a
third party beneficiary of any of such provisions.  Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term "agent" herein or in
any other Loan Documents (or any other similar term) with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(b)            Each L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each such L/C Issuer shall have all of the benefits and immunities
(i) provided to the Agents in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term "Agent" as used in this Article IX and in the definition of "Related
Parties" included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.
(c)            The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties or any Restricted Subsidiary to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as "collateral agent" and any co‑agents,
sub‑agents and attorneys‑in‑fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co‑agents, sub‑agents and
attorneys‑in‑fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable to any Lender or any Affiliate of
any Lender for any action taken or not taken by it (i) with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or an L/C
Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04            Reliance by Agents.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the relevant L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuers unless the Administrative Agent shall have
received notice to the contrary from such Lender or an L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.
9.05            Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by such Agent.  Each
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Agents and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  Each Agent shall
not be responsible for the negligence or misconduct of any sub‑agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub‑agents.
9.06            Resignation of Administrative Agent; L/C Issuer and Collateral
Agent.
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, each L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Majority Lenders shall have the right, with
the consent of the Borrower (except during the existence of an Event of Default
under Sections 8.01(f) or (g)), which consent shall not be unreasonably withheld
or delayed, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Majority Lenders) (the "Resignation Effective
Date"), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers (without the consent of any
Lenders or L/C Issuer), appoint a successor Administrative Agent meeting the
qualifications set forth above, subject so long as there exists no Event of
Default under Sections 8.01(f) or (g), to the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor, which appointment of a
successor agent shall require the consent of the Borrower (except during the
existence of an Event of Default under Sections 8.01(f) or (g)), which consent
shall not be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the "Removal Effective Date"), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the relevant L/C Issuer  directly, until such time, if any, as the Majority
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)            (1) Any L/C Issuer may at its option at any time give notice of
its resignation to the Administrative Agent, the Lenders and the Borrower, and
(2) the Collateral Agent may at its option at any time give notice of its
resignation to the Administrative Agent, the Lenders and the Borrower, in each
case effective on the date that is 30 days after the date specified in such
notice.  Additionally, any resignation by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an L/C
Issuer and, at the option of Bank of America, constitute its resignation as
Collateral Agent.  If Bank of America or any other L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it outstanding
as of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c) (but shall have no obligation to issue, extend,
amend or renew any Letter of Credit).  If Bank of America or any other
Collateral Agent resigns as Collateral Agent, it shall retain all the rights,
powers, privileges and duties of Collateral Agent hereunder with respect to all
Collateral and the Loan Documents until an assignment of such duties has been
made by Bank of America or such Collateral Agent to a successor Collateral
Agent.  Upon the appointment by the Borrower of a successor L/C Issuer hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or any other retiring L/C Issuer to effectively
assume the obligations of Bank of America, or such other retiring L/C Issuer
with respect to such Letters of Credit.  Upon the appointment by Bank of America
or any other Collateral Agent of a successor Collateral Agent hereunder (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Collateral Agent, and (B) the retiring
Collateral Agent shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents.
9.07            Non‑Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.
9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L.C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due to the Administrative Agent under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.10            Collateral and Guarantee Matters.  Without limiting the
provisions of Section 9.09, each of the Lenders (including in its capacities as
a potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuers
irrevocably authorize the Administrative Agent to, and the Administrative Agent
will, upon the request of the Borrower,
(a)            release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(including Secured Hedge Agreements and Cash Management Obligations, but
excluding other contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit and Nexstar
Letters of Credit (other than (x) Letters of Credit and Nexstar Letters of
Credit, (y) obligations under Secured Hedge Agreements not yet due and payable,
and (z) Cash Management Obligations not yet due and payable, in each case of
(x), (y) and (z) as to which other arrangements satisfactory to the
Administrative Agent, and the relevant L/C Issuer, relevant Nexstar L/C Issuer,
the relevant Hedge Bank or the relevant Cash Management Bank, as applicable,
shall have been made), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any sale or
other Disposition permitted hereunder or under any other Loan Document,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Majority Lenders, or (iv) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to this Section;
(b)            release any Guarantor from its obligations under any of the
Guaranties if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;
(c)            release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);
(d)            release any Subsidiary Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; and
(e)            release any Subsidiary Guarantor that ceases to be a Material
Subsidiary (after receipt by the Administrative Agent of a written certificate
of a Responsible Officer certifying thereto) and release any Liens granted by
such Subsidiary Guarantor.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Guaranty pursuant to
this Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower's expense, execute and deliver to the
applicable Loan Party or any Restricted Subsidiary such documents as the
Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the applicable Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11            Cash Management Obligations and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
10.01            Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower, any other
Loan Party or any Restricted Subsidiary therefrom, shall be effective unless
(i) in writing signed by the Majority Lenders and the Borrower or the applicable
Loan Party, as the case may be, (ii) a comparable amendment or waiver, or
consent to departure, is entered into among the required parties to the Nexstar
Credit Agreement and the Nexstar Loan Documents (but only to the extent the
provisions of the Nexstar Credit Agreement and the Nexstar Loan Documents
subject to such amendment, waiver or consent to departure are comparable to this
Agreement and the other Loan Documents, as applicable), (iii) a comparable
amendment or waiver, or consent to departure, is entered into among the required
parties to the Mission Credit Agreement and the Mission Loan Documents (but only
to the extent the provisions of the Mission Credit Agreement and the Mission
Loan Documents subject to such amendment, waiver or consent to departure are
comparable to this Agreement and the other Loan Documents, as applicable) and
(iv) acknowledged by the Administrative Agent, and each such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no such amendment, waiver or consent
shall:
(a)            extend or increase the Commitment of any Lender (except pursuant
to Section 10.21 and the Revolver Reallocation Letter) (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
each Lender directly adversely affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);
(b)            postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or Section 2.08 without the
written consent of each Lender entitled to such payment, it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;
(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly
adversely affected thereby; provided, however, that only the consent of the
Majority Lenders shall be necessary to amend the definition of "Default Rate" or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(d)            change Section 8.04 or Section 2.13 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender adversely affected thereby;
(e)            change (i) any provision of this Section 10.01 or the definition
of "Majority Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender materially and adversely affected thereby, or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities and Incremental Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b)
or 2.06(b), respectively, in any manner that materially and adversely affects
any tranche under the Facilities and Incremental Facility without the written
consent of the majority of the holders (such majority to be determined in a
manner consistent with the methodology used in the definition of Required
Revolving Credit Lenders) of each such tranche that is materially and adversely
affected thereby;
(f)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (f) to the extent such
transaction does not result in the release of all or substantially all of the
Collateral; or
(g)            release all or substantially all of the value of the Guaranties
in any transaction or series of related transactions, without the written
consent of each Lender; provided that any transaction permitted under
Section 7.04 or Section 7.05 shall not be subject to this clause (g) to the
extent such transaction does not result in the release of all or substantially
all of the Collateral;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
or the Collateral Agent, as applicable, under this Agreement or any other Loan
Document, (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders and
(v) with respect to reallocation of the Revolving Credit Commitment in
connection with the Revolver Reallocation Letter, the Revolver Reallocation
Letter and any waiver, consent or other amendment to any term or provision of
this Agreement necessary or advisable to effectuate any reallocation of the
Revolving Credit Commitments in accordance with the terms or the intent of the
Revolver Reallocation Letter, shall be effective when executed by the Borrower,
the Administrative Agent and the Required Revolving Credit Lenders. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding the foregoing, (x) the Letter of Credit Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, each L/C
Issuer and the Administrative Agent and (y) this Agreement may be amended (or
amended and restated) with the written consent of the Majority Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Revolving Facilities, the Incremental Term Loans, if any,
and the accrued interest and fees in respect thereof and (ii) in connection with
the foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Majority Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Majority Lenders or by any other number, percentage or class of Lenders
hereunder.
Notwithstanding anything to the contrary contained in this Section 10.01,
(a) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15, (b) the Administrative Agent is
hereby authorized by the Lenders to approve the forms of Security Documents as
contemplated herein, and to enter into any Loan Documents in such forms as
approved by it on or prior to the Closing Date (and thereafter as contemplated
by the provisions of this Agreement), (c) the Administrative Agent shall be
permitted to agree to the form of, and approve such modifications to, the
Schedules hereto on or prior to the Closing Date as shall be reasonably
satisfactory to the Administrative Agent, (d) if the Administrative Agent and
the Borrower have jointly identified an obvious error or any error or omission,
in each case, in any Loan Document, then the Administrative Agent and the
Borrower shall be permitted to amend such provision without the input or consent
of the Lenders and (e) any guarantees, collateral security documents,
Intercreditor Agreements and related documents executed by the Borrower or any
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.
10.02            Notices; Effectiveness; Electronic Communications.
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)
if to the Borrower, any other Loan Party or any Restricted Subsidiary, the
Administrative Agent or an L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non‑public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, and notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, each L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)            The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, any L/C Issuer, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or any other Loan Party's, or the Administrative
Agent's transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic message service or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)            Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e)            Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Letter
of Credit Applications) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance in good
faith by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
(f)            Notice to Other Marshall Entities.  The Borrower agrees that
notices to be given to any other Marshall Entity under this Agreement or any
other Loan Document may be given to the Borrower in accordance with the
provisions of this Section 10.02 with the same effect as if given to such other
Marshall Entity in accordance with the terms hereunder or thereunder.
10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties and the Restricted Subsidiaries,
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent and the Collateral Agent in accordance
with Section 8.02 for the benefit of all the Lenders and each L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party or any Restricted Subsidiary under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Majority Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Majority Lenders, enforce any rights and
remedies available to it and as authorized by the Majority Lenders.
10.04            Expenses; Indemnity; Damage Waiver.
(a)            Costs and Expenses.  The Borrower agrees to pay or reimburse
(i) all reasonable and documented or invoiced out‑of‑pocket costs and expenses
incurred by the Administrative Agents and the Arrangers associated with the
syndication of the Term Loans and Revolving Credit Loans (including reasonable
and documented out‑of‑pocket travel expenses) and the preparation, negotiation
and enforcement of this Agreement and the other Loan Documents (whether or not
the transactions contemplated thereby are consummated), including all Attorney
Costs of Winstead PC (and any other counsel retained with the Borrower's
consent), one special FCC counsel to the Administrative Agent and, if necessary,
one local and foreign counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions), (ii) the Agents, each
L/C Issuer and the Lenders for all reasonable and documented or invoiced
out‑of‑pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all costs and expenses incurred in connection with any workout in
respect of the Loans), all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Agents and the Lenders (and any other
counsel retained with the Borrower's consent), one special FCC counsel to the
Administrative Agent, each L/C Issuer and, if necessary, one local and foreign
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest where the Person affected by such conflict
informs the Borrower of such conflict of interest and thereafter retains its own
counsel, of another firm for counsel for such affected Person, and (iii) the
Administrative Agent for all reasonable and documented or invoiced out‑of‑pocket
costs and expenses associated with the administration, amendment, modification,
waiver and/or enforcement of this Agreement and the other Loan Documents,
including, without limitation, assignment and unwind costs under Section 10.06,
including all Attorney Costs of one counsel to the Administrative Agent (and any
other counsel retained with the Borrower's consent), one special FCC counsel to
the Agents and each L/C Issuer and the Lenders, and, if necessary, one local and
foreign counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions).  The foregoing costs and
expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable and documented
out‑of‑pocket expenses incurred by any Agent.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within ten Business Days of receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail.  If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Person by the Administrative Agent in its sole discretion.
(b)            Indemnification by the Borrower.  The Borrower shall indemnify
each Agent (and any sub‑agent thereof), each Arranger, the Syndication Agent,
the Documentation Agent, each Lender and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses,
liabilities, damages, claims, and reasonable and documented or invoiced
out‑of‑pocket expenses, including, without limitation, assignment and unwind
costs under Section 10.06 (including the reasonable and documented fees, charges
and disbursements and other charges of (i) one counsel for all Indemnitees and,
in the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict of interest and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee, and (ii) if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)) of any such Indemnitee arising out of or relating to any claim
or any litigation or other proceeding (regardless of whether such Indemnitee is
a party thereto and whether or not such proceedings are brought by the Borrower,
the Nexstar Borrower, the Mission Borrower, their equity holders, their
Affiliates, creditors or any other third person) that relates to the Transaction
including the financing contemplated hereby in any way relating to, arising out
of, in connection with, or as a result of (A) the execution, delivery or
enforcement of this Agreement, any other Loan Document or any agreement,
instrument or letter contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub‑agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (C) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, Subsidiary of a Loan Party or any of the Borrower's or such
Loan Party's or Subsidiary of a Loan Party's directors, equityholders,
Affiliates or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(1) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Indemnified Persons,
(2) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates or (3) disputes to the
extent such disputes do not arise from any act or omission of the Borrower or
any of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than claims against an Indemnitee acting is its capacity as an
L/C Issuer, Arranger, Syndication Agent, Documentation Agent or similar role
under the Loan Documents or an Arranger or a Lender, solely in connection with
its syndication activities, but, in each case, solely to the extent that such
indemnification would not be denied pursuant to subclause (A) preceding).
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non‑Tax claim.
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to any Agent (or any sub‑agent thereof),
any L/C Issuer, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub‑agent), each L/C Issuer
or such Related Party, as the case may be, such Lender's pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender's share of the total credit exposure
under the Facilities and Incremental Facilities, this Agreement and under the
Nexstar Credit Agreement, Nexstar Loan Documents, the Mission Credit Agreement
and the Mission Loan Documents at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders' Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any such
sub‑agent), and L/C Issuer in its capacity as such or against any Related Party
of any of the foregoing acting for such Agent (or any such sub‑agent)or such L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(d)            Waiver of Consequential Damages, Etc.  No Indemnitee or any Loan
Party shall have any liability for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor, provided, however, that
any Indemnitee that has received any indemnification payment pursuant to the
express provisions of clause (b) preceding, shall promptly refund such payment
to the extent that there is a final and nonappealable judgment of a court of
competent jurisdiction that such Indemnitee was not entitled to such
indemnification payment pursuant to the express provisions of clause (b)
preceding.
(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent, any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate.  The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06            Successors and Assigns.
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that,
except as otherwise provided herein (including without limitation as permitted
under Section 7.04) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that (in each case with respect
to any Facility and any Incremental Facility) any such assignment shall be
subject to the following conditions:
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Facility or Incremental Facility and/or the Loans
at the time owing to it under such Facility or Incremental Facility or
contemporaneous assignments to related Affiliates or Approved Funds of a Lender
that equal at least the amount specified in subsection (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or the Term A Loans or the Term A
Commitments, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities and separate
Incremental Facilities on a non‑pro rata basis.  Notwithstanding the foregoing
or any other provision in any Loan Document to the contrary, each assignment of
Loans hereunder must be consummated simultaneously with an assignment among the
same parties of a corresponding percentage of the corresponding Class (if any)
under the corresponding Nexstar Facility or Nexstar Incremental Facility of
Nexstar Loans and/or Nexstar Commitments (as applicable) under the Nexstar
Credit Agreement in accordance with the terms of the Nexstar Credit Agreement
and the corresponding Mission Facility or Mission Incremental Facility of
Mission Loans and/or Mission Commitments (as applicable) under the Mission
Credit Agreement in accordance with the terms of the Mission Credit Agreement,
in each case to the extent such Facility has that Class of Loans and to the
extent that (x) this Agreement does not include a Class of Term B-2 loans, no
assignment of Term B-2 loans will require a pro rata assignment of such Class of
Loans under this Agreement and (y) the Mission Credit Agreement does not include
a Class of Term A loans, no assignment of Term A Loans will require a pro rata
assignment of such Class of Loans under the Mission Credit Agreement;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and provided, further, that notwithstanding the foregoing, during the
30 day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Arrangers to
the Borrower and reviewed and approved by the Borrower (such approval not to be
unreasonably withheld or delayed) in writing on or prior to the Closing Date;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment, Revolving Credit Loan or Loan in respect of an  Incremental
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility or Incremental Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C)
the consent of each of the L/C Issuers shall be required for any assignment in
respect of the Revolving Credit Facility and Incremental Revolving Facility;
provided that no consent of the L/C Issuers shall be required for any assignment
of a Revolving Credit Commitment or Revolving Credit Loan to a Revolving Credit
Lender or an Incremental Revolving Commitment or Loan under the Incremental
Revolving Facility to a Revolving Credit Lender or Incremental Revolving Lender.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and (B) only
one such fee shall be payable with respect to the assignment of Loans hereunder
and the simultaneous assignment among the parties of a corresponding percentage
of the corresponding Class of Nexstar Loans and/or Nexstar Commitments (as
applicable) and the corresponding Class of Mission Loans and/or Mission
Commitments (as applicable).  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire and any
documentation required by Section 3.01.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to any
Affiliate of the Borrower, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person, (D) to any Disqualified Lender, (E) to any Affiliate of any
Nexstar Entity or Mission Entity, (F) to any Mission Entity, any Marshall Entity
or any Nexstar Entity or (G) to any Person, if such assignment would cause any
Loan Party or the assignee to be in material violation of the Communication
Laws.

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.  Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
For greater certainty, any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or a Defaulting Lender) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in L/C Obligations) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement, and (iv) no Lender shall sell a participation
if such sale would cause any Loan Party or the Participant to be in violation of
any material Communications Law.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant.  To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a "non‑fiduciary" agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)            Certain Pledges.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(f)            Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days' notice to
the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days'
notice to the Borrower, resign as Collateral Agent.  In the event of any such
resignation of an L/C Issuer or Collateral Agent, the Borrower shall be entitled
to appoint from among the Lenders willing to accept its appointment a successor
L/C Issuer or Collateral Agent hereunder (as applicable); provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or Collateral Agent, as the case may be. 
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Collateral Agent, it shall retain all the rights of the
Collateral Agent provided for hereunder with respect to Collateral as of the
effective date of such resignation.  Upon the appointment of a successor L/C
Issuer and/or Collateral Agent (as applicable), (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Collateral Agent, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the relevant L/C Issuer to effectively assume
the obligations of the relevant L/C Issuer with respect to such Letters of
Credit.
10.07            Treatment of Certain Information; Confidentiality.  Each of the
Agents, the Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners) (in which case such Person agrees
(except with respect to any audit or examination conducted by bank accountants
or regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, to inform you promptly
thereof prior to disclosure), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or Section 10.01 or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
L/C Issuer, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  For purposes of this Section,
"Information" means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to any Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non‑public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all of the obligations of the Borrower, such Loan Party or such Subsidiary
of any Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party or such Subsidiary
of any Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the relevant L/C Issuer and the Lenders, and
(b) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and each L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10            Counterparts; Integration; Effectiveness.  This Agreement and
each other Loan Document may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
each L/C Issuer constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement and each other Loan Document
by facsimile or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Agreement and
such other Loan Document.
10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied, any Letter of Credit
shall remain outstanding or any Nexstar Letter of Credit shall remain
outstanding.
10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which come as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or each L/C
Issuer, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
10.13            Replacement of Lenders.  If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non‑Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01
and 3.04) and obligations under this Agreement and the related Loan Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)            such assignment does not conflict with applicable Laws;
(e)            such assignment must be pro rata between the Obligations, the
Nexstar Obligations and the Mission Obligations, in each case with a concurrent
assignment under the Nexstar Credit Agreement and the Mission Credit Agreement
of the same pro rata percentage amount of the same Class of Loans (if any) and
Commitments and other Obligations evidenced by (i) this Agreement, (ii) the
Nexstar Credit Agreement and (iii) the Mission Credit Agreement being assigned;
provided that, to the extent that (x) this Agreement does not include a Class of
Term B-2 loans, no assignment of Term B-2 loans will require a pro rata
assignment of such Class of Loans under this Agreement and (y) the Mission
Credit Agreement does not include a Class of Term A loans, no assignment of Term
A Loans will require a pro rata assignment of such Class of Loans under the
Mission Credit Agreement;
(f)            in the case of an assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14            Governing Law; Jurisdiction; Etc.
(a)            GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)            SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY AND EACH SUBSIDIARY OF ANY LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY, ANY
SUBSIDIARY OF ANY LOAN PARTY, OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)            WAIVER OF VENUE.  THE BORROWER, EACH OTHER LOAN PARTY AND EACH
SUBSIDIARY OF EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN CLAUSE (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower, each other Loan Party and each Subsidiary of
each Loan Party acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, and the
Lenders are arm's‑length commercial transactions between the Borrower, each
other Loan Party, each Subsidiary of each Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, each Arranger, and
the Lenders, on the other hand, (ii) each of the Borrower and the other Loan
Parties, and each Subsidiary of each Loan Party, has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Borrower and each other Loan Party, and each Subsidiary of
each Loan Party, is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (b) (i) the Administrative Agent each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party,
any Subsidiary of a Loan Party, or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent, nor any Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party, any Subsidiary
of a Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties, each Subsidiary of each Loan Party, and their
respective Affiliates, and neither the Administrative Agent nor any Arranger nor
any Lender has any obligation to disclose any of such interests to the Borrower,
any other Loan Party, any Subsidiary of each Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower, each other Loan Party and each Subsidiary of each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
10.17
Electronic Execution of Assignments and Certain Other Documents.  The words
"execution," "execute." "signed," "signature," and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices and waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18            Termination.  The Borrower agrees, and will cause its
Restricted Subsidiaries and the other Marshall Entities to agree, that the
Borrower's and each other Marshall Entity's obligations under this Agreement and
the other Loan Documents (including, without limitation the Borrower's and each
Marshall Entity's obligations under Articles VI and VII) will not terminate
(irrespective of any repayment in full or reduction of the Aggregate Commitments
to zero) until the concurrent repayment in full of all (a) "Obligations" as
defined in the Nexstar Credit Agreement and the termination of the Nexstar
Commitments and (b) "Obligations" as defined in the Mission Credit Agreement and
the termination of the Mission Commitments.  All of the Borrower's and each
Marshall Entity's obligations under this Section 10.18 shall survive the
termination of the Aggregate Commitments, termination of this Agreement and
repayment of the Obligations.
10.19            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies each Loan Party and each Subsidiary of each Loan Party, which
information includes the name and address of each Loan Party and each Subsidiary
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and each
Subsidiary of each Loan Party in accordance with the Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
"know your customer" and Anti‑Money Laundering Laws, including the Act.
10.20            Intentionally Omitted.
10.21            Pro Rata Nature of Loans, Nexstar Loans and Mission Loans;
Administrative Agent Right to Adjust.
(a)            Except to the extent (x) this Agreement does not include a Class
of Loans corresponding to a Class of Loans in the Nexstar Credit Agreement and
the Mission Credit Agreement and (y) the Mission Credit Agreement does not
include a Class of Mission Loans corresponding to a Class of Loans in this
Agreement and the Nexstar Credit Agreement, it is the intention of the parties
to this Agreement (and the parties to the Nexstar Credit Agreement and to the
Mission Credit Agreement) that the Lenders, the Nexstar Lenders and the Mission
Lenders are and will remain at all times pro rata in terms of percentage
holdings of the respective Facilities and Incremental Facilities between (i) the
Loans and other Credit Extensions under this Agreement, (ii) the Nexstar Loans
and other Nexstar Credit Extensions under the Nexstar Credit Agreement and
(iii) the Mission Loans and other Mission Credit Extensions under the Mission
Credit Agreement.
(b)            The parties hereto acknowledge and agree that (x) on the Closing
Date and at all times thereafter during the term of this Agreement, each Lender
hereunder shall be a Nexstar Lender and Mission Lender with the same percentage
of holdings of Revolving Credit Borrowings, Revolving Credit Exposure and
Revolving Credit Commitments as Mission Revolving Credit Borrowings, Mission
Revolving Credit Exposure and Mission Revolving Credit Commitments and as
Nexstar Revolving Credit Borrowings, Nexstar Revolving Credit Exposure and
Nexstar Revolving Credit Commitments, respectively (such pro rata holdings
referred to as the "Revolving Credit Loans Nexstar/Mission/Marshall Ratable
Status"), (y) on the Closing Date and at all times thereafter during the term of
this Agreement, each Lender hereunder shall be a Nexstar Lender with the same
percentage of holdings of Term A Borrowings and Term A Loans as Nexstar Term A
Borrowings and Nexstar Term A Loans, respectively (such pro rata holdings
referred to as the "Term A Loans Nexstar/Marshall Ratable Status") and (z) on
the Nexstar Third Amendment Closing Date and at all times thereafter during the
term of this Agreement, each Nexstar Lender shall be a Mission Lender with the
same percentage of holdings of Nexstar Term B‑2 Borrowings and Nexstar Term B‑2
Loans as Mission Term B‑2 Borrowings and Mission Term B‑2 Loans, respectively
(such pro rata holdings referred to as the "Term B-2 Loans Nexstar/Mission
Ratable Status").  The Revolving Credit Loans Nexstar/Mission/Marshall Ratable
Status, the Term A Loans Nexstar/Marshall Ratable Status and Term B-2 Loans
Nexstar/Mission Ratable Status are collectively referred to herein as the
"Nexstar/Mission/Marshall Ratable Status".
(c)            Notwithstanding anything herein, in any Loan Document, in the
Mission Credit Agreement, the Nexstar Credit Agreement or any Mission Loan
Document or Nexstar Loan Document to the contrary, and subject only to
clause (e) below, each Lender (in its capacity hereunder as a Lender and as a
Mission Lender and as a Nexstar Lender) hereby authorizes and directs the
Administrative Agent, at any time and from time to time, without notice or
consent, to cause the Lenders, the Mission Lenders and the Nexstar Lenders to
purchase assignments and sell assignments, as necessary, of holdings and
commitments, and to purchase and sell participations in Nexstar Letters of
Credit, Nexstar Swing Line Loans and other Nexstar Obligations under the Nexstar
Credit Agreement and Mission Obligations under the Mission Credit Agreement and
Obligations under this Agreement among each other, in such amounts and at such
times as is necessary to maintain the Nexstar/Mission/Marshall Ratable Status.
(d)            Each such purchase and sale under this Section 10.21 will be
effected pursuant to an Assignment and Assumption Agreement, and each Lender
hereby authorizes and directs the Administrative Agent, as its appointed
attorney, to enter into such Assignment and Assumption Agreements on its behalf
for the sole purpose of effectuating the terms and provisions of this
Section 10.21 and maintaining the Nexstar/Mission/Marshall Ratable Status. 
Notwithstanding the provisions of Section 10.06, in connection with any
assignment effected under this Section 10.21 among existing Lenders, Mission
Lenders and Nexstar Lenders, (i) no minimum amounts shall be required,
(ii) there shall be no requirement of proportionate amounts assigned, (iii) no
consents will be required and (iv) no assignment fee will be due and payable.
(e)            Notwithstanding the foregoing, with respect to any Lender
affected by this Section 10.21, in no event shall (i) the sum of the Revolving
Credit Commitment of such Lender plus the Mission Revolving Credit Commitment of
such Lender plus the Nexstar Revolving Credit Commitment of such Lender be
increased by any such action under this Section 10.21, (ii) the sum of the
Incremental Revolving Commitment of such Lender plus the Mission Incremental
Revolving Commitment plus the Nexstar Incremental Revolving Commitment of such
Lender be increased by any such action under this Section 10.21, (iii) the sum
of the Incremental Term Loans of such Lender plus the Mission Incremental Term
Loans of such Lender plus the Nexstar Incremental Term Loans of such Lender, be
increased by any such action under this Section 10.21, (iv) the sum of the
Term A Loans of such Lender plus the Nexstar Term A Loans of such Lender, be
increased by any such action under this Section 10.21 or (v) the sum of the
Nexstar Term B‑2 Loans of such Lender plus the Mission Term B‑2 Loans of such
Lender, be increased by any such action under this Section 10.21.
10.22            Intentionally Omitted.
10.23
Intercreditor Arrangements

(a)            Cross Guaranty and Cross Collateralization.  Each party hereto
acknowledges that:
(i)
the Nexstar Entities guaranty the Obligations and the Nexstar Obligations;

(ii)
the Mission Entities and the Marshall Entities guaranty the Nexstar Obligations;

(iii)
the assets of the Mission Entities and the Marshall Entities secure the Nexstar
Obligations to the same extent that the assets of the Mission Entities and the
Marshall Entities secure the Mission Obligations and the Obligations,
respectively, and

(iv)
the assets of the Nexstar Entities secure the Obligations and the Mission
Obligations to the same extent that the assets of the Nexstar Entities secure
the Nexstar Obligations.

(b)            Application of Payments of the Borrower among the Facility, the
Mission Facility and the Marshall Facility.
(i)
Prior to the exercise of remedies provided for in Section 8.02, payments made by
the Borrower will be applied in accordance with the terms of this Agreement.

(ii)
After the exercise of any remedy provided for in Section 8.02, the Borrower and
the Lenders agree that proceeds of payments from the exercise of remedies
against Collateral and/or Guaranties and all other amounts received by any
Lender, any Mission Lender or any Nexstar Lender from or on behalf of the
Borrower, the Mission Borrower and the Nexstar Borrower shall be allocated to
repayment of the Obligations, the Mission Obligations and the Nexstar
Obligations as set forth in an Intercreditor Agreement Among Lenders executed by
the Administrative Agent on behalf of the Lenders, the Mission Lenders and the
Nexstar Lenders.

(iii)
Each Lender hereby specifically authorizes the Administrative Agent to enter
into an Intercreditor Agreement Among Lenders on behalf of the Lenders with the
Mission Lenders and the Nexstar Lenders providing that, after the exercise of
any remedy under this Agreement or any of the Loan Documents, all payments
received by the Lenders with respect to the Loans and Obligations, whether from
Guaranties, Collateral, the exercise of remedies or otherwise, will be paid pro
rata to Lenders, the Mission Lenders and the Nexstar Lenders based on each such
lender's pro rata share of the Obligations, the Mission Obligations and the
Nexstar Obligations as a whole, and irrespective of whether any such proceeds
were from Collateral or Guaranties actually securing such obligations of such
lender.

(iv)
All payments received by the Administrative Agent after allocation to the
Obligations under the Intercreditor Agreement Among Lenders will be applied to
repay the Obligations as set forth in Section 8.04.

10.24            Keepwell.  Each Loan Party that is a Qualified ECP Guarantor
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support by each other Loan Party to
honor all of its obligations under its Guaranty and the other Loan Documents in
respect of such Swap Obligation (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.24 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.24, or otherwise under its Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been paid and performed in full.  Each Qualified ECP Guarantor intends this
Section 10.24 to constitute, and this Section 10.24 shall be deemed to
constitute, a "keepwell, support, or other agreement" for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) Commodity Exchange
Act.
10.25            Time of the Essence.  Time is of the essence of the Loan
Documents.
10.26            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 
The Borrower:
 
 
 
 
MARSHALL BROADCASTING GROUP, INC.
 
 
 
 
By:
/s/ Pluria W. Marshall, Jr.
 
Name:
Pluria W. Marshall, Jr.
 
Title:
President and Secretary


 
 
 
 
 
 
 
Credit Agreement – Signature Page



--------------------------------------------------------------------------------

 
 
 
 
The Administrative Agent:
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
By:
/s/ Don B. Pinzon
 
Name:
Don B. Pinzon
 
Title:
Vice President

 
 
 
 
 
 


Credit Agreement – Signature Page